Exhibit 10.7

Execution Copy

SERVICES AGREEMENT

Between

SEARS HOLDINGS MANAGEMENT CORPORATION

And

SEARS HOMETOWN AND OUTLET STORES, INC.

August 8, 2012



--------------------------------------------------------------------------------

Execution Copy

Table of Contents

 

         Page  

ARTICLE I. SERVICES

     1   

1.01

 

Services to be Provided.

     1   

1.02

 

Quantity and Nature of Service.

     1   

1.03

 

Transition Plan.

     2   

1.04

 

Standard of Care.

     2   

1.05

 

Responsibility For Errors; Delays.

     2   

1.06

 

Good Faith Cooperation; Alternatives.

     2   

1.07

 

Use of Third Parties.

     2   

1.08

 

Assets of SHO.

     2   

1.09

 

Ownership of Data and Other Assets.

     2   

1.10

 

Contact Person.

     3   

ARTICLE II. CHARGES AND PAYMENTS FOR SERVICES

     3   

2.01

 

Compensation.

     3   

2.02

 

Payments.

     4   

2.03

 

Taxes.

     4   

ARTICLE III. TERMINATION

     4   

3.01

 

Termination of an Individual Service for Convenience by SHO.

     4   

3.02

 

Termination of the Agreement.

     5   

3.03

 

Obligations on Termination.

     5   

3.04

 

Termination of an Individual Service by SHMC.

     5   

ARTICLE IV. CONFIDENTIALITY

     6   

4.01

 

Confidentiality.

     6   

4.02

 

Third-Party Contractor Confidentiality Terms.

     7   

ARTICLE V. INDEMNIFICATION; LIMITATION OF LIABILITY

     8   

5.01

 

Indemnification by SHO.

     8   

5.02

 

Indemnification by SHMC.

     8   

5.03

 

Procedure.

     8   

5.04

 

Limitation of Liability.

     9   

ARTICLE VI. MISCELLANEOUS

     9   

6.01

 

Expenses.

     9   

6.02

 

Waiver of Compliance.

     9   

6.03

 

Amendment.

     9   

6.04

 

Assignment.

     9   

6.05

 

Notices.

     9   

 

ii



--------------------------------------------------------------------------------

Execution Copy

 

6.06

 

Survival.

     11   

6.07

 

Headings.

     11   

6.08

 

No Third Party Rights.

     11   

6.09

 

Counterparts.

     11   

6.10

 

Severability.

     11   

6.11

 

Entire Agreement.

     11   

6.12

 

Force Majeure.

     11   

6.13

 

Fair Construction.

     11   

6.14

 

No Agency.

     12   

6.15

 

Services Operating Committee; Dispute Resolution; Mediation.

     12   

6.16

 

Definitions.

     13   

6.17

 

Good Faith.

     15   

6.18

 

Condition Precedent to the Effectiveness of this Agreement.

     15   

6.19

 

Governing Law; Jurisdiction; Waiver of Jury Trial.

     15   

Appendices

 

APPENDIX 1.01-A

 

Schedule of Services

  

COMPLIANCE

     29   

EMPLOYEE COMMISSION ADMINISTRATION SUPPORT SERVICES

     25   

FACILITIES

     29   

FINANCE & ACCOUNTING

     4   

HOME SERVICES (Installation & Repair)

     65   

HUMAN RESOURCES

     1   

IT SERVICES

     63   

LOGISTICS & DISTRIBUTION

     32   

LOSS PREVENTION

     21   

MARKETING SERVICES

     18   

ONLINE SERVICES

     11   

PAYMENT CLEARING AND RELATED FINANCIAL SERVICES

     57   

REAL ESTATE

     73   

SEARS DE PUERTO RICO

     76   

STORE LEVEL LABOR PLANNING AND STAFFING SUPPORT

     24   

 

iii



--------------------------------------------------------------------------------

Execution Copy

 

Exhibits to Appendix 1.01-A

   APPENDIX 1.01-B   Effective Date    APPENDIX 1.10   Contact Persons   

 

iv



--------------------------------------------------------------------------------

Execution Copy

SERVICES AGREEMENT

August 8, 2012

This Services Agreement (this “Agreement”) is between Sears Holdings Management
Corporation, a Delaware corporation (“SHMC”), and Sears Hometown and Outlet
Stores, Inc., a Delaware corporation (“SHO”). SHMC and SHO each are sometimes
referred to as a “Party” and together sometimes are referred to as the
“Parties.” Section 6.16 of this Agreement, which begins on page 13, includes a
glossary of defined terms used in this Agreement.

Terms and Conditions

For good and valuable consideration, the receipt of which SHMC and SHO
acknowledge, SHMC and SHO agree as follows:

ARTICLE I.

SERVICES

1.01 Services to be Provided. During the Service Period SHMC will provide to SHO
the services described on Appendix 1.01-A to the extent not prohibited by
Applicable Law (together, the “Services”). “Service Period” means the period
commencing immediately following the “Rights Closing Effective Time” specified
in the Separation Agreement (the “Separation Agreement”) to be executed and
delivered by SHO and SHLD (the date on which the Rights Closing Effective Time
occurs, the “Effective Date”) and continuing until 5:00 p.m. (Central Time) on
the last day of the 66th full month following the Effective Date. The calendar
day that becomes the Effective Date will be inserted on Appendix 1.01-B after
the Effective Date has occurred. All services that were provided prior to the
Effective Date to the businesses operated by SHO after the Effective Date and
that after the Effective Date constitute Services will be governed by this
Agreement even if such services are not described on Appendix 1.01-A. If a Party
identifies such a Service, it will notify the other Party’s Contact Person (as
provided for in Section 1.10 below), and the Parties will work together to
address such services and respective pricing in an Amendment to this Agreement.

1.02 Quantity and Nature of Service. Except as otherwise provided in
Section 1.01 or this Section 1.02, there will be no material change in the scope
or level of, or use by, SHO of Services during the Service Period (including
changes requiring the hiring or training of additional employees by SHMC)
without the mutual written agreement of the Parties and adjustments, if any, to
the charges for such Services; provided, however, SHMC may make changes from
time to time in the manner of performing Services, notwithstanding that specific
third party contractors (at times referred to as “vendors”) may be listed on
Appendix 1.01-A), if SHMC is making similar changes in performing or the
performance of the same or substantially similar services for itself or its
Affiliates. SHO will not resell any Services, provide the Services to any
joint-venture or non-wholly owned subsidiary, or otherwise use the Services in
any way other than in connection with the conduct of SHO’s internal business.

 

1



--------------------------------------------------------------------------------

Execution Copy

 

1.03 Transition Plan. At least semi-annually, and in the event of a Stockholding
Change, at least quarterly, throughout the Service Period, SHO will provide SHMC
with current information and reasonable assistance concerning SHO’s plans for
transitioning the performance of all Services to SHO or its designees prior to
the completion of the Service Period. SHMC will provide SHO with such
information as is reasonably necessary to assist SHO with such transition.

1.04 Standard of Care. Except as otherwise set forth in this Agreement, SHMC
does not assume any responsibility under this Agreement other than to render the
Services in Good Faith, without willful misconduct or gross negligence. SHMC
makes no other guarantee, representation, or warranty of any kind (whether
express or implied) regarding any of the Services provided hereunder, and
expressly disclaims all other guarantees, representations, and warranties of any
nature whatsoever, whether statutory, oral, written, express or implied,
including any warranties of merchantability or fitness for a particular purpose
and any warranties arising from course of dealing or usage of trade. SHMC will
only be obligated to provide Services in a manner consistent with past practice
(including prioritization among projects for SHMC, SHMC’s Affiliates, and SHO).

1.05 Responsibility For Errors; Delays. SHMC’s sole responsibility to SHO for
errors or omissions in Services caused by SHMC will be to furnish correct
information, payment or adjustment in the Services, and if such errors or
omissions are solely or primarily caused by SHMC, SHMC will furnish such
corrections at no additional cost or expense to SHO if SHO promptly advises SHMC
of such error or omission.

1.06 Good Faith Cooperation; Alternatives. SHMC and SHO will use Good Faith
efforts to cooperate with each other in all matters relating to the provision
and receipt of the Services, including acquisition of required third-party
contractor consents (if any). If SHMC reasonably believes it is unable to
provide any Service because of a failure to obtain third-party contractor
consents or because of impracticability, SHMC will notify SHO promptly after
SHMC becomes aware of such fact and the Parties will cooperate to determine the
best alternative approach.

1.07 Use of Third Parties. SHMC may use any Affiliate or any unaffiliated
third-party contractor to provide the Services to the extent the Affiliate or
the unaffiliated third-party contractor provides comparable services to SHMC or,
if not, if SHO gives its prior written consent (which consent SHO will not
unreasonably withhold or delay).

1.08 Assets of SHO. During the Service Period, (i) SHMC and its Affiliates and
third-party contractors may use, at no charge, all of the software and other
assets, tangible and intangible, of SHO (together, the “Assets”) to the extent
necessary to perform the Services, and (ii) SHO will consult with SHMC prior to
upgrading or replacing any of the Assets that are necessary for SHMC to provide
the Services.

1.09 Ownership of Data and Other Assets. Neither Party will acquire any right,
title or interest in any Asset that is owned or licensed by the other and used
to provide the Services. All data provided by or on behalf of a Party to the
other Party for the purpose of providing the

 

2



--------------------------------------------------------------------------------

Execution Copy

 

Services will remain the property of the providing Party. To the extent the
provision of any Service involves intellectual property, including software or
patented or copyrighted material, or material constituting trade secrets,
neither Party will copy, modify, reverse engineer, decompile or in any way alter
any of such material, or otherwise use such material in a manner inconsistent
with the terms and provisions of this Agreement, without the express written
consent of the other Party. All specifications, tapes, software, programs,
services, manuals, materials, and documentation developed or provided by SHMC
and utilized in performing this Agreement, will be and remain the property of
Service Provider and may not be sold, transferred, disseminated, or conveyed by
SHO to any other entity or used other than in performance of this Agreement
without the express written permission of SHMC.

1.10 Contact Person. Each Party will appoint a contact person (each, a “Contact
Person”) to facilitate communications and performance under this Agreement. The
initial Contact Person of each Party is set forth on Appendix 1.10. Each Party
will have the right at any time and from time to time to replace its Contact
Person by written notice to the other Party.

ARTICLE II.

CHARGES AND PAYMENTS FOR SERVICES

2.01 Compensation.

(a) Fees. As consideration for the provision of Services, SHO will pay SHMC for
the first three years commencing on the Effective Date, (“First Three Years”)
the annual, quarterly, monthly, and hourly fees for the Services specified on
Appendix 1.01-A (the “Fees”), payable in equal installments in advance as
provided on Appendix 1.01-A. Upon termination of an individual Service, SHO will
pay a pro rata portion of the applicable Fee specified on Appendix 1.01-A,
calculated based on the portion of the individual Service actually performed, or
expense actually incurred, through the date SHMC performs the Service.
Transition Fees, if any are specified on Appendix 1.01-A, will be paid with the
last monthly installment payment of the Fees under the Agreement. If a Fee
constitutes a “Charge” (as that term is defined in the Merchandising Agreement
dated August 8, 2012 between (1) SHO, and others, and (2) Sears, Roebuck and Co.
(“SRC”) and others (the “Merchandising Agreement”)), SHO will have no obligation
to pay the Fee in accordance with this Agreement to the extent SHO is paying it
as a Charge in accordance with the terms and conditions of the Merchandising
Agreement. If a Fee duplicates another Fee to any extent, including due to
SHMC’s performance of a Service that duplicates to any extent SHMC’s performance
of another Service, SHO will have no obligation to pay the portion of the Fee
that is duplicative. If the Fees include charges for Services performed by a
third party contractor and the third party contractor fees increase during the
First Three Years, then SHMC may pass through the increased charges as an
increase in the Fees. The Parties will negotiate in Good Faith the Fees for the
fourth and fifth years of the Term and the six-month period following the fifth
year, which revised fees will be reflected in one or more amendments to this
Agreement.

(b) Expenses. In addition to the Fees, SHO will reimburse SHMC for (i) COBRA
expenses advanced by SHMC with respect to SHO’s and its Affiliates’ employees
who

 

3



--------------------------------------------------------------------------------

Execution Copy

 

incur a qualifying event (as defined under COBRA) prior to the Effective Date,
(ii) COBRA expenses advanced by SHMC with respect to SHO’s and its subsidiaries’
employees who incur a qualifying event (as defined under COBRA) on or after the
Effective Date until such COBRA liability is transferred to a SHO-sponsored
group health plan, and (iii) all other reasonable out-of-pocket expenses
actually incurred in its performance of the Services, that are not included in
the Fees (“Expenses”). To the extent reasonably practicable, SHMC will provide
SHO with notice of such Expenses prior to incurring them. (COBRA expenses and
Expenses are together referred to as “Expenses”). If directed by SHMC, SHO will
pay directly any or all third-party contractors providing Services to or for the
benefit of SHO.

2.02 Payments. SHO will pay Fees in accordance with Section 2.01(a). SHO will
pay all Expenses and Transaction Taxes within 10 days of SHMC’s valid invoice to
SHO. Unless otherwise mutually agreed in writing, all amounts payable under this
Agreement will be payable by electronic transfer of immediately available funds
to a bank account designated by SHMC from time to time. All amounts remaining
unpaid for more than 15 days after their respective due date(s) will accrue
interest at a rate of the lesser of one and one-half percent (1.5%) per month or
the highest rate allowed by law, until paid.

2.03 Taxes. Fees do not include applicable taxes. SHO will be responsible for
the payment of all taxes payable in connection with the Services including
sales, use, excise, value-added, business, service, goods and services,
consumption, withholding, and other similar taxes or duties, including taxes
incurred on transactions between and among SHMC, its Affiliates, and third-party
contractors, along with any related interest and penalties (“Transaction
Taxes”). SHO will reimburse SHMC for any deficiency relating to Transaction
Taxes that are SHO’s responsibility under this Agreement. Notwithstanding
anything in this Section 2.03 to the contrary, each Party will be responsible
for its own income and franchise taxes, employment taxes, and property
taxes. The Parties will cooperate in Good Faith to minimize Transaction Taxes to
the extent legally permissible. Each Party will provide to the other Party any
resale exemption, multiple points of use certificates, treaty certification and
other exemption information reasonably requested by the other Party.

ARTICLE III.

TERMINATION

3.01 Termination of an Individual Service for Convenience by SHO. Subject to the
next sentence, SHO, upon 60-day’s prior written notice to SHMC, may terminate
for SHO’s convenience any individual Service at the end of a SHO fiscal month.
SHO may not terminate an individual Service if the termination would adversely
affect SHMC’s ability to perform another Service.

 

4



--------------------------------------------------------------------------------

Execution Copy

 

3.02 Termination of the Agreement.

(a) Subject to the next sentence, SHO or SHMC may terminate this Agreement in
the event of a material breach of this Agreement by the other Party if the
breach is curable by the breaching Party and the breaching Party fails to cure
the breach within 30 days following its receipt of written notice of the breach
from the non-breaching Party. If the breach is not curable by the breaching
Party, the non-breaching Party may immediately terminate this Agreement
following the non-breaching Party’s delivery of notice to the breaching Party.

(b) SHO or SHMC may terminate this Agreement (whichever party is entitled to
terminate, the “Terminating Party”) effective immediately upon 30-days’ advance
written notice to the other party if (i) the Terminating Party or any of its
Affiliates terminates the Separation Agreement as a result of a material breach
of, or a material default by, the other party or its Affiliates of their
obligations in the Separation Agreement, (ii) the Terminating Party or any of
its Affiliates terminates a License Agreement in accordance with its terms as a
result of a material breach of, or a material default by, the other party or its
Affiliates of their obligations in the License Agreement, (iii) the Terminating
Party or any of its Affiliates terminates the Merchandising Agreement in
accordance with its terms as a result of a material breach of, or a material
default by, the other party or its Affiliates of their obligations in the
Merchandising Agreement. or (iv) the Terminating Party or any of its Affiliates
terminates the Shop Your Way Rewards Retail Establishment Agreement dated
August 8, 2012 between SHO and SHMC (the “SYW Agreement”) in accordance with its
terms as a result of a material breach of, or a material default by, the other
party or its Affiliates of their obligations in the SYW Agreement. “License
Agreement” means each of the following, each dated August 8, 2012: the Store
License Agreement between Sears Authorized Hometown Stores, LLC and SRC; the
Store License Agreement between Sears Home Appliance Showrooms, LLC and SRC; the
Store License Agreement between Sears Outlet Stores, L.L.C. and SRC; and the
Trademark License Agreement between SHO and SRC.

(c) SHMC may terminate this Agreement if a Stockholding Change occurs.

3.03 Obligations on Termination. Upon termination of this Agreement (a) each
Party will promptly return or destroy all Confidential Information received from
the other Party in connection with this Agreement without retaining a copy
thereof, other than one copy for record keeping purposes, (b) SHO will return to
SHMC, as soon as reasonably practicable, all equipment or other property of
SHMC, whether owned, leased, or licensed, and (c) SHO will pay all outstanding
Fees for Services rendered and Expenses incurred through the date this Agreement
is terminated in accordance with its terms and for all Transition Fees.

3.04 Termination of an Individual Service by SHMC.

(a) If an Affiliate of SHMC that provides a Service is unwilling or unable to
provide the Service, (i) the Affiliate of SHMC does not provide a similar
service to SHMC or its other Affiliates on terms that are comparable to the
terms of this Agreement, and (ii) SHMC is unable to retain a replacement service
provider to provide the Service on terms that are comparable to the terms of
this Agreement, SHMC, upon providing 90-days’ prior written notice to SHO, may
terminate the Service, but the termination of the Service will have no effect
upon the provision of the other Services to SHO. If an unaffiliated third-party
contractor of SHMC or an Affiliate that provides a Service is unwilling or
unable to allow SHO to use the Service under the existing (or comparable) terms,
and SHMC is unable to retain a replacement service provider to provide the
Service on terms that are comparable to the terms of this Agreement, SHMC, upon
providing 90-days’ prior written notice

 

5



--------------------------------------------------------------------------------

Execution Copy

 

to SHO, may terminate the Service, but the termination will have no effect upon
the provision of the other Services to SHO. If SHMC is unable to give SHO
90-days’ prior written notice to SHO due to such third-party contractor’s
refusal to allow SHO to use the Service for 90 days, then SHMC will provide as
much notice as possible.

(b) If the Parties fail to agree upon and execute an amendment regarding a Fee
for one or more individual Services for the fourth or fifth year of the Term or
the six-month period following the fifth year, SHMC may terminate the individual
Service or Services upon 60-days’ prior written notice to SHO.

ARTICLE IV.

CONFIDENTIALITY

4.01 Confidentiality.

(a) Confidential Information” means all non-public information received by a
Party, its Affiliates, and their respective Representatives (together, the
“Receiving Party”) relating to the other Party, its Affiliates, and their
respective Representatives (together, the “Disclosing Party”), in connection
with this Agreement, including information concerning pricing, service history,
customer information and lists (except to the extent that these may be shared
under privacy laws and regulations), employee information, sourcing and third
party contractor information, costs, product specifications and methods of
operations, business plans, strategies, financial information, information
technology information, and other proprietary information, regardless of the
manner or medium in which it is furnished to or otherwise obtained by the
Receiving Party; provided, that the term “Confidential Information” does not
include information which (i) is or becomes generally available to the public
other than as a result of a disclosure by the Receiving Party in violation of
this Agreement, (ii) is or was available to the Receiving Party on a
non-confidential basis prior to its disclosure to the Receiving Party by the
Disclosing Party, provided that such information did not become available to the
Receiving Party, from a Person who, to the Receiving Party’s knowledge and at
the time of receipt by the Receiving Party of the relevant information, is bound
by a confidentiality agreement with respect to such information with (or other
confidentiality obligation to) the Disclosing Party or another Person or
(iii) was or becomes available to the Receiving Party on a non-confidential
basis from a source other than the Disclosing Party, provided that such source
is or was (at the time of receipt of the relevant information) not, to the
Receiving Party’s knowledge, bound by a confidentiality agreement with respect
to such information with (or other confidentiality obligation to) the Disclosing
Party or another Person.

 

6



--------------------------------------------------------------------------------

Execution Copy

 

(b) The receiving Party will not disclose, and will cause its Affiliates and
Representatives not to disclose, any Confidential Information of the Disclosing
Party to any Person; provided, however, that each Party will be responsible in
any event for the acts or omissions of its Affiliates and Representatives to
whom it discloses the Disclosing Party’s Confidential Information; and provided,
further, that Confidential Information may be disclosed only:

(i) to the receiving Party’s Affiliates and Representatives in the normal course
of performance of Receiving Party’s obligations under this Agreement;

(ii) by the Receiving Party to the extent required by Applicable Law, rule or
regulation (including complying with any oral or written questions,
interrogatories, requests for information or documents, subpoena, civil
investigative demand or similar process to which such Party is subject), with
prior notice, if legally permitted, to the Disclosing Party;

(iii) by the Receiving Party, if such Person determines in Good Faith that such
disclosure is required in order to comply with such Person’s obligations under
the federal or state securities laws, rules or regulations, the rules of the
NASD or the Nasdaq Stock Market or any other similar body), with prior notice,
if legally permitted, to the Disclosing Party; or

(iv) with the prior written consent of the Disclosing Party.

(c) Nothing contained herein will prevent the use (subject, to the extent
possible, to a protective order) of Confidential Information in connection with
the assertion or defense of any claim by or against the other Party.

(d) Each Party acknowledges that if it breaches this Agreement, the other Party
may be irreparably and immediately harmed and may not be made whole by monetary
damages. Accordingly, the Disclosing Party, in addition to any other remedy to
which it may be entitled in law or equity, is entitled to pursue any injunction
or injunctions to prevent breaches of this Agreement and to compel specific
performance of this Agreement, without the need for proof of actual damages.

4.02 Third-Party Contractor Confidentiality Terms. If SHMC’s agreement with an
unaffiliated third-party contractor performing Services (“TP Agreement”)
includes confidentiality terms that are less restrictive than this Article IV
(i.e., the TP Agreement permits broader sharing or disclosure of confidential
information than permitted in this Article IV), then, notwithstanding anything
in this Article IV to the contrary, the less-restrictive confidentiality terms
of the TP Agreement will (i) control over this Article IV and (ii) govern SHMC’s
rights and obligations in this Article IV regarding the sharing of SHO
Confidential Information with the unaffiliated third-party contractor, but in
each circumstance only to the extent necessary to permit the unaffiliated
third-party contractor to perform the Services.

 

7



--------------------------------------------------------------------------------

Execution Copy

 

ARTICLE V.

INDEMNIFICATION; LIMITATION OF LIABILITY

5.01 Indemnification by SHO. SHO will defend, indemnify, and hold harmless SHMC
and its Affiliates and their respective Representatives from and against any and
all costs, liabilities, losses, penalties, expenses and damages (including
reasonable attorneys’ fees) of every kind and nature arising from third-party
claims, demands, litigation, and suits related to or arising out of this
Agreement (together “SHO Claims”), except to the extent that such SHO Claims are
found by a final judgment or opinion of an arbitrator or a court of appropriate
jurisdiction to be caused by: (i) a breach of any provision of this Agreement by
SHMC; or (ii) any negligent act or omission, or willful misconduct of SHMC, its
Affiliates, or their respective Representatives in performance of this
Agreement.

5.02 Indemnification by SHMC. SHMC will defend, indemnify, and hold harmless SHO
and its Affiliates, and their respective Representatives, from and against any
and all costs, liabilities, losses, penalties, expenses and damages (including
reasonable attorneys’ fees) of every kind and nature arising from third-party
claims, demands, litigation, and suits, that: (i) relate to bodily injury or
death of any person or damage to real and/or tangible personal property directly
caused by the negligence or willful misconduct of SHMC or its Affiliates during
the performance of the Services, or (ii) relate to the infringement of any
copyright or trade secret by an Asset owned by SHMC or its Affiliates and used
by SHMC in the performance of the Services (together, “SHMC Claims”).
Notwithstanding the obligations set forth above in this Section 5.02, SHMC will
not defend or indemnify SHO, its Affiliates, or their respective Representatives
to the extent that such SHMC Claims are found by a final judgment or opinion of
an arbitrator or a court of appropriate jurisdiction to be caused by: (a) a
breach of any provision of this Agreement by SHO; (b) any negligent act or
omission, or willful misconduct of SHO, its Affiliates, or their respective
Representatives in performance of this Agreement; or (c) with respect to
infringement claims: (I) SHO’s use of the Asset in combination with any product
or information not provided by SHMC; (II) SHO’s distribution, marketing or use
for the benefit of third parties of the Asset; (III) SHO’s use of the Asset
other than as contemplated by this Agreement; or (IV) information, direction,
specification or materials provided by or on behalf of SHO. SHO Claims and SHMC
Claims are each individually referred to as a “Claim.”

5.03 Procedure. In the event of a Claim, the indemnified Party will give the
indemnifying Party prompt notice in writing of the Claim; but the failure to
provide such notice will not release the indemnifying Party from any of its
obligations under this Article except to the extent the indemnifying Party is
materially prejudiced by such failure. Upon receipt of such notice the
indemnifying Party will assume and will be entitled to control the defense of
the Claim at its expense and through counsel of its choice, and will give notice
of its intention to do so to the indemnified Party within 20 business days of
the receipt of such notice from the indemnified Party. The indemnifying Party
will not, without the prior written consent of the indemnified Party, (i) settle
or compromise any Claim or consent to the entry of any judgment that does not
include as an unconditional term thereof the delivery by the claimant or
plaintiff to the indemnified Party of a written release from all liability in
respect of the Claim or (ii) settle or compromise any Claim in any manner that
may adversely affect the Indemnified Party other than

 

8



--------------------------------------------------------------------------------

Execution Copy

 

as a result of money damages or other monetary payments that are indemnified
hereunder. The indemnified Party will have the right at its own cost and expense
to employ separate counsel and participate in the defense of any Claim.

5.04 Limitation of Liability. Except for (i) each Party’s indemnity and defense
obligations as set forth in Sections 5.01, 5.02, and 5.03 and other liabilities
to unaffiliated third parties, (ii) a party’s breach of its confidentiality
obligations, and (iii) breach of Section 1.09, in no event will either Party be
liable for any consequential, incidental, indirect, special, or punitive
damages, losses or expenses (including business interruption, lost business,
lost profits, or lost savings) even if it has been advised of their possible
existence. The sole liability of SHMC and its Affiliates for any and all claims
in any manner related to this Agreement will be the payment of direct damages,
not to exceed (for all claims in the aggregate) the Fees received by SHMC under
this Agreement. Notwithstanding anything in this Agreement to the contrary, SHMC
will not be liable for damages caused by SHMC’s third-party contractors;
however, to the extent permitted in a TP Agreement, SHMC will pass through to
SHO applicable rights and remedies under the respective TP Agreement.

ARTICLE VI

MISCELLANEOUS

6.01 Expenses. Except as otherwise provided herein in connection with the
provision of the Services, each Party will bear its own expenses with respect to
the transactions contemplated by this Agreement.

6.02 Waiver of Compliance. Any failure of a Party to comply with any obligation,
covenant, agreement or condition in this Agreement may be waived in writing by
the other Party, but such waiver or failure to insist upon strict compliance
with such obligation, covenant, agreement or condition will not operate as a
waiver of, or estoppel with respect to, any subsequent or other failure.

6.03 Amendment. Subject to the next sentence, this Agreement may not be amended
except by a written amendment signed by each Party.

6.04 Assignment. SHO may not assign its rights or obligations under this
Agreement without the prior written consent of SHMC, to be withheld in SHMC’s
absolute discretion. A Stockholding Change will constitute an assignment of this
Agreement by SHO for which assignment SHMC’s prior written consent will be
required. SHMC may freely assign its rights and obligations under this Agreement
to any of its Affiliates without the prior consent of SHO; provided that any
such assignment will not relieve SHMC of its obligations hereunder. This
Agreement will be binding on, and will inure to the benefit of, the successors
and assigns of the Parties.

6.05 Notices. All notices, requests, demands, waivers and other communications
required or permitted to be given under this Agreement must be in writing and
will be deemed to have been duly given (i) when delivered by hand, (ii) three
business days after it is mailed, certified or registered mail, return receipt
requested, with postage prepaid, (iii) on the same

 

9



--------------------------------------------------------------------------------

Execution Copy

 

business day when sent by facsimile if the transmission is completed before 5:00
p.m. recipient’s time, or one business day after the facsimile is sent, if the
transmission is completed on or after 5:00 p.m. recipient’s time or (iv) one
business day after it is sent by Express Mail, Federal Express or other courier
service, as follows:

 

  (a) if to SHMC:

Sears Holdings Management Corporation

3333 Beverly Road B5-119A

Hoffman Estates, Illinois 60179

Attention: Senior Vice President-Finance

Telephone: (847) 286-8991

Facsimile: (847) 286-1699

with a copy to:

Sears Holdings Management Corporation

3333 Beverly Road, B6-210B

Hoffman Estates, Illinois 60179

Attention: General Counsel

Telephone: (847) 286-5933

Facsimile: (847) 286-2471

 

  (b) if to SHO:

Sears Hometown and Outlet Stores, Inc.

3333 Beverly Road B4-150A

Hoffman Estates, Illinois 60179

Attention: Senior Vice President and Chief Operating Officer

Telephone: (847) 286-9741

Facsimile: (847) 286-7838

with a copy to:

Sears Hometown and Outlet Stores, Inc.

3333 Beverly Road

Hoffman Estates, Illinois 60179

Attention: General Counsel

 

10



--------------------------------------------------------------------------------

Execution Copy

 

or such other address as the person to whom notice is to be given has furnished
in writing to the other Parties. A notice of change in address will not be
deemed to have been given until received by the addressee.

6.06 Survival. The provisions of Articles II (Charges and Payments for
Services), III (Termination), IV (Confidentiality), V (Indemnification;
Limitation of Liability), and VI (Miscellaneous) will survive any termination or
expiration of this Agreement.

6.07 Headings. The article and section headings contained in this Agreement are
inserted for reference purposes only and will not affect the meaning or
interpretation of this Agreement.

6.08 No Third Party Rights. Except for the indemnification rights under this
Agreement of any SHMC or SHO indemnitee in their respective capacities as such,
this Agreement is intended to be solely for the benefit of the Parties and is
not intended to confer any benefits upon, or create any rights in favor of, any
person other than the Parties.

6.09 Counterparts. This Agreement may be executed by facsimile and in any number
of counterparts, each of which will be deemed to be an original, and all of
which together will be deemed to be one and the same instrument.

6.10 Severability. If any provision of this Agreement is declared by any court
of competent jurisdiction to be illegal, invalid, void or unenforceable, such
provision will (to the extent permitted under applicable law) be construed by
modifying or limiting it so as to be legal, valid and enforceable to the maximum
extent compatible with, and possibly under, applicable law, and all other
provisions of this Agreement will not be affected and will remain in full force
and effect.

6.11 Entire Agreement. This Agreement (including the Schedules hereto)
constitutes the entire agreement between the parties hereto and supersedes all
prior agreements and understandings, oral and written, between the parties
hereto with respect to the subject matter hereof.

6.12 Force Majeure. Neither Party will be responsible to the other for any delay
in or failure of performance of its obligations under this Agreement, or under
any order placed pursuant to this Agreement, to the extent such delay or failure
is attributable to any act of God, act of terrorism, fire, accident, war,
embargo or other governmental act, or riot; provided, however, that the Party
affected thereby gives the other Party prompt written notice of the occurrence
of any event which is likely to cause any delay or failure setting forth its
best estimate of the length of any delay and any possibility that it will be
unable to resume performance; provided, further, that said affected Party will
use its commercially reasonable efforts to expeditiously overcome the effects of
that event and resume performance.

6.13 Fair Construction. This Agreement will be deemed to be the joint work
product of the Parties without regard to the identity of the draftsperson, and
any rule of construction that a document will be interpreted or construed
against the drafting Party will not be applicable.

 

11



--------------------------------------------------------------------------------

Execution Copy

 

6.14 No Agency. Nothing in this Agreement creates a relationship of agency,
partnership, or employer/employee between SHMC and SHO and it is the intent and
desire of the Parties that the relationship be and be construed as that of
independent contracting parties and not as agents, partners, joint venturers or
a relationship of employer/employee.

6.15 Services Operating Committee; Dispute Resolution; Mediation.

(a) Services Operating Committee. SHO and SHMC will form a committee (the
“Services Operating Committee”) that will address all day-to-day operational,
financial, and other issues that may arise with respect to the Agreement,
including its interpretation, the Parties intent reflected in this Agreement,
and the policies and practices between SHMC and its Affiliates and the
businesses comprising SHO’s businesses in effect immediately prior to the
Effective Date, and all Disputes. The Services Operating Committee will discuss
all of these issues and will attempt to resolve informally all Disputes in
accordance with Section 6.15(b)(ii). The Services Operating Committee will
consist of three employees of each Party that the Party designates. The initial
members are listed on Appendix 1.10. Each Party may replace one or more of its
members at any time upon notice to the other Party. Each Party will promptly
fill all of its Service Operating Committee vacancies as they arise by notice to
the other Party. Unless the members of the Services Operating Committee
unanimously agree otherwise, the Services Operating Committee will meet at least
once every calendar month during the Term on the dates determined by the members
of the Services Operating Committee. If the members of the Services Operating
Agreement cannot agree on a date or a time for a particular monthly meeting the
meeting will occur at 1:00 p.m. Central Time on the second Thursday of the month
at the offices of SHLD, 3333 Beverly Road, Hoffman Estates, IL 60179 B6-D. At
all times one of the members of the Services Operating Committee will serve as
the Services Operating Committee’s Chairperson. The initial Chairperson is
listed on Appendix 1.10 and the other Services Operating Committee members each
will serve thereafter as Chairperson, on a monthly basis, rotating between
SHMC’s designees and SHO’s designees. The Chairperson (i) will request that
Services Operating Committee members provide meeting agenda items and (ii) will
distribute to members, at least two business days in advance of each Services
Operating Committee meeting, an agenda for the meeting.

(b) Dispute Resolution by the Services Operating Committee.

(i) If a Dispute arises, neither Party may take any formal legal action (such as
seeking to terminate this Agreement, seeking mediation in accordance with
Section 6.15(c), or instituting or seeking any judicial or other legal action,
relief, or remedy with respect to or arising out of this Agreement) unless the
Party has first (i) delivered a notice of dispute (the “Dispute Notice”) to all
of the members of the Services Operating Committee and (ii) complied with the
terms of this Section 6.15. At the first monthly meeting of the Services
Operating Committee following the delivery of the Dispute Notice (the “Dispute
Meeting”) the Operating Committee will attempt to resolve all of the Disputes
that are the subject the Dispute Notice. Each Party will cause its members on
the Services Operating Committee to negotiate in Good Faith to resolve all
Disputes in a timely manner. If by the 10th day following the Dispute Meeting
the Services Operating Committee has not resolved all of the Disputes (the
“Resolution Failure Date”) the Parties will proceed to mediate the unresolved
Disputes (“Unresolved Disputes”) in accordance with Section 6.15(c).

 

12



--------------------------------------------------------------------------------

Execution Copy

 

(ii) Subject to the next sentence, “Dispute” means each claim, controversy,
dispute, and disagreement between, on the one hand, SHO or any of its
Affiliates, or any of their respective shareholders, officers, directors,
agents, employees, legal representatives (including attorneys in their
representative capacity), successors and assigns and, on the other hand, SHMC or
any of its Affiliates, employees, legal representatives (including attorneys in
their representative capacity), successors and assigns, in each case arising out
of or relating to a Party’s performance, or failure to perform, one or more of
its obligations in this Agreement. Disputes do not include disagreements with
respect to compliance with Article IV or payment obligations with respect to
amounts due in accordance with the terms and conditions of this Agreement that
are not reasonably in dispute.

(c) Mediation of Unresolved Disputes. SHMC and SHO will in good faith attempt to
resolve all Unresolved Disputes by non-binding mediation. SHMC and SHO will
negotiate in Good Faith to determine the mediator, the mediator’s compensation
and related costs, and the applicable rules for the mediation. If by the 15th
day following the Resolution Failure Date SHMC and SHO have been unable to
settle an Unresolved Dispute the obligations of SHMC and SHO in this
Section 6.15 will terminate with respect to the Unresolved Dispute.

6.16 Definitions. The following defined terms include the singular and the
plural form of the terms.

(a) “Affiliates” means (solely for purposes of this Agreement and for no other
purpose) (i) with respect to SHO, its subsidiaries, and (ii) with respect to
SHMC, SHLD and the subsidiaries of SHLD.

(b) “Applicable Law” means all applicable laws, ordinances, regulations, rules,
and court and administrative orders and decrees of all national, regional,
state, local and other governmental units that have jurisdiction in the given
circumstances.

(c) “Stockholding Change” means the occurrence of any transaction or event,
whether voluntary or involuntary, that results in a Competitor becoming, or as a
consequence of which a Competitor becomes, directly or indirectly, at any time
after the date of this Agreement and by whatever means, the beneficial owner of
more than 50% of the total voting power of outstanding securities entitled to
vote in, or carrying the right to direct the voting with respect to, directly or
indirectly and by whatever means the election of the board of directors of SHO
or any of its subsidiaries. “Competitor” means, solely for purposes of this
Agreement and for no other purpose, Amazon.com, Inc., Best Buy Co., Inc.,
hhgregg, Inc., The Home Depot, Inc., Lowe’s Companies, Inc., Target Corporation,
Tractor Supply Co., Wal-Mart Stores, Inc., each other retailer that competes in
any material respect with the major home appliance business or the power lawn
and garden business operated by subsidiaries of SHLD, and the Competitor
Affiliates of each of them. “Competitor Affiliates” means each individual or
entity that directly or indirectly, and by whatever means, controls, is under
common control with, or is controlled by, a Competitor.

 

13



--------------------------------------------------------------------------------

Execution Copy

 

(d) “COBRA” means Title X of the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended.

(e) “Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau, agency,
official or other legislative, judicial, regulatory, administrative or
governmental authority.

(f) “Person” means an individual, a general or limited partnership, a
corporation, a trust, a joint venture, an unincorporated organization, a limited
liability company, any other entity and any Governmental Authority.

(g) “Representatives” means employees, partners, members, directors, officers,
counsel, investment advisors, third-party contractors, and other
representatives.

(h) “SHLD” means Sears Holdings Corporation.

Additional Defined Terms:

 

Term

  

Section

Where Defined

“Assets”    1.08 “Stockholding Change”    6.16(c) “Claim”    5.02 “Confidential
Information”    4.01(a) “Contact Person”    1.10 “Disclosing Party”    4.01(a)
“Disputes”    6.15(b)(ii) “Dispute Notice”    6.15(b)(i) “Effective Date”   
1.01 “Expenses”    2.01(b) “Fees”    2.01(a) “First Three Years”    2.01(a)
“Good Faith”    6.19 “Initial Chairperson”    6.15(a) “Merchandising Agreement”
   2.01(a) “Party”    Introductory paragraph “Receiving Party”    4.01(a)
“Separation Agreement”    1.01 “Service Period”    1.01

 

14



--------------------------------------------------------------------------------

Execution Copy

 

Term

  

Section

Where Defined

“Services”    1.01 “Services Operating Committee”    6.15(a) “SHMC”   
Introductory paragraph “SHO Claims”    5.01 “SHO”    Introductory paragraph
“Transition Fees”    2.01(a) “TP Agreement”    4.02 “Transaction Taxes”    2.03
“Unresolved Disputes”    6.15(a)

In this Agreement (i) “include,” “includes,” and “including” are inclusive and
mean, respectively, “include without limitation,” “includes without limitation,”
and “including without limitation,” (ii) “or” is disjunctive but not necessarily
exclusive, (iii) “will” expresses an imperative, an obligation, or a
requirement, (iv) numbered “section” and “article” references refer to sections
and articles, respectively, of this Agreement unless otherwise specified,
(v) unless otherwise indicated all references to a number of days will mean
calendar days unless otherwise specified and all references to months or years
will mean calendar months or years, and (vi) $ or Dollars will mean U.S.
Dollars.

6.17 Good Faith. SHMC and SHO each will exercise Good Faith in the performance
of its obligations in this Agreement. “Good Faith” means honesty in fact and the
observance of reasonable commercial standards of fair dealing in accordance with
Applicable Law.

6.18 Condition Precedent to the Effectiveness of this Agreement. This Agreement
will not become effective until it has been approved by the Audit Committee of
the Board of Directors of SHLD.

6.19 Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) This Agreement will be governed and construed in accordance with the laws of
the State of Illinois, without regard to any choice or conflicts of law
provision that would cause the application of the laws of any other
jurisdiction. This Agreement will not be subject to any of the provisions of the
United Nations Convention on Contracts for the International Sale of Goods.

(b) Each of the Parties irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any Illinois state court or
Federal court of the United States of America, in either case sitting in Cook
County, Illinois, and any appellate court to any thereof, in any action or
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby or for recognition or enforcement of any judgment relating
thereto, and each of the Parties irrevocably and unconditionally (i) agrees not
to commence any such action or proceeding except in such courts, (ii) agrees
that any claim in respect of any such action or proceeding may be heard and
determined in such Illinois state court or, to the extent

 

15



--------------------------------------------------------------------------------

Execution Copy

 

permitted by law, in such Federal court, (iii) waives, to the fullest extent it
may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any such action or proceeding in any such
Illinois state or Federal court, and (iv) waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such Illinois state or Federal court. A final
judgment in any such action or proceeding will be conclusive and may be enforced
in other jurisdictions by suit on the judgment or in any other manner provided
by law. Each Party irrevocably consents to service of process in the manner
provided for notices in Section 6.05. Nothing in this Agreement will affect the
right of any Party to serve process in any other manner permitted by law.

(c) Each Party acknowledges that each controversy that may arise under this
Agreement is likely to involve complicated and difficult issues and, therefore,
it irrevocably and unconditionally waives all rights it may have to a trial by
jury in respect of any litigation directly or indirectly arising out of or
relating to this Agreement or the transactions contemplated hereby. Each Party
certifies and acknowledges that (i) it understands and has considered the
implications of such waivers, (ii) it makes such waivers voluntarily, and
(iii) it has been induced to enter into this Agreement by, among other things,
the mutual waivers and certifications in this Section 6.19.

[signature page follows]

 

16



--------------------------------------------------------------------------------

Execution Copy

 

SEARS HOLDINGS MANAGEMENT CORPORATION By:  

/s/    William Phelan

William Phelan Senior Vice President-Finance SEARS HOMETOWN AND OUTLET STORES,
INC. By:  

/s/    W. Bruce Johnson

W. Bruce Johnson Chief Executive Officer and President

 

17



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

HUMAN RESOURCES   All Human Resources services will be provided by SHMC on an
as-requested basis by SHO, upon reasonable advance notice to start or
discontinue services. If less than all of the services described under any
heading are requested, or if services are requested for fewer than all employees
of SHO, the parties will negotiate reasonable adjustments to the stated monthly
fees to reflect the reduced level of effort required.    

Payroll Administration:

 

•      Manage the associate time and attendance system and process.

 

•      Manage the creation and reporting of payroll payment processing
regardless of method – electronic, paper, paycard, etc. This includes exempt and
non-exempt associate population.

 

•      Administer garnishment process.

 

•      Calculate associate commission income and administer the reporting for
commission payments.

 

•      Manage payroll taxes and related deductions.

 

•      Manage the processing and distribution of W-2 statements, both for 1/1/12
through 8/31/12 and for 9/1/12 through 12/31/12.

  $52,400 per month  

Benefits administration:

 

•      Support management in maintaining relationships with insurance benefits
providers (healthcare, dental, life, STD/LTD).

 

•      Manage 2013 associate benefit enrollment and open enrollment for new
hires and incumbents.

 

•      Administer pension plan, 401K plan, retirement savings plan, WorkLife
solutions.

 

•      Manage voluntary benefits programs and maintain company programs for
service anniversaries and associate purchase discount cards.

 

•      Maintain administrative processes for associate communications and HR
Policy development.

  $4,200 per month

 

Appendix 1.01-A Page A - 1



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

Talent Acquisition:

 

•      Manage recruiting for salaried and hourly associates.

 

•      Utilize applicant tracking system to mine, recruit and hire exempt and
non-exempt associates.

 

•      Recruit via college/campuses, military programs, community engagement.

 

•      Administer job postings and search management activities.

 

•      Conduct market searches and utilize data to source and recruit talents.

 

•      Administer referral programs.

 

•      Perform assessment, background check, drug screening and I9 verification
for exempt and non exempt candidates.

 

•      Conduct on-boarding activities (orientation, training, relocation
management, etc.) for newly-hired associates.

 

•      Administer the transfer of Sears, Roebuck and Co. associates and Sears
Holdings Management Corp. associates to appropriate SHO entity, including
issuing offer letters, transferring payroll, tax records, and benefits records
and collecting employee acknowledgements of SHO’s Code of Conduct, Handbook, and
Policy.

  $26,000 per month  

Talent Management:

 

•      Maintain business processes for management to conduct performance reviews
bi-annually for exempt and non-exempt associates

 

•      Transfer data of SHO associates who were on a Performance Improvement
Plan prior to Separation.

 

•      Provide management with various tools to manage and assess associates and
assist them in developing succession plans.

 

•      Manage the reporting and analytics of talent development data for all
corporate and field associates.

 

•      Manage labor relations, fair employment and other employment compliance
issues.

  $3,700 per month

 

Appendix 1.01-A Page A - 2



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

Compensation:

 

•      Assist management in developing strategy, execution and compliance of
executive, salary and hourly compensation programs.

 

•      Administer corporate incentive (LTIP, AIP, etc.) and field commission
programs.

 

•      Transition SHC stock and cash rights (vested and unvested) of eligible
associates to SHO, as authorized by appropriate corporate action and SHMC legal
direction.

 

•      Track eligibility, and payment of retention awards (issued
pre-Separation).

 

•      Transfer Long-Term Incentive Program (LTIP) payments information to SHO
(for Q2 2012 performance, payable in 2013) (SHMC to bear cost for performance
before Separation, SHO for performance after Separation). Provide information to
track associates’ quarterly data under the LTIP plan to SHO.

 

•      Transfer new-hire sign-on bonus information to SHO, including retention
requirements.

 

•      Transfer Executives Severance Agreements and associated data to SHO.

  $3,000 per month  

 

Talent Development and Learning:

 

•      Assist management in defining and implementing a strategy for talent
development and learning.

 

•      Assist management in developing the learning curriculum and content for
both salaried and hourly associates.

 

•      Offer instructor-led (at the Hoffman Estates Support Center) and
eLearning training for associates.

 

•      Manage and conduct LEAD program, merchant academy, compliance course
management and leadership development programs (BUILD, BA, TLP, BAP)

 

•      Maintain processes to track learning and compliance.

 

 

No Charge

 

 

Associate Relations

 

•      Provide use of call center to receive associate inquiries.

 

•      Manage the reporting and support of associate change requests and other
employment-related questions.

 

•      Assist management in managing employee relations cases.

 

•      Assist management in establishing an associate termination process
including termination decision matrix and termination process (return of assets,
exit interview, final pay, data security, etc.).

 

•      Assist management in establishing an expense reimbursement process within
SHO.

 

 

$31,100 per month

 

Appendix 1.01-A Page A - 3



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

Diversity/Associate Networks:

 

•      Assist management in creating processes to welcome the efforts of
associates to establish diversity and associate networks

  Included in Talent Acquisition  

 

Analytics and Reporting:

 

•      Perform ad-hoc and cyclical reporting and Workforce Analytics (WFA)
administration.

 

•      Conduct human capital analytics projects.

 

 

$2,900 per month

 

 

Compliance

 

•      Assist management in using various tactics to promote the adherence to
associate relations policies and programs

 

•      Assist management in managing and negotiating collective bargaining
contracts.

 

•      Assist management in developing programs for leave administration; fair
employment and affirmative action support, as may be needed.

 

•      Offer counseling, training and support on all labor-related matters and
employment practices compliance.

 

 

$2,100 per month

 

 

Support Center Benefits

 

•      SHC benefits provided to Support Center employees

 

 

$39,900

 

FINANCE & ACCOUNTING

   

 

Finance and Accounting

   

 

General Ledger

 

 

Provide SHO access to the SHMC finance general ledger system to process all
accounting related activities for SHO business. This includes, but is not
limited to, the Peoplesoft system for recording all financial transactions along
with all necessary systems that feed data into the general ledger such as NAI,
Accounts Payable, Mechanized R&D, Point-of-Sale, Inventory Systems, Markdown
Management Systems, SOLAR payroll processing, Waste Recon, and other external
feeds.

 

 

Maintain PeopleSoft accounting system and Stock Ledger (SL) merchandise and
margin systems: $12,000 per year

 

Appendix 1.01-A Page A - 4



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

Accounting Services  

Perform daily, weekly and monthly transaction processing of all entries and
feeds into the general ledger system. Compile and load general ledger
information for SHO into Essbase financial reporting databases, EIS and
Financial Transaction Databases to be used for internal reporting and analysis
by SHO. SHMC will inform SHO of any processing errors or data feed issues which
would impact the financial results of SHO.

 

•  Accounts Payable – access to SHMC finance Accounts Payable system to process
all invoices and purchase orders for SHO.

 

•  Fixed Asset Management – maintain all SHO fixed assets in the SHMC finance
fixed asset system. Also provide necessary support to add new locations or
assets into the system as new stores are opened or assets are procured by
current locations.

   

Cash Management

 

•       Cash settlement as currently handled by SHMC

 

•       Cash clearing accounts

 

•       Daily investment

 

•       Cash forecasting

 

•       Cash flow

  $164,000 annually.  

Physical Inventory/Shrink Process Reporting

 

•       Contract with RGIS or similarly qualified vendor for physical inventory
process

 

•       Perform inventory shrink reconciliations and reporting

   

AP Processing and Accounting

 

Reporting

 

•       Prepare/distribute statements which summarize results and financial
position

 

•       Data extraction (FTD) financial transaction data base and
financial,management and external reporting

 

•       Maintain PeopleSoft accounting system and SL (stock ledger) merchandise
and margin systems

 

•       Maintain Essbase reporting databases which warehouse financial
information

 

•       Data extraction for general ledger (PS), Fixed Assets and Capital
tracking.

 

•       Maintain general ledger and supporting record as necessary

 

 

Appendix 1.01-A Page A - 5



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

Disbursements

 

•       Process accounts payable

 

•       Match merchandise receipt to invoice

 

•       Approve invoices

 

•       Cutting checks to and receiving checks from vendors

 

•       Correspond with vendors

 

•       Retain records

 

•       AP write-offs by vendor by department

 

•       Receivable collection related to AP accounts

 

•       Import reconciliation

 

•       Process other disbursements

 

•       Pay approved disbursements

 

•       Process travel and entertainment

 

•       Lease Payment System(LPS)

 

•       Data Extraction for Invoice Processing System (IPS), payment processing
(NAP), mechanized R&D (NDJ), Purchase Order Writing System (POWS) and LPS

 

•       General Ledger

 

•       Process journal entries

 

•       Maintain integrity of balances

 

•       Monthly reconciliation of balance sheet accounts

 

•       Annual recording of book-to-physical inventory adjustments

 

•       Variance analysis of unit income statement balances and identify
potential errors

 

•       Maintain fixed asset records

  Reporting Services   Compile and produce Monthly, Quarterly, and Annual
External financial statements for SHO including, but not limited to Income
Statements, Balance Sheets, and Statement of Cash Flows. In addition, the
Quarterly and Annual financial statements will include all notes, tables and
supplemental information necessary for external audit and SEC filing
requirements.   $150,000 per year.  

Vendor Allowance Reporting

 

•       SHMC will process all SHO vendor allowance agreements and provide a
monthly report of the vendor allowances that are paid to SHO and reporting to
show non-shared vendor allowances as determined by the Service Level Agreements
between SHO and SHMC. At the request of SHO, SHMC will conduct periodic audits
of SHMC allowances collected to confirm that the Service Level Agreements are in
compliance.

  $25,000 per year.

 

Appendix 1.01-A Page A - 6



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

Peoplesoft Projects Module

 

•       Provide SHO with access to SHMC finance Peoplesoft Projects Module to
set up new capital and/or expense projects including all necessary feeds to
create purchase orders, feeds to the SHMC finance A/P and feeds to the SHMC
finance Fixed Asset System.

  Tax  

Tax Returns and Certain Other Filings:

 

Required Tax Services

 

1.       Federal income tax

a.       Prepare return and remit tax due

 

b.       Prepare estimated tax and extension filings and remit tax due

 

c.       Prepare LIFO tax calculations (if business adopts LIFO)

 

d.       Prepare supporting workpapers

 

e.       Prepare tax elections

 

f.        Foreign tax credit calculations

 

g.       If SHMC stops providing applicable HR services to SHO, SHO will be
responsible for providing SHMC with data necessary to report any available
employment-related tax credits (e.g., WOTC) either directly or through a third
party

 

2.       State income tax

 

a.       Prepare returns and remit tax due

 

b.       Prepare estimated tax and extension filings and remit tax due

 

c.       Prepare supporting workpapers

 

d.       Prepare tax allocations for periods when part of SHLD unitary returns

 

3.       Financial Accounting

 

a.       Quarterly tax provision, effective tax rate calculations, tax
accounting journal entry support

 

b.       Analysis of uncertain tax positions and quarterly tax reserve
calculations and journal entry support (if necessary)

 

c.       Tax footnote disclosures for Form 10-K and Form 10-Qs

 

d.       Return-to-accrual calculations and necessary journal entry support

 

4.       Sales and use tax

 

a.       Prepare tax returns and remit taxes due

 

b.       Maintain tax tables in POS system (if continue to use Sears POS system)

 

Required Tax Services

 

$239,800 per year

 

“As-Needed” Tax Services

 

$55/hour

 

Service Level Increases

 

If service levels increase due to change in business or change in legal
requirements, cost to be adjusted to reflect increase in SHMC costs to provide
Services (if any)

 

Out-of-

Pocket Costs

 

Travel and other expenses and third party fees charged-through at cost

 

Appendix 1.01-A Page A - 7



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

5.       Property tax

 

a.       Personal property tax filings

 

b.       Real estate tax filings; landlord reimbursements

 

c.       Accrual estimates

 

d.       Monthly summary of tax bills paid along with recommended changes in
current monthly estimate of tax liability per location

 

e.       Appeals and audit defense, where appropriate

 

6.       Business license filings; gross receipts tax filings and accrual
estimates

 

7.       Annual report/franchise tax filings

 

8.       Foreign tax (Puerto Rico, Guam)

 

a.       Work with SHO outside tax advisors in preparing necessary tax returns,
estimated tax filings and extension filings (e.g., income, property, gross
receipts) and facilitating payment of tax

 

b.       Work with SHO outside tax advisors, when appropriate, to prepare
supporting tax workpapers and accounting method changes and tax elections

 

c.       SHO will engage a third party tax advisor to prepare its Guam and
Puerto Rico tax filings and estimated tax filings; to provide any necessary
audit defense; and to provide any other foreign tax services that may be
required.

 

“As-Needed” Tax Services

 

1.       Audit support (other than for property tax as provided above)

 

2.       Preparation of accounting method changes

 

3.       $10,000 cash receipts reporting (when necessary; based on information
provided by business)

 

4.       Federal excise tax return (if applicable)

 

5.       Maintain tax tables in POS system (if new POS system implemented)

 

6.       Transition tax functions from SHMC to SHO

  Audit  

As requested by SHO and as agreed to with Internal Audit management, Field Audit
services will be provided at a rate of $480/day which includes travel expenses.

 

IT general computing controls testing the IT Audit team to support SOX
compliance.

 

$480/day

 

 

No charge

Procurement  

1.       Provide SHO with sourcing, negotiation, contracts handling, supplier
management and advisory services for procurement (of appropriate dollar value)
for capital and expense equipment, materials, supplies and services, as
requested by SHO. Procurement Services include competitive sourcing and bidding
processes and tools to assist SHO in obtaining the best total cost. Additional
Services requested will be scoped, costed and passed to SHO at additional cost
when identified and agreed to in writing by the Parties.

  $296,000 per year plus all third party contractor costs, some of which are set
forth in this section below.

 

Appendix 1.01-A Page A - 8



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

2.       Purchase Order handling and processing of requests entered by SHO or
SHMC within the Peoplesoft system, Purchase Order Writing System, Enterprise
Contract Management and/or when available Ariba system. Included is the Schwarz
Supplies order entry and IMA tool for consumables supplies ordering for the term
of its deployment and use of the DocuSign system to electronically execute
agreements. (In the event that rights must be secured, they will be scoped,
determined and shared with SHO for approval to acquire and pass all costs
involved). DocuSign use by SHO is limited to the number of envelopes remaining
after the Effective Date from the 1500 envelopes purchased by the Sears Hometown
Stores business prior to the Effective Date. SHMC will also perform resolution
assistance with suppliers related to purchases or payables matters, when
requested. If SHMC must perform additional Services to re-configure or revise
SHMC (owned or licensed) systems SHO will be charged at cost for any and all
Services required to make these accommodations (including IT efforts).

 

3.       Use of SHMC agreements (if permitted in the respective agreements) for
(non-merchandise) goods and services. If rights from third party contractors
need to be secured, they will be scoped, evaluated, costed and passed to SHO for
approval. Any costs associated with acquiring rights will be passed to SHO at
cost. Travel Services – provide access to the Concur travel system and American
Express travel services along with all preferred pricing for airfare, hotels and
car rentals that may be made available to SHO employees. Use of FBU Procurement
credit cards and Travel credit cards to be made available to all current SHO
employees (if provider banks agree and such use is not in conflict with
governance and policy). New employees to SHO can be added to the travel card
program with the prior written approval of SHO. SHMC will provide quarterly
reporting of travel expenses from Concur.

  Hourly rate for special projects and additional procurement Services not set
forth in this Agreement: $62.00 per hour     Travel Services:  

4.       Associate Lease Vehicle program – Vehicle leasing through SHMC’s lease
company provider, lease vehicle maintenance programs and fuel buy programs (if
not in conflict with governance and policy) for all SHO employees in the program
as of the Effective Date. SHO may allow additional SHO employees to participate
in the program, upon SHMC receipt of SHO approval of the respective employees.
Any additional effort involved and changes to administration or processing
required by SHO may trigger additional cost effort which will be identified,
agreed and passed to SHO at cost.

 

Third party contractor cost for each transaction (i.e. time and expense report
processed), which as of the Effective Date is $2.35 per transaction.

 

Appendix 1.01-A Page A - 9



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

5.       Temporary labor Services handling and processing.

 

6.       Other Assistance – Such other procurement Services as is requested and
defined by SHO, which will be scoped, costed and agreed upon by the Parties
prior to proceeding.

  Travel Services (American Express), which as of the Effective Date is $62,500
per year; Risk Management & Insurance  

Risk Management and Insurance:

 

1.       Data Extraction and Tracking and Administration of:

 

•       Workmen’s Comp

 

•       Auto Insurance

 

•       General Liability

 

•       Property Insurance

 

•       D&O Insurance

 

2.       Claims review

 

3.       Consultation in connection with the purchase of insurance

 

4.       Maintain insurance claims records and provide access to tools for
viewing this information, for the following types of insurance:

 

•       General Liability

 

•       Workers’ Compensation

 

•       Auto Liability

 

•       Property Insurance

 

•       D&O Insurance

 

1. $100/hr. if SHO cannot get information direct from third-party contractor
(e.g., Sedgwick, Liberty)

 

2. $75/hr.

 

3. $150/hr.

 

4. $100/hr. if SHO cannot get information direct from third-party contractor
(e.g., Sedgwick, Liberty)

Treasury  

1. Cash Management Services:

 

Cash Management services, including but not limited to, establish banking
structure, opening and maintaining new and existing bank accounts, daily
consolidation of funds, calculation of daily cash position, movement of funds as
necessary, reconciliation of accounts and maintenance of balances, development
of funding forecasts and future cash needs, support for banking and armored car
services for the Outlet Stores and company operated Hometown stores,
administration of users access to Treasury website and banking software,
ordering deposit slips and stamps from service providers, approving armored car
purchase orders

 

Monthly Fees

 

1238 stores

    $7,169     Note: In the event the store count doubles (2476 stores), the
projected monthly fees are $10,744   2.Credit Facility Administration   $3,403

 

Appendix 1.01-A Page A - 10



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

  Advise on credit facility structure implementation or renewals and obtain
lenders. Execute borrowings, provide monthly bank reporting and validate
facility compliance and fees.   Note: In the event the store count doubles (2476
stores), the projected monthly fees are $3,403   Total   $10,572     Note: In
the event the store count doubles (2476 stores), the projected monthly fees are
$14,147 ONLINE SERVICES     Online Business Unit  

SHMC will assign a Senior Account Management Executive to be the primary point
of contact for SHO and provide the following:

 

•       Work directly with SHO to plan/support/prioritize new initiatives and
business requirements

 

•       Provides escalation support for day to day activities

 

No cost to SHO provided the annual spend with Online is greater than $3M.

(refer to Exhibit 1 for details regarding pricing structure for SearsOutlet.com
account support.)

E-Mail Support  

SHMC will continue to provide for support for distributing promotional and
trigger e-mails

 

1.      Promotional E-Mails (Non-SYWR)

 

a.       SHMC will continue to provide Sears.com standard promotional e-mails to
SHO customers including specific business line/category promotional offers

 

•       E-mails will continue to be distributed to SHO customers at SHO’s
discretion

 

•       SHO will be provided the opportunity to opt-out of the e-mail
distribution (or to alter creative at SHOs expense per the rate card documented
in the SYWR agreement) when an offer/e-mail is not in the best interest of SHO

 

b.       SHMC will provide SHO with promotional space in Sears.com e-mails in
both the hero banner and/or promotional “slices”

 

c.       SHMC will continue to provide support for the following promotional
e-mails:

 

•       SearsOutlet.com Deal of the Day E-Mail

 

Sears.com standard promotional e-mails will continue to be provided to SHO
customers at no cost to SHO

 

Rates for promotional banner placement within sears.com promotional e-mails
charged per the SYWR Service Agreement

 

SearsOutlet.com Deal of the Day e-mail will continue to be provided to SHO at
the rate of $3.50 CPM

 

Appendix 1.01-A Page A - 11



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

2.      Trigger emails

 

a.       SHMC will continue to provide support for the following trigger
e-mails:

 

•       Shopping Cart abandonment e-mails on SearsOutlet.com

 

•       Post Order e-mails on SearsOutlet.com

 

•       Shopper Recap E-Mails generated via DBC

 

•       Digital receipt e-mail

 

•       Post order emails for in store purchases (e.g. thank you for your
purchase)

 

Trigger e-mails will continue to be provided to SHO customers at the rate of
$3.50 CPM

All rates for other e-mail related services will be set forth in the SYWR
Service Agreement

Sears.com Banner Ads   Placement of promotional banner advertisements on
sears.com home page and category pages   Rates will be provided based on
inventory availability at the time of request, based on the 2012 Display Ad Rate
card provided in Exhibit 1. Fraud Solutions     All prices/rates are performed
by a 3rd party contractor. Current price is noted below:  

1.      RSA – Retail Services Agreement*

 

Store Pick-Up Order is picked up by another person. Customer has the online
capability of having a 3rd party pick up their order at a store.

 

* unable to determine if expenses were incurred for these services

  RSA: $1.00 per order  

2.      RED (Retail Decisions) – is a service provider that reviews every order
via systemic rules

 

Review potential fraud orders for outlet

 

•       Hometown – $612 in RED costs; 24,480 orders in 2011

 

•       Outlet – $1,575 in RED costs; 63,000 orders in 2011

 

•       Hardware – $578 in RED costs; 23,139 orders in 2011

  RED: $0.025 per transaction  

3.      Fraud outsorts – triggered by RED rules and the orders are reviewed by
OBU’s fraud team in Tempe, AZ.

 

Fraud outsort cost applies only to outsorted orders (about 3.6% of orders on
average)

 

•       Hometown – $6,372 in fraud/outsort costs; 24,480 orders in 2011

 

•       Outlet – $16,398 in fraud/outsort costs; 63,000 orders in 2011

 

•       Hardware – $6,023 in fraud/outsort costs; 23,139 orders in 2011

  Fraud / outsorts: $7.23 per order

 

Appendix 1.01-A Page A - 12



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

Sears.com Functionality  

1.      Store-to-Home (S2H) Web Order Fulfillment

 

a.       SHMC will provide SHO ability to enter customer orders on in-store
kiosks, point of sale systems and Facebook ecommerce pages to be fulfilled using
existing S2H functionality and business rules.

 

b.       SHMC will recognize the sale and assume responsibility for order
fulfillment.

 

c.       SHMC will pay SHO SPRS margin for all Sears.com S2H orders originated
in Sears Hometown Stores, Sears Appliance & Hardware, and Sears Appliance
Showroom formats, excluding those products sold via Sears.com Marketplace.

 

d.       SHMC will pay SHO a 30% commission on all Sears.com S2H orders
originated in the Sears Outlet format stores excluding those products sold via
Sears.com marketplace.

 

e.       SHMC will pay SHO a 13% commission on all S2H home orders fulfilled via
marketplace

 

f.        SHO will pay SHMC for 3% commission for S2H orders that originated on
Sears.com.

 

g.       SHO will pay SHMC a 3% commission on hybrid delivery sales.

 

2.      Web-To-Store (W2S) Fusion Sales Functionality

 

a.       SHMC will continue to display SHO store locations on Sears.com as
pickup points for orders placed online for in-store pick-ups

 

b.       Revenue and associated margin will transfer to SHO and SHO will be
responsible for order fulfillment

 

c.       SHO will pay SHMC for 3% commission for W2S orders that originated on
Sears.com.

 

e.       SHO will reimburse SHMC for any hybrid delivery that originated on
sears.com.

 

3.      Store Locator

 

a.       SHMC will maintain all SHO store locations on the Sears.com store
locator functionality

 

4.      SHMC Web Property Integration

  No cost to SHO

 

Appendix 1.01-A Page A - 13



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

a.       SHMC will provide current linkage to all SHO websites allowing
customers to navigate from sears.com to SHO websites through existing display
banner/ribbon in sears.com header

 

b.       SHMC will maintain functionality for single sign-on and shared customer
profile database

 

5.       SHMC will continue to provide existing support/functionality via all
mobile (phone or tablet) websites or applications.

  SearsOutlet.com Functionality and Support  

SHMC will continue to provide the following design, development, project
management, QA and system/functionality support services for SearsOutlet.com:

 

1.       Full development and engineering resource support as outlined in the
FY12 Sears Outlet: Retainer Services Agreement (included as Exhibit 1).

 

2.       Full order and post-order management support via OMS including
financial reporting (via a daily tranfile) that is generated by OMS and fed into
SHMC core financial systems.

 

3.       Full online customer profile support accessed via CAS

 

4.       Full support of existing “Single Sign-on” functionality and related
databases which allows customers to migrate freely between existing SHMC
websites

 

5.       Provide product data and related content from SPIN (Sears.com content
management system) as well as existing access rights to SPIN for SHO employees

 

6.       Support existing employee discount functionality in online shopping
cart/checkout

 

7.       Provide product and customer review information and content currently
managed by ViewPoints (3rd party provider). Support should continue at current
levels if provider changes or SHMC develops proprietary/internal
customer/product review functionality.

 

8.       Provide full support credit card authorization, fraud checks, and tax
calculation

 

9.       Continue to support (a) integration with critical SHMC system
infrastructure and (b) access to all production databases housing critical
online inventory, fulfillment, and order information including (but not limited
to):

 

See Exhibit 1 for FY12 fee structure as outlined in the FY12 Sears Outlet:
Retainer Services Agreement

 

Future engineering, development, project management, & design support will be
priced at FTE hourly rates commensurate with the fee structure included in
Exhibit 1.

 

Future hosting/maintenance fees will be priced commensurate with the fee
structure included in Exhibit 1.

 

Beyond January 2013, SHO and SHMC must agree in writing on the number of FTEs
and hours required for all future projects.

 

SHMC will be responsible for providing SHO with a monthly report detailing the
monthly expense, number of supporting FTEs, and hours worked on a monthly basis.

 

Appendix 1.01-A Page A - 14



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

•       SCIM/DOS systems for fulfilling online delivery orders. Functionality
includes scheduling deliveries, ordering installation services, and fulfilling
protection agreements.

 

•       NPOS – for 991 inventory and price feed

 

•       RIM – for non-991 inventory feed

 

•       PMS – non-991 price and Vendor Direct price feed

 

•       CORE – for accessory and protection agreement details, Hierarchy details

 

•       DOS – for details regarding zip code and MDO mapping data

 

•       Home Services – for delivery charge price feed

 

•       RTI – for inventory/order management and non-991 shipping items quantity
feed

 

•       Ciboodle – Guest user address validation service

 

•       SHMC Customer Data Warehouse (CDW) – Promotional email feed (CDW
integrates with UNICA to validate and create email distribution lists)

 

10.     Continue to provide hosting, production, and database support on servers
located in the Sears Data Center.

 

11.     Continue to provide QA and testing environments as in today’s
environment.

 

12.     Continue to provide full issue escalation support via ESOC and other
supporting groups/units within SHMC

 

13.     Continue to provide full integration with Shop Your Way Rewards
platforms to allow for earning and redemption of points

 

14.     SHMC will continue to provide full integration support for all
third-party vendors:

 

•       Commission Junction – affiliate marketing network provider Omniture

 

•       Responsys – for production/distribution of all trigger and promotional
e-mails order e-mails

 

•       UNICA – integration with CDW to generate promotional e-mail lists

 

•       PSIGEN – support of integration to manage, store, retrieve merchandise
images station images for display on searsoutlet.com

 

•       SCENE7 – product images (data is provided by SPIN and the S7 URL is used
for displaying image on website)

 

 

Appendix 1.01-A Page A - 15



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

•       Commerce Hub – vendor direct orders/functionality

 

•       Skava – mobile/tablet website provider for SearsOutlet.com

 

•       Bloomreach – dyanamic onsite content creation to optimize paid & organic
search programs

 

•       Monetate – software as a service platform to enhance onsite
merchandising

 

•       Channel Intelligence – product information data feeds for inclusion in
online shopping engine sites

  SearsOutlet.com Online Sales Commissions  

If SHMC business units elect to have their products available for sale on
SearsOutlet.com, a commission will be paid to SHO according to the below rate
table for the length of this agreement for all sales originating from
SearsOutlet.com.

 

This commission rate will be charged monthly based upon fusion sales reporting
by SHO

 

SHO has the option, after review with SHMC Business Unit, to remove product from
the Outlet website.

 

 

Business Unit

   CommissionRate  

Consumer Electronics

     10 % 

Home Appliances

     15 % 

Sears/Kmart Apparel

     n/a   

Home Fashions, Mattress, SKA

     15 % 

Lawn & Garden

     15 % 

Outdoor Living

     15 % 

Sporting Goods

     15 % 

Tools

     15 % 

Toys

     15 % 

 

Vendor Direct on SearsOutlet.com   SHMC will provide support of online vendor
direct to customer fulfillment channel on SearsOutlet.com  

•  Connection fee is $3,300 per month.

 

•  Every setup / change is $400 each

 

•  Monthly vendor fees are $25 per month, per vendor

 

•  Transportation expenses would be billed at calculated expense

 

Appendix 1.01-A Page A - 16



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

   

•  Currently, this business is not in place and SHMC would need to secure
staffing to support any growth this business creates. SHO would need to
reimburse SHMC.

Sears.com Marketplace  

SHMC will provide support of SearsOutlet.com integration with Sears.com
marketplace:

 

1.       SearsOutlet.com selling merchandise via Sears.com Marketplace as a
Marketplace Seller.

 

2.       SearsOutlet.com is in the process of developing the functionality to
onboard third-party vendors onto SearsOutlet.com. Engineering / development
required to complete – will be funded by SHO

 

•  Engineering/development support required to complete integration funded by
SHO at a rate agreed upon in writing prior to the implementation of services.

 

•  SHO does not currently leverage the marketplace platform to onboard
third-party vendors

Digital Business Card and Shopper Recap  

SHMC will continue to provide full support and access to Digital Business Card
(DBC) and Shopper Recap e-mail functionality

 

1.       SHMC will continue provide maintenance/support of DBC/Shopper Recap
functionality as needed

 

2.       SHMC will continue to provide supporting analytics and reporting for
DBC/Shopper Recap performance

 

3.       SHMC will reimburse SHO for all DBC purchases made on Sears.com
originated by SHO in accordance with the Sears.com Store-to-Home rate structure
provided above.

 

4.       SHO will pay a 30% commission to SHMC for all DBC purchases made on
Sears.com

 

No cost to SHO for use of Digital Business Card

 

E-Mail rates commensurate with those outlined previously in this schedule of
services

 

Appendix 1.01-A Page A - 17



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

TEC Recommendations  

Continue to provide personalization and product recommendations across multiple
channels including Shopper Recap e-mails, Abandoned Cart e-mails, Digital
receipt and future integration to SearsOutlet.com.

 

•      Currently TEC is only providing recommendations through email to SHO
customers. TEC is not providing recommendations on SHO websites. This could
change in the future, which SHO would incur the costs.

 

•      2% of sales attributed to the TEC Campaign Management System

 

•      Email sends will be billed at email rates.

 

•      Any future integration work to add TEC to SearsOutlet.com to be paid for
by SHO

3RD Party Support & Integration  

1.       SHMC will continue to provide support/functionality via the following
third-party service providers:

 

•      YEXT – All SHO locations will be included within the facilities feed
updates to aggregators who publish store listings within their network of online
search directories. This is an annual update which includes the Name, Address,
Phone, and URL for each location. A content worksheet will be sent separately
that will populate store description, hours of operation, and photos

 

•      Omniture Site Catalyst (Adobe) – full website site analytics platform

 

•      Bright Tag – onsite pixel management technology

 

•      Akamai – content delivery network

 

  No charge to SHO SHOP Sears Service  

SHMC will continue to provide full support of SHOP Sears functionality including
any necessary maintenance/changes to supporting systems or hardware.

 

  No charges to SHO Community Support & Integration   SHMC will continue to
provide support for SHOs full integration with ManageMyHome and SearsCommunity
platforms.   No charges to SHO

 

MARKETING SERVICES

   

 

Marketing

 

 

Print placement and analytics.

 

Currently provided through NSA/Alliance media and Valassis, SHMC will continue
to provide ongoing support for the following functions: Vendor management
including contract negotiations, coordinating placement and quantities,
development, implementation and communication of run sheets with newspapers and
printers, cost estimations, distribution analytics and recommendations, invoice
reconciliation, development of new store profiles, and conflict resolution for
non performance between media vendors and SHO.

 

 

 

HTS=$592,764 per year

AHS=$56,448 per year

HAS=$0

OUT =$0

 

*   If SHMC changes to another vendor for these Services, then fees may be
either directly billed to SHO or billed by SHMC to SHO.

   

 

Appendix 1.01-A Page A - 18



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

  Fees and expenses will be billed by SHMC directly to SHO. Fees are for 2012
and are estimated based on planned volume.    

 

Other media placement and analytics.

 

Currently provided primarily through MPG and Digitas, SHMC will continue to
provide ongoing support for MPG and Digitas.

 

 

No charge by SHMC*

MPG & Digitas

HTS=$0

AHS=$0

HAS=$0

OUT =$0

 

*   If SHMC changes to another vendor for these Services, then fees may be
either directly billed to SHO or billed by SHMC to SHO.

 

 

Point of Purchase (“POP”) and Offset Signing Procurement:

 

•      Planned Offset Signing & POP Elements: SHMC will provide visibility to
storewide offset signing and POP elements, to the extent applicable to SHO. SHMC
will provide advance notice of pricing inclusive of shipping to FastPak,
creative proofs, and specifications. SHO may purchase these items at cost.

 

•      SHO exclusive signing projects: SHMC will assist SHO in the competitive
bidding process for signing projects exclusive to SHO.

 

 

•      Total = 50K Annually

 

•      Ad-Hoc support and/or unique support requested by SHO will be provided by
SHMC at a cost of $45/hr.

 

Plus Procurement Support

 

 

Print vendor management: SHMC will continue to coordinate execution of printed
materials for the SHO preprint program, including execution from the receipt of
completed files to the delivery to each newspaper vendor including
freight/freight execution, and quality control to established SHMC standards,
including a review of final Epson proofs prior to printing.

 

 

 

$82,500 per year

 

Plus Procurement Support

 

 

Financial Reconciliation for preprint program. Provide estimated and actual
costs to execute each marketing event on a job by job basis.

 

 

Included above

 

 

3rd party and internally available marketing analytics.

 

Provide SHO with regular reporting, access to systems or fulfillment of ad hoc
requests for marketing related data including, but not limited to, internal and
external CSAT data on a weekly basis, market share data on a quarterly basis and
ad tracking reports. Reporting will include SHO specific reporting as agreed
upon in writing by the Parties.

 

 

CSAT (CLASS) $135,000 per year for SHO

 

Other market share reports have no incremental cost for SHO

 

 

POS offer execution. This includes creation and execution of barcodes, offers at
POS (on receipt), and any updates to marketing functionality (e.g. offers based
on market basket).

 

 

No incremental cost for SHO

 

Appendix 1.01-A Page A - 19



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

  Need further details on all services provided under this category and the
requirements needed from SHO (with lead times) in order to perform/execute these
POS activities.    

 

APT (Applied Predictive Technologies) Test and Learn Tool (service provided by
APT) – Access to APT Test and Learn Tool with all HTS data.

 

SHMC to bill SHO directly for all services provided by APT

 

 

$30,000 per year

 

 

Access and Maintenance of Systems:

 

SHMC will continue to maintain functionality and provide SHO access to dependent
marketing systems. If SHMC modifies or replaces existing SHO dependent systems,
then SHMC must provide notice in writing 180 days prior.

 

Note: PMI and AdPlan are replaced by IMPACT

 

These systems include:

 

 

System Support-(price support/training/coaching/holiday support/problem
resolution)—$88K annually. If SHO desires its own dedicated line for support, it
will cost more

 

System

  

Function

PMI    Legacy Pricing System RES/ Sign Riter    Item level signage Deal
Management    Supports creating and maintenance of Sears coupons and barcodes
Aprimo    Soft-proofing system for reviewing, annotating and approving pages.
Creation of activities in Aprimo supports future pricing out of IMPACT and
accounting. Deal Management    Supports creating and maintenance of Sears
coupons and barcodes Digital Asset Management (DAM)    Photography, logos and
finished pages library MARS    Accounting IMPACT    Marketing
Planning/Production /Financial Management tool Ad Plan    Pricing information

 

  Access to Digital Asset Management (DAM), FTP sites or any system which may
host images. SHO will have access and rights to use all product level images and
branding images/treatments. The same access will be made available for
franchisees of SHO.   $12,000 annually for self-serve access.  

 

Access to Aprimo soft proofing functions in IMPACT. SHO will continue to use
IMPACT as a soft proofing system until the point where IMPACT interfaces with
all internal & external vendors. SHO needs will be supported by enhancements to
IMPACT, however until IMPACT can fully support the needs of SHO access will be
provided to all legacy systems including PMI and AdPlan.

  On-going access to all IMPACT related systems—$1.33 million (5% of total
assessed IT costs for base and support based on 2012 costs)

 

Appendix 1.01-A Page A - 20



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

Local Ad

 

Online digital circular

  $170,000 per year

 

LOSS PREVENTION

 

General Inventory Safety

 

 

Provide inventory Services for SHO including but not limited to:

 

Initial physical inventory scheduling

 

Consecutive rescheduling requests will be handled at a rate of $62/hour

 

Inventory service provider management

 

Physical inventory process management (data feeds to/from vendor/store/corp/)

 

Point of contact for inventory related questions, rescheduling requests,
concerns

 

Disaster related inventory assistance

 

 

$ 35,000 /year

 

 

Provide Technology, Merchandise Protection & Physical Security Management
including but not limited to:

 

Update of merchandise protection standards for various store formats

 

Planning, management and deployment assistance of third party contractor guard
coverage as needed (limited to third party contractors retained by SHMC)

 

Manage third party contractors for repairs, upgrades as needed

 

Manage burglar alarm & fire alarm systems (“BA/FA”) maintenance agreement and
facilitate needed repairs

 

Manage electronic article surveillance (“EAS”) systems maintenance and
facilitate needed repairs

 

Administration and processing services for payment of SHMC Loss Prevention
business unit related invoices

 

Provide Close Circuit TV consultation & solutions for new store construction,
existing site improvements/retrofits ($55/hour rate)

 

 

$ 35,000 /year

 

 

Provide Crisis & Emergency Management Services

 

Weather monitoring and notification Services

 

Crisis response and planning Services

 

Risk assessment models

 

Mitigation strategies

 

Consultative services as needed ($65/hr)

 

Manage public sector partnerships (FEMA/Department of Homeland Security)

 

Critical incident reporting and management system

 

 

$ 30,000 /year

 

Appendix 1.01-A Page A - 21



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

General Safety Management

 

Access to safety & health manuals, training and procedures

 

Access to hazmat shipping manual, training, and procedures

 

Regulatory agency (OSHA, Fire Department, and Department Of Transportation
(“DOT”)) issue management

 

Core safety processes development and management

 

•        Accident prevention plan,

 

•        Safety team,

 

•        Safety inspection

 

Identification and management of personal protective equipment and safety supply
lists

 

Accident reporting and investigation training programs

 

•        Return to work

 

•        Customer handling processes

 

Food safety training for storage, transportation, and recall handling.

 

Manage pest control service contract and inspections

 

Administration and management of awareness program and material

 

Management of hazardous materials

 

•        Identification

 

•        Storage and handling Classification

  $ 65,000 /year  

 

Critical Safety Management ($62/hour per SHMC employee as needed for Services,
third party contractor resources at actual contractor fees plus expenses). SHMC
will determine, in its discretion, when a SHMC or third party contractor
resource is used.

 

Critical accident management (amputations, fatalities, etc.)

 

•        Communication

 

•        Investigations

 

•        Management and guidance

 

Critical Health Management

 

•        Bed bugs

 

•        TB, other infectious diseases

 

Regulatory Agency Activity Management

 

•        Citation review

 

•        Investigations

 

Informal conference, negotiation and settlement

 

 

$ T&M —  

 

Appendix 1.01-A Page A - 22



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

Ongoing Safety Expenses by SHO businesses: ($62/hour per SHMC employee as needed
for Services, third party contractor resources at actual contractor fees plus
expenses). SHMC will determine, in its discretion, when a SHMC or third party
contractor resource is used.

 

Personal protective equipment procurement (gloves, apron, eyeglasses, shoes,
etc.)

 

Associate Employee training

 

Equipment repair (compactor, motorized material handling equipment (“MMHE”),
ladders, etc.)

 

Safety Equipment Purchase (ladders, MMHE. etc)

 

OSHA settlement payments

 

Fire department citation payments

 

DOT settlement payments

 

Hazmat permits and license fees

 

Miscellaneous safety purchases, fees, equipment, etc.

 

Annual fire and extinguisher inspections

  $ T&M —    

 

Provide Loss Mitigation and Resolution Services to SHO including but not limited
to:

 

Awareness program and training material to mitigate exposure to losses (limited
to SHMC program material, may require third party contractor resources at actual
contractor fees plus expenses)

 

Cycle shrink reporting (additional analysis and research will be at $62 hour
rate)

 

Civil demand & restitution collection management.

 

Provide chain loss prevention support for investigative purposes (Detail Control
Center (“DCC”) support for research, analytics, case resolution)

 

Investigative system usage:

 

•        Aspect usage

 

•        Lexis, phone trace, etc

 

•        Hierarchy updates for Wazagua and Aspect

 

Background / social network investigations ($62/hour rate)

 

Business / owner investigations ($62/hour rate)

 

Theft investigation management to resolve and apprehend dishonest customers and
employees ($62/hour rate)

 

 

$ 50,000 /year

 

 

Provide Loss Prevention (“LP”) Database Administration and LP System Support
Services to SHO including but not limited to:

 

Case/incident management

 

Refund management support

 

Content management for LP related materials

 

 

Appendix 1.01-A Page A - 23



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

Management of LP audit solution

 

Fraud mitigation & investigation of SHMC supported e-commerce and payment
systems

 

Reporting and application environments for LP related content

 

New applications or system enhancement will be at $71/hour rate

  $ 30,000 /year   Total LP Services   $245,000 /year

 

STORE LEVEL LABOR PLANNING AND STAFFING SUPPORT

 

Outlet and Hardware

stores formats

(non-franchised)

 

 

Basic Support Services

 

1.      Annual Labor hours/dollars plans developed by a Store staffing unit and
Store location

 

a.       Annual plan by month by staffing unit and by Store

 

b.       Plans based on sales and relevant planning assumptions provided by SHO

 

c.       Plans delivered by SHMC within 20 business days of receipt of final
sales and assumptions provided by SHO

 

2.      Monthly plan hours/dollars reporting

 

a.       Excel file – current state plan provided to SHO business leaders

 

3.      Weekly labor utilization/expense reporting

 

a.       Excel file provided to SHO business leaders

 

b.       Information provided by store and staffing unit within store

 

4.      Weekly Employee Overtime reporting

 

a.       Excel file provided to business leaders

 

5.      At the point when SHMC no longer actively maintains the HR management
system for SHO, which contains all up-to-date employee information needed by
SHMC to perform the store level labor planning and staffing support Services,
SHO will be responsible for either arranging and paying for the necessary
consents to permit SHMC to access SHO’s HR management system, or timely
providing the necessary employee data as requested by SHMC.

 

Franchised locations are excluded from the Services above.

 

Post-Annual event Re-Plan

 

6.      Store labor plan development for Store locations added during the plan
year

 

a.       Plans delivered by SHMC within 10 business days of receipt of final
sales and assumptions

 

b.       On a per-request basis

 

 

 

Service Level Increases

 

If SHO requires a change in basic support services and/or frequency of services
beyond what is outlined in the Agreement, costs may be adjusted to reflect
increase in costs to provide services (if any). All requests for additional
services or change in frequency must be provided in writing and cost for such
services must be mutually agreed upon by both parties before a change in
services will be instituted.

 

Appendix 1.01-A Page A - 24



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

“As Requested” Services

 

7.      Additional services as mutually agreed upon in writing by the Parties.
Each additional service priced individually based on mutually agreed-upon scope
of work and requested delivery time

 

 

EMPLOYEE COMMISSION ADMINISTRATION SUPPORT SERVICES

 

 

Basic Support services – all SHO Store location types as of the Effective Date

 

1.      Maintain record of current store population by store type for proper
commission compensation

 

a.       Franchised, non-franchised, Hometown, Outlet, Hardware, Home Appliance
Showroom

 

b.       Store location moves to/from franchised status require 4 business days
lead time*

 

 

If SHO requires a change in basic support services and/or frequency of services
beyond what is outlined in the Agreement, costs may be adjusted to reflect
increase in costs to provide services (if any). All requests for additional
services or change in frequency must be provided in writing and cost for such
services must be mutually agreed upon by both parties before a change in
services will be instituted.

 

Franchised and non-franchised locations

 

 

Basic Support services – non-franchised locations

 

2.      Maintain record of employee compensation plans in place by format,
location and scheduling unit

 

a.       Moves between compensation plans require 4 business day lead time*

 

3.      Provide commission rate reporting in excel file format (or other format
agreed upon by the Parties) – for SHO use in communicating to selling employees
(updated when rates changed)

 

4.      Based on business decisions communicated by SHO, set up commission rates
/ fixed dollar amounts by product category and/or line, by store location

   

 

a.       As of the Effective Date, non-franchise Hometown format store
commission rates currently follow the Sears Full Line Stores structure for Home
Appliances.

 

b.       Commission Administration support team is not responsible for
developing new commission rate/fixed dollar amount values

 

5.      Provide bi-monthly commission expense tracking (excel file format (or
other format agreed upon by the Parties))

 

6.      Research / respond to commission help ticket issues/questions

 

Basic Support services – franchised locations

 

7.      Commission rate set up and maintenance (for SADI system)

 

New/changed rates require 2 business day lead time*

 

“As Requested” Services

 

8.      Additional services as mutually agreed upon in writing by the Parties.
Each additional service priced individually based on mutually agreed-upon scope
of work and requested delivery time

 

Out-of-

Pocket Costs

 

Travel expenses and third party fees charged-through at cost

 

Appendix 1.01-A Page A - 25



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

Retail Services     New Store Opening/PMM Support   As needed, SHO may require
SHMC/PMM support to open new store locations. These services will be provided on
an as needed basis and will include all responsibilities as documented below.  

$2,566 per week

 

Agreed upon cost is all inclusive and reflects labor + travel.

  SYSTEMS:      

DSL or Satellite installation (permanent power required in building)

  Coordinated by HAS SHO team    

Connect 16 port Ethernet hub

  Assigned PMM Support    

Build Dell workstation

  Assigned PMM Support    

Install and program Lexmark printer

  Assigned PMM Support    

Build Human Resources computer

  Assigned PMM Support    

Program registers

  Assigned PMM Support    

IBM installers will assist with build/programming of computers, printers and
registers

  SHO – Store Mgr or District Mgr        FIXTURES:            

Verify you have the latest floor plan version

  Assigned PMM Support    

Track fixture orders from all vendors

  Assigned PMM Support    

All damages must be reported at receipt of fixtures. Possible hidden damage
should be noted on bill of lading.

  Assigned PMM Support     MERCHANDISING:      

Lead/supervise day to day activities of 4-8 general laborers completing tasks on
workflow supplied by SHMC.

  Assigned PMM Support    

Print and position current Plan-O-Grams

  SHO – Store Mgr or District Mgr    

Verify all merchandise orders have been placed through replenishment

  HAS – Inventory Team  

 

Appendix 1.01-A Page A - 26



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

Coordinate shipment of merchandise with RRC/DDC contacts. Ask for release of
code 6 and break packs as coded for new stores. Have regular shipments begin the
following week.

  Assigned PMM Support    

All damages must be reported to the appropriate RRC/DDC within 48 hours

  Assigned PMM Support    

Unload, unbox and deluxe all appliances for display on sales floor

  Assigned PMM Support    

Position all merchandise according to plan-o-grams / floor plan

  Assigned PMM Support    

Supply power to appliances where applicable for display purposes- (coordinate
with Construction PM)

  Assigned PMM Support    

Item number should be written on back of all appliances with permanent marker.

  Assigned PMM Support    

 

SIGNING

 

     

Track new store signing package for delivery to store

  SHO – Store Mgr OR District Mgr    

Apply all sign holders per HAS Presentation Guide

  Assigned PMM Support    

Print basic and promotional SignRiter price signs

  SHO – Store Mgr OR District Mgr    

Hang Sears HAS and promotional overhead signing packages

  Assigned PMM Support    

Apply basic and promotional SignRiter price signs

  Assigned PMM Support    

 

GENERAL

 

     

Install selling solution station computers

  Assigned PMM Support  

 

Appendix 1.01-A Page A - 27



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

Computer require separate high speed service – (coordinate with Construction PM
and SHMC Telecom)

  SHO – Store Mgr OR District Mgr    

Three phones lines required one with rollover capability, the other for fax –
(coordinate with Construction PM)

  SHO – Store Mgr OR District Mgr    

Floors should be waxed prior the fixture assembly and touched up after
merchandising complete. (Coordinate with Construction PM)

  SHO – Store Mgr OR District Mgr    

Arrange for dumpster to accommodate cardboard from initial trucks. Approx.200
appliance boxes. – (Coordinate with Construction PM) – Someone needs to contact
landlord so that the dumpsters arrive in a timely manner. Contract usually calls
for (3) 40 yd dumpsters to be provided

  SHO – Store Mgr OR District Mgr  

 

Utility Management

 

 

ECOVA’s services include:

 

•      Bill consolidation and payment services for each facility

 

•      Utility rate monitoring and optimization

 

•      Financial reporting including accruals

 

•      13 Month Rolling Budget Development including a detailed site level
budget for Electric, Gas, Water, and Sewer services

 

•      Energy procurement services

 

 

$158,000

 

In-Store Music

 

 

As allowed under applicable agreements, SHMC will continue to provide in-store
music services for all locations requested by SHO.

 

 

SHO will be charged the lower of the following rates:

 

•      Current annual charge per unit prior to separation

 

•      Any renegotiated rate with in-store music providers

 

Appendix 1.01-A Page A - 28



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

FACILITIES

 

 

SHMC agrees to provide the following services to SHO:

 

•      On an as needed basis, SHMC will provide SHO with general facilities
maintenance and support including but not limited to the following:

 

•      HVAC Maintenance (Heating/Cooling Start-Up)

 

•      Exhaust Fan Inspections/HVAC Air Distribution & Transfer Unit Maintenance

 

•      Roof Repairs

 

•      Fire Protection/Alarm System Repairs/Maintenance

 

•      Compactors & Bailer Repairs/Maintenance

 

•      Energy Management – Service & Repairs

 

•      On an as needed basis SHMC will provide major maintenance and
construction services to SHO. The rate(s) for required services will be
negotiated on an as needed basis and will require prior approval from both
parties. These services include but are not limited to the following:

 

•      Project manager and/or Project Coordinator support for (SHO) build out or
Landlord (LL) build out of Outlet location.

 

•      Project manager and/or Project Coordinator support for (SHO) build out or
LL build out of Home Appliance Store location.

 

•      Provide space and equipment for generation of Architectural and Design
elements necessary for (SHO) construction projects.

 

•      Provide Architectural and Design assistance to consultants employed by
(SHO). (Does not include production of or stamping of A&E documents.)

 

 

All maintenance & repairs will be billed to SHO at the agreed upon rate of
$40/hr. This rate shall not increase by more than 5% annually and cannot be
adjusted without prior written approval from both parties.

 

COMPLIANCE

   

 

Environmental

 

 

SHMC will continue to provide SHO services and support for Environmental Affairs
at a rate of $25,000 Annually plus the direct cost for any necessary 3rd party
services required to address and resolve Environmental Issues attributed to SHO.

 

1.      Asbestos Management , Lead Paint, Indoor Air Quality and Mold Assistance

 

2.      Environmental permitting/registration preparation and management (e.g.
hazardous materials, wastewater and hazardous waste),

 

 

$25,000 Annually plus the direct cost for any 3rd party services required.

Additional support for Environmental Services may be available at the request of
SHO. Each service will be priced individually based on mutually agreed-upon
scope of work and requested delivery time”

 

Appendix 1.01-A Page A - 29



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

3.       Regulatory report preparation and submittal,

 

4.       Review and Processing environmental permitting and reporting fees,

 

5.       Spill response and cleanup,

 

6.       Addressing regulatory issues (such as, Notices of Violation of
Environmental Requirements),

 

7.       Coordination of hazardous and special waste removal and
disposal/recycling,

 

8.       Addressing property owner inquiries regarding environmental issues
(such as, environmental due diligence requests related to refinancing or real
estate transactions),

 

9.       Work to assess and address environmental risks during store leasing
activities (such as, Phase I environmental assessments or other environmental
investigations)

 

10.     Support for other environmental issues that may arise (e.g. wastewater,
storm water, hazardous waste),

 

11.     Hazardous and Special Waste Removal and Disposal/Recycling,

 

12.     Environmental Hotline and Material Safety Data Sheet Support,

 

13.     Environmental Management System Maintenance and Usage

 

14.     Engineering Consultant Support (when necessary to assist with complex
issues),

 

1. Third party contractor costs.

 

2. Third party contractor costs.

 

3. Applicable regulatory fees. If no regulatory fees apply, $200 per event plus
all third party contractor costs and out of pocket expenses.

 

4. Applicable regulatory fees. If no regulatory fees apply, $200 per event plus
all third party contractor costs and out of pocket expenses

 

5. Third party contractor costs.

 

6. Fixed fee of $500 per event plus all third party contractor fees and out of
pocket expenses.

 

7. Third party contractor costs.

 

8. Fixed fee of $1,000 per event plus all third party contractor fees and out of
pocket expenses.

 

9. Fixed fee of $1,200 per event plus all third party contractor fees and out of
pocket expenses.

 

Appendix 1.01-A Page A - 30



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

15.     Asbestos Abatement Contractors (as needed to support renovation and
maintenance activities).

 

10. Fixed fee of $500 per event plus all third party contractor fees and out of
pocket expenses.

 

11. Third party contractor costs.

 

12. $2.50 per month/store

 

13. $1.50 per month/store

 

14. Third party contractor costs.

 

15. Third party contractor costs.

Product Safety  

1.       Routine notifications of stop sale/recall information for SHLD branded
product

   

SHMC uses a tiered approach to product reviews, technical advice and
consultation.

  Tier 1  

2.       Direction on applicable standards and regulatory issues

  Consultation, data review  

3.       Review and interpret technical data and/or laboratory testing reports
(including #2)

 

0-5 reviews $150

6 or more reviews $250

 

4.       Product testing and review (including #s 2 and 3 in this Section above)

 

Tier 2

 

Product testing/review (includes contact with third party test facilities,
vendors etc)

 

0-5 reviews $250

6 or more reviews $300

 

Appendix 1.01-A Page A - 31



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

Corporate Compliance   Assist SHO General Counsel in transition, development and
implementation of SHO Code of Conduct, key corporate policies, and SHO Ethics
Hotline and continuing support of SHO offsite records management program.  
$20,000 per year. Global Compliance   Monitor and enforce compliance by vendors
and manufacturers with applicable local law, SHLD internal standards, and other
SHLD social compliance requirements with respect to child labor, wages, hours,
benefits, pay, discrimination, harassment, environment, and health, and safety.
To the extent SHO or its Affiliates may sell any products that are labeled or
marketed under an SHLD-owned brand, SHO agrees to perform its own factory audits
for these products through a third party, at SHO’s own cost, and a program
approved by SHLD, and will provide the results of those audits to SHLD.   No
charge LOGISTICS & DISTRIBUTION   Services performed in accordance with the
Merchandising Agreement dated                  , 2012 between SHO, Sears,
Roebuck and Co., and others, including those set forth in Section 6 of the
Merchandising Agreement.   Transportation  

1.       International Transportation: Ocean Carriers

 

•        SHMC manages the shipment of goods on ocean vessel from foreign port to
US destination.

 

•        If final destination of the shipment is inland US, this service also
includes the truck or rail transportation movement and cost to deliver the goods
from the US port of arrival to the Distribution Center (DC) destination.

 

•        Optimizes routing to minimize transit times and costs, negotiate
contracts with carriers, provide volume forecasts, oversee performance and
timely delivery of shipments to deconsolidation centers and distribution
centers.

 

•        Expedites shipments as necessary using alternate transportation modes,
carriers and routing.

 

Transportation Services: Freight Charges will be passed through to SHO at cost.

 

Ad Hoc Services

$75 per man hour

 

Transportation Overhead: SHO will be billed for Transportation Overhead based
upon the percentage of total DC handling expenses (fixed and variable)
attributed to SHO.

 

Fee Adjustments: On each anniversary of the Effective Date of this Agreement,
SHO’s fees are subject to an annual adjustment per SLS’s cost structure.

 

Appendix 1.01-A Page A - 32



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

   

Freight Cost Allocation: SLS will allocate freight costs to SHO as follows: The
total transportation cost of each shipment is allocated to SHO based on the
percentage of each SHO destination’s shipping volume to the total volume shipped
in that transport.

 

Rates and costs are subject to change based on rate negotiations with SLS’s
carriers’ as outlined in the carrier contracts and as warranted by changing
market conditions.

 

2.       Freight Forwarding. Services provided by Forwarders:

 

•        SHMC serves as liaison between vendors and ocean carriers to create
booking (reservation) for goods to ship on designated vessels.

 

•        Manages exceptions and obtain approval from SHMC for shipments outside
tolerance

 

•         Freight Forwarders provide consolidation services overseas to optimize
container loading utilization.

 

•        Forwarder verifies the shipment quantity and provides the Advance Ship
Notice (ASN) to alert SHMC systems of the shipment details

 

•        Oversees performance, ensuring optimal container loading, timely and
accurate data transmissions

 

•        Provides shipment tracking tools to SHMC users

 

•        Creates transit matrix which establishes lead time from vendor delivery
to store delivery

   

3.       Customs:

 

•        Brokerage Services: SHMC provides the services of customs agents who
file Customs entry for import merchandise shipments on behalf of SHO, following
all of the applicable rules and regulations for US Customs and other Government
Agencies to allow goods to enter the commerce of the United States

 

 

Appendix 1.01-A Page A - 33



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

4.       Costs incurred:

 

•        SHMC pays taxes due the US Government, including Duty, Harbor
Maintenance Fees, Merchandise Processing Fees, etc.

 

•        SHMC pays the fees for Customs Broker services

   

5.       Other costs incurred for import shipments reported to US Customs:

 

•        SHMC pays royalty fees for SHO to have the right to sell goods with a
brand or trademark which is owned by another company

 

•        SHMC pays commissions due to Buying and Selling agents who have
assisted with the purchase of foreign goods, usually a percent of the cost

 

•        SHMC declares classification according to the US Harmonized Tariff
Schedule for every imported item

 

•        SHMC determines the duties owed and establishes costs that must be
reported to US Customs

 

•        Oversight of Customs Broker performance: on time filing, accuracy
(including annual audit), and timely clearance

   

6.       Deconsolidation

 

•        SHMC provides processes and facilities to break down (“deconsolidate”)
large imported shipments into quantities that can be distributed efficiently to
the various distribution centers that serve SHO retail locations and then ships
them to those distribution facilities. At SHMC’s Third Party Operated
Flow-Through facilities, SHMC:

 

•        Takes in ocean containers shipped from multiple countries and use the
Inventory Allocations to build outbound loads to inland distribution centers,
optimizing US freight costs, acting as deconsolidation and consolidation center

 

•        Moves full truckloads of merchandise from Deconsolidation center to
distribution centers or stores

 

•        Cost includes the facility handling costs as well as domestic
transportation cost from Decon center to inland DC

 

•        Provides direction and forecasts to ensure efficient and timely flow of
goods, continuously monitor performance

 

•        Expedites shipments as necessary by prioritizing cargo, employing
alternate transportation modes, carriers and routing

   

7.       Domestic Transportation:

 

•        Inbound. SHMC transports vendor freight collect merchandise to the
various distribution centers that serve SHO retail locations. As part of this
service, SHMC:

 

•        Manages all vendor freight collect to DC transportation

 

     

 

Appendix 1.01-A Page A - 34



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

•        Establishes vendor routing guides and monitor compliance

 

•        Dynamically optimizes daily freight movements using the Transportation
Management System to determine the least cost flow alternative to meet the
specified dates

 

•        Tracks, traces and expedites individual shipments to meet desired
specified business needs

 

•        Manages claims asserted by or against carriers, such as cargo damage,
demurrage, etc.

 

•        Manages and ensures consistent evaluation of carrier performance

 

•        Outbound. SHMC transports goods from its distribution centers to
stores. This service includes:

 

•        Contracting for domestic inbound/ outbound transportation through a
sequential combinatorial bid process using historical lane volumes and store
clusters. Lanes awards to carriers take into account the least cost alternative
that meets the service requirements

 

•        Managing flow of merchandise from DC to all SHO locations

 

•        Managing a 24/7 operation for load planning, tracking and tracing of
home delivery from Direct Delivery Centers (“DDC”) to store and to Market
Delivery Operations (“MDOs”)

 

•        Establishing store delivery schedules from DC’s to store based on
historical volumes.

   

8.       Special Services

 

•        Provided upon request at an agreed to rate

   

9.       IT System

 

•        System integration

 

•        Network security and system access

  Inventory Management  

See description of services and processes set forth in Appendix 6 of the
Merchandising Agreement.

  $121,000 for each FTE associate dedicated 100% to serving SHO’s business.  

 

New Merchandising Implementations

 

1.       Submit new unique items to Flow Path Team that require DC stocking
following established Flow Path process

 

 

Appendix 1.01-A Page A - 35



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

•        Submit items before the items are entered in IMA.

 

•        A SKU count of 5% or more will materially change productivity service
costs and storage expectations.

 

•        SHO must provide 90 day advance notice regarding SKU additions of more
than 5% over SKU count Plan.

 

•        SHO must provide volume forecast of new SKUs at time of submittal
(inbound, outbound, storage as described under forecasting requirements

 

2.       Contact Manager of Supply Chain Operations (single point of contact)
for planning assistance with new product launches seasonal sets, new or closing
stores, flow path decisions and operational issues.

 

3.       Provide feedback via digital Load Quality Surveys

 

4.       Provide complete and proper build of online items with all necessary
artifacts

 

5.       Provide competent inventory management to drive inventory productivity
and space utilization

  Space Management  

1.       Planogram Support

 

SHMC will provide Planogram support to the Hardware store format at the same
level as performed before Separation (not more than 525 planogram changes per
year and support of not more than 500 active planograms). Prior to Separation,
this planogram work has been driven by assortment changes in the Sears FLS
format, which then affect the Hardware store format. These planogram changes are
first developed for Sears FLS, then will be passed over to SHO Hardware stores
for review/modification, and approval before assignment to stores.

 

A new requirement for Hardware stores is to support planogram changes specific
to Hardware stores only in the same capacity. This planogram work is independent
of Sears FLS.

 

In either of the above cases, the SHO planogram team will modify planograms as
necessary and provide to the SHMC team for quality review and import to the SHMC
Space Management systems.

 

SHMC will assign a incremental dedicated Space Planning person to support the
Hardware format. This resource will manage the incremental demand of the SHO
driven planogram changes, guarantee responsiveness to demand, and ensure quality
deliverables/service levels according to this SOW.

 

$38.50 per hour

 

Appendix 1.01-A Page A - 36



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

SHMC Planogram services:

 

•        Facilitation of weekly Merchandise Transition Calendar project
meetings.

 

•        Monitoring and reporting of merchandise transition critical milestones.

 

•        Receive/cascade Sears FLS assortment changes to the Hardware store
merchant teams for review/adjustment/additions/changes.

 

•        Create, update, quality review planograms as necessary to support
assortment decisions from by the merchants.

 

•        Provide assortment grids for approval to ensure item/planogram/store
assignments are in alignment.

 

•        Address any rework or changes as requested by SHO.

 

•        Review planogram quality controls and import planograms to the
corporate SHC database.

 

•        Maintain the Merchandise Transition Calendar and any other necessary
systems to support the current SHMC level of service.

 

•        Maintain/update planogram groups and store models to ensure accurate
store/planogram assignment.

 

•        Post planograms to the SHMC Store Plot Planogram system.

 

•        Generate planogram PDF and incorporate to the Days to Check
applications.

 

Note: Planogram support is provided for the SHO Hardware store format only.
Other SHO formats are currently out of scope of this unit of services.

   

2.       Floor Plan Support

 

•        Floor planning services were not provided for any SHO format prior to
Separation. Should future Floor Planning services be desired, a new statement of
work will be developed at that time.

   

3.       Transition Management

 

The SHMC Merchandise Transition Calendar is utilized to schedule and manage
every planogram group transition in Hardware stores. Critical milestones will be
monitored and reported to the SHO Hardware Transition project team each week.

 

 

Appendix 1.01-A Page A - 37



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

SHMC Transition Management services include:

 

•        Coordination of project planning with stakeholders during reset
planning and execution including (but not limited to) business unit merchants,
inventory planning, procurement, and signing.

 

•        Establishing and leading weekly project meetings as appropriate for
scope of the reset ensuring all stakeholders are involved and accountable.

 

•        Providing weekly project critical milestone tracking/reporting to all
stakeholders

 

•        Monitoring all approval points within the project timelines escalating
as appropriate

 

•        Providing access to the Merchandise Transition Calendar and any
reporting available within this system.

   

4.       System Support Services

 

•        SHMC will provide SHO system support services through SHMC’s IT support
function (and under its support services requirements), not through SHMC’s Space
Management staff.

 

•        SHO may participate in regularly scheduled SHMC Space Management
training services. Scheduling of training sessions specifically for SHO will be
billed as appropriate.

 

•        SHO will continue to have access to the SHMC Days to Check suite of
applications.

 

•        No direct user access to the SHMC Space Management JDA Intactix
Knowledge Base (“IKB”) will be granted.

 

•        SHO has access to no more than 8 JDA Space Planning desktop user
licenses. SHO will need to separately procure any additional licenses directly
from JDA Software, Inc. SHMC will cooperate reasonably with SHO’s efforts to do
so.

 

•        SHO will continue to have access to the SHMC product library to support
SHO’s internal planogram development efforts. This product library is supported
by SHMC I&TG.

   

5.       Special Services-Store AutoCAD projects

 

The SHMC Space Management team offers store plan (AutoCAD) drafting services for
store sales floor/fixture plans. This service is specifically for those requests
that involve the design in AutoCAD of new stores or changes/updates to fixtures,
sales floor space, and simple architectural elements within an existing building
plan. Requests for this service will follow the below process. Charges will be
based on time/materials and

 

 

Appendix 1.01-A Page A - 38



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

  billed via the current time entry methods. SHMC will use commercially
reasonable efforts to process SHO’s AutoCAD project requests as in the ordinary
course of business, without giving more or less priority to SHO’s requests than
any other’s. The relative importance of specific projects might dictate a
reordering of those priorities in favor of or against SHO’s requests from time
to time. Project scope, resource availability, timelines, and deliverables (as
outlined below) will be communicated at the time the service is requested.    

6.       Service Level Commitment

 

•        The SHMC Space Management team will strive to assign all planograms to
stores within 4-6 weeks of receiving complete and accurate assortment
information from SHO and also within the required lead time by Inventory
Management to support ordering product.

 

•        SHC Store Planning (AutoCAD) services are project based. Resource
allocation, timelines, and deliverables will be established at the time of each
specific project request.

   

7.       IT System

 

•        Currently 8 JDA Space Planning desktop licenses are available for use
by SHO. The SHMC IT support organization supports a link to the SHMC JDA IKB
product library to support planogram development efforts for SHO.

 

•        Access to the SHMC Days to Check suite is available through the RCS
process.

 

•        Network security and system access is not applicable in regards to the
SHMC space management applications.

   

8.       Administrative Support

 

•        Reporting Services

 

•        Project management critical milestone tracking and meeting recaps

 

•        Weekly Planogram Reset Status reports (red/yellow report)

 

•        Inventory Instock Reporting 2 weeks prior to reset + week of reset

 

•        Billing of Services

 

•        Nature and frequency

 

Warehouse Distribution

 

1.       Inbound Receiving

 

•        Receive Goods on behalf of SHMC and update appropriate systems based on
receipt

 

•        Unload, count and verify

 

•        Reconcile actual receipts to PO using vendor ASN

 

 

Appendix 1.01-A Page A - 39



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

•        Update on hand and on order

 

•        File OS & D’s on behalf of SHMC

 

•        Follow standard seal control process

 

•        Receive Goods and Advance Ship Notices (ASN) directly from a Vendor or
customer.

 

•        Receive replenishment stock Goods as well as flow-through Goods

 

•        Receive via three inbound modes

 

•        Drop trailer/ container

 

•        “Live” unload appointment (minimum 24 hour advance notice)

 

•        Small package

 

•        Take delivery of shipments per SHMC requirements

 

•        Receiving vendor compliance

 

•        Pass receipt information to existing SHMC Vendor Compliance

 

•        Liquidate and dispose of problem receipt items per SHMC defined
disposition rules

 

•        Carton inspection

 

•        Provided as a Special Services as SHO requests

 

•        Receive goods with priority given to age of trailer on lot and demand
for product

 

•        Receiving documents retention

 

•        Maintain electronic data for receipt to PO visibility (At least 120
days for RRC; At least 180 days for DDC)

 

•        Keep hard copy Bills of Lading and Vendor Manifests for period
specified by SHMC

 

•        Unload and Put-away

 

•        Unload and put away/ store SHMC items per recommended handling vendor
packaging guidelines and SLS current operating processes.

   

2.       Outbound Shipping

 

•        Fill Customer Orders by shipping on Point of Sale assigned date
dependent on inventory availability.

 

•        Ship Customer orders as priority over store replenishment orders.

 

•        Receive Orders throughout the day, everyday

 

•        Fill Replenishment Orders dependent on inventory availability

 

•        Ship replenishment orders on requested ship date with ability of DCs to
pull forward or push out based upon current parameters with SHMC

 

•        Ship Layaway orders if SHO elects Layaway when SHO removes ‘layaway
pend’ at Point of Sale.

 

 

Appendix 1.01-A Page A - 40



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

•        Exception Handlings

 

•        At time of order filling, if item is not available to fulfill a
customer order:

 

•        Customer orders – we will pick except to backorder

 

•        Home delivery – electronically notify Home Services/CCN to reschedule/
re-reserve order

 

•        Back to store – electronically notify SHMC POS (SCIM)

 

•        RIM orders (store replenishment) – we will pick except/cancel

 

•        Replenishment systems will reorder as needed

 

•        Place fulfilled orders onto outbound trailers

 

•        Generate an outbound ASN (EDI 856 Electronic Shipping Notice) which
matches contents of the trailer to support store receiving process

 

•        Create a Bill of Lading which supports the Department of Transportation
(DOT) requirements

 

•        Ship to the stores on regular delivery schedule and communicate any
changes/ exceptions to the store

 

•        DC will provide Seal Control log with each shipment for Loss Prevention
verification to ensure trailer integrity. For multi-stop trailers DC SHMC will
provide the number of seals for each stop to ensure integrity between stores.

 

•        Support current Loss Prevention and Quality Assurance processes

 

•        Provide shipping services to the 50 US states, District of Columbia,
Puerto Rico, Guam and Bermuda.

 

For export shipping, we will ship to selected offshore freight forwarder. SHO is
responsible for providing necessary export documentation to their freight
forwarder

   

3.       Inbound Vendor Cross Docking

 

•        Cross dock cartons by 2 forms:

 

•        Cross dock Inbound Vendor cartons from upstream DCs and move cartons to
stores while providing systemic information of contents (JIT, RIM Flow and
Central Stocking processes)

 

•        Cross dock Vendor Direct to Store cartons via servicing RRC (EMP
Expedited Merchandise Process)

 

•        RRC acknowledges the carton ID (no receipt) as arrived at RRC and ships
out on next store delivery

 

•        RRC passes vendor provided information via ASN to store. Store receipt
triggers payment to vendor.

 

•        Move cross dock cartons to stores on next outbound delivery. DCs do not
stock cross dock product

 

•        Support stores that ship directly from SLS distribution centers (DDCs
and RRCs). HAS (Home Appliance Showrooms) do not have cross dock services (break
pack, EMP, JIT, multiple items/multiple stores per carton) available.

 

 

Appendix 1.01-A Page A - 41



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

4.       Storage

 

•        SHMC will provide the real estate footprint to accommodate DC planned
inventory.

 

•        If SHO misses forecasts which results in exceeding available capacity
SHMC will, at SHMC’s discretion, obtain additional capacity whether it is
storage trailers, short term leased space or 3rd party providers.

 

•        Capacity available will be based on plan; rate will be dependent on
rate addendum. If actual storage is 110% or more to plan, the rate will increase
by 20%. Storage will be defined in cubic feet for RRCs and square feet for DDCs.

 

•        If SHO comes in under planned storage usage, the storage charges will
reflect a reduction in the variable costs. Fixed costs will remain the same.

   

5.       Physical Inventory – Ownership: At no point in time will ownership of
the inventory be transferred to SLS.

 

•        Title of Goods

 

•        Unless otherwise specified in an SOW, title to Goods and any proceeds
of such Goods will remain at all times with SHMC and shall not pass to SLS under
any circumstances. However, SLS through an SOW can facilitate acquisition of
Goods by SHO.

 

•        It is agreed that title to such Goods will pass to SHO upon receipt at
a Hometown Store or an Outlet store or appropriate SHO facility.

 

•        Physical Responsibility:

 

•        Inventory responsibility will not transfer from SHMC entity to SLS
until Goods are identified and receipted in at point of unloading and confirmed
receipts verified.

 

•        Inventory responsibility will be concluded as product is loaded and
confirmed out of the facility via the printing of a trailer BOL by the DC.

 

•        Inventory Accuracy

 

•        Processes will be consistent with SHMC and continue as in past

 

•        Cycle count program will continue to follow current SHMC Audit Program

 

•        Cycle counting will be performed at a rate of 12% (locations) per month
for nine consecutive months

 

 

Appendix 1.01-A Page A - 42



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

•        Conduct an annual Sampling

 

•        An annual sampling is completed at each Distribution Center in the
spring with a % of bins identified in advance which are counted on the
designated date by an independent auditing team. Results are compared and
verified.

 

•        Inventory shrink is calculated based on comparison of book (General
Ledger) vs. perpetual (DOS). An inventory shrink/gain allowance is in effect
with SHMC and current process will remain in place. SLS is not liable to SHO for
inventory shrink/gain.

   

6.       Special Services

 

•        Requests from SHO which are not part of our base Receiving, Order
Filling or Shipping will be handled via a Special Project Request at Special
Project rate.

 

•        All Special Project Requests will be handled through SLS assigned
Manager of Supply Chain Operations for Hometown and Hardware Stores and through
the SLS Director of Return Logistics for Outlet Stores.

 

•        Special Requests are defined as not normal day to day business of
receiving, order filling and shipping which may include but are not limited to:

 

•        Product/ carton Inspection

 

•        Out of area shipping

 

•        Vendor or item specific on hand verification

 

•        QA Issues like product re-labeling, re-ticketing, re-cartoning etc.

 

•        On demand cycle counts

 

•        Stop Sale and/or Stop Shipping (lock bins)

 

•        Full Truckload special off-site store sales

 

•        Store Openings

 

•        Store Closings

 

•        Planned

 

•        Unplanned

 

•        Other services not specified in Logistics Services SOW

   

7.       Disposition of Unsalable, Defective and Obsolete Goods

 

•        Process DC returns to Vendor via RA/RGI procedures (Return
Authorization/Return Goods Invoice)

 

•        Provide liquidation service (sell to salvager, destroy/deface and
dispose) per SHMC direction

 

 

 

Appendix 1.01-A Page A - 43



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

•       Manage the liquidation of damaged merchandise (assigned to damage bin)
per SHMC guidelines

 

•       SLS manages store liquidation recoveries such as ‘Craftsman Tool
Returns’ and Store RA/RGI flowing via our reverse logistics network.

   

8.       Facility Operations

 

•       Description of the facilities available to SHO and Facility hours of
operations

 

•       These services are performed from SLS’s network of approximately 37
distribution facilities in the U.S

 

•       Facilities operate year round with the exception of Holidays as per
SLS’s standard operating procedures.

 

•       Access to facilities will be accommodated in accordance with SLS’s
standard operating procedures

   

9.       Logistics Administrative Services

 

•       Customer Service

 

•       SHMC will assign a Manager of Supply Chain Operations (MSCO) to act as
single point of contact for Hometown and Hardware Stores. The following services
are included:

 

•       Works with business on new initiatives and defining new requirements

 

•       Provides escalation support for day to day activities

 

•       Logistics Planning as described below.

 

•       Expedited Shipments (Inbound & Outbound)

 

•       Inventory Transfers

 

•       QA Issues, such as product re-labeling

 

•       Product Inspection

 

•       Vendor or item specific on hand verification

 

•       Out of area shipping

 

•       Vendor Support

 

•       Facilitate Vendor Returns

 

 

Appendix 1.01-A Page A - 44



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

•        Support initial and seasonal sets, and new product launches

 

•        Participate in early planning sessions with Business

 

•        Assist in flow path decisions

 

•        Communicate volume and timing to Transportation/DC prior to product
flowing

 

•        Act as conduit within the Supply Chain network

 

•        Identify cost/service impacts for business initiatives

 

Note: Vendor Inbound Shipment/ Tracking services are performed between order
entry inventory management and transportation

 

•        Store Support Department (SSD)

 

•        Provide a single national contact phone # of the servicing distribution
center - the Store Support Department (SSD)

 

•        Provide a load quality survey with every shipment to allow stores to
provide electronic feedback to the Distribution Centers

 

•        Work on behalf of store:

 

•        For claims – Overs/Shorts/Damages (OS & Ds)

 

•        Trailer damage to property

 

•        Transportation Management Visibility (OTM

 

•        Provide a Website link for stores to see their truck delivery time and
current shipment planned ETA and summary of contents

 

•        DC/Store Support

 

•        Review specific business requirements with Managers of Supply Chain
Operations and translate into a prioritized action plan for Logistics Services,
Inventory Management, Transportation and Distribution Centers

 

•        Coordinate resolution with Corporate SHMC/SHO businesses for DC service
issues

 

•        Provide corporate project management and process directions to the
Distribution Centers

 

•        Develop and document business function operating policies

 

•        Assist with the development and implementation of strategic planning

 

•        Work with operations teams to determine optimal product placement and
handling strategies

 

 

Appendix 1.01-A Page A - 45



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

•        Manage and perform any special requests as required within the network

 

•        Execute Network Realignments as needed; communicate with various
stakeholders; monitor so that necessary tasks are completed at correct times.

 

•        Approve all ‘Reverse Flow’ (store back to DC) requests; execute
properly for each retail format

 

•        Logistics IT System and Support

 

•        Provide distribution center warehouse management system to support,
control and report inventory transactions such as receipts, order filling,
storage and shipping

 

•        Provide Project Management for all distribution center IT initiatives

 

•        Provide 24x7 escalation support to DC’s

 

•        Provide on-going support to DC network system infrastructure

 

•        WMS, YMS, Order Management software

 

•        Communicate details of installs, upgrades and changes

 

•        Communicate planned outages

 

•        Provide first level escalation for urgent help desk issues

 

•        Hardware for DCs

 

•        Assist with installation and set-up of IT approved hardware/devices

 

•        Assist with IT certification of new devices

 

•        Maintenance agreements / contingencies

 

•        Network

 

•        Assist with design of LAN to support DC devices and processes

 

•        DC System integration

 

•        Provide project creation and gather business requirements for requested
IT enhancements

 

•        Participate in DC contingency planning exercises

 

•        DC System security

 

•        Coordinate and assist with Sarbanes Oxley audits

 

•        Network Design and Flow Path

 

 

Appendix 1.01-A Page A - 46



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

•        Provide long term network plan based on the mid to long term corporate
initiatives

 

•        Incorporate SHO stores (both Hometown and Outlet) into Network Planning
Models for alignment to the Distribution Centers while keeping Home Delivery
dependencies intact

 

•        Work on four-walls continuous improvement projects by simulating and
mathematically modeling DC Operations

 

•        Work with Supply Chain Finance and Industrial Engineering to establish
rates for activities performed

 

•        Approve SHO unique items under current SHMC approved product lines for
stocking in the distribution centers following Flow Path New Item Review
process.

 

•        Assist “SHO” with distribution options for new product lines.

 

•        Conduct Flow Path Analysis of distribution options. Provide feedback
for expense and inventory levels. Analysis to be provided under terms of the
Billing Methodology.

 

•        Import vs. Domestic Buy

 

•        Flow vs. DC Stock

 

•        Direct to Store vs. DC Stocking

 

•        Case Pack vs. Repack

 

•        Special Projects as requested will be provided under terms of LOS
(Level of Service) Addendum

 

•        Project Management resources

 

•        Web Enabled Commerce Support

 

•        Manage and operate online fulfillment centers

 

•        Support online assortments

 

•        Project Management for “SHO” initiatives impacting the Logistics
network

 

•        Approve items for stocking in online fulfillment centers

 

•        Support Inventory transfers

 

•        Provide inventory cycle counts, inventory sampling and/or physical
inventory as prescribed.

 

•        Provide support for parcel and freight shipments

 

 

Appendix 1.01-A Page A - 47



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

•        Out of Scope: Handling of Hazardous items

 

•        Provide reporting related to online fulfillment centers to business

 

•        Provide assessorial services (non-fulfillment related) for activities
performed in online fulfillment centers at prescribed rate outlined in Schedule
2.

 

•        Support vendor return and product liquidation processes at the online
fulfillment centers

 

•        Return Logistics (Central Return Centers)

 

•        Manage all Vendor return and product liquidation processes/ agreements

 

•        Third Party Warehouse Management

 

•        Procure and manage 3rd party DC relationships and contracts as needed
to meet SHO requirements.

 

•        Short-term and long-term project management

   

 

10.     Home Delivery for Puerto Rico (Puerto Rico Warehouse)

 

•        Delivery services to customer’s homes in Puerto Rico market unless
otherwise agreed upon as a ‘Hybrid’ delivery market (same as mainland Home
Delivery services).

 

•        Haul away of existing customer product (s) (as applicable)

 

•        Basic hook-up / overview of product in the customer home will be
offered (as applicable)

 

•        Fly by and Fly Back

 

•        Pick up customer sold product at the store for delivery which is an
additional stop charge expense.

 

•        Provide merchandise pick-up (MPU) from warehouse for customer orders

 

•        ROR’s (Record of Return)

 

•        ROR process in Puerto Rico will be consistent with SHMC mainland
processes and rates.

   

11.     Outlet store scope with SLS Central Return Centers:

 

SHMC (through the SLS Central Return Centers) will deliver Goods to SHO’s Outlet
Stores. “Goods” (non-hazardous) include:

 

(1)     Non-resalable merchandise;

 

 

 

Appendix 1.01-A Page A - 48



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

(2)     Merchandise that Sears, Roebuck and Co. (“Sears”) or Kmart Holding
Corporation (“Kmart”) has received back from its customers or its stores; which
excludes defective goods.

 

(3)     End-of-season merchandise;

 

Perform facility management and data processing services for SHO at the CRC
Facilities.

 

1.       Acceptance of Goods: Receive and verify receipt of all Goods and scan
or enter product information into the data processing system.

 

2.       Loading and Handling: Direct the loading of the Goods so as to promote
safety of the Goods in transit and ease of handling in delivery. SLS shall mark,
stencil, apply bill of lading information (as applicable) and segregate all
Goods and shall block, brace and/or gate the containers, trailers or trucks as
appropriate.

 

3.       Shipping Schedules and Load Factors: Adhere to the shipping and
departure schedules mutually agreed upon by SLS and SHO. SHO agrees to provide
shipment destination information on each completed load within 2 business days
of being notified that the load is ready for shipping.

 

4.       SLS Transportation: Maintain shipping schedules while achieving an
acceptable load factor, in cooperation with SLS Carrier Management on all
truckload shipments.

 

5.       Documentation: Prepare and maintain bills of lading and other shipping
documents. Bills of lading and other shipping documents shall be made available
to carriers at the scheduled shipping or departure times, in a form that
facilitates the receipt of Goods at the designated receiving location and the
filing of claims by SHO or its vendors against carriers for Goods lost or
damaged in transit, if necessary.

 

Global Sourcing

 

 

1.       Merchandising Support

 

•        SHO Merchant Support

   

•        Familiarize and remain up-to-date with SHO’s sourcing, supply and
merchandise needs, policies and requirements, including but not limited to a
complete understanding of all information on SHO’s website.

  Global Sourcing Services are offered as part of current Logistics Support.
SHMC’s

 

Appendix 1.01-A Page A - 49



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

 

•      Market Trend & Country of Origin advantage: Provide up-to-date market
information, trends competitor information and productivity by category by
country to help SHO Merchant in identifying suitable products and Vendors.

 

•      Facilitate communications between SHO and the Vendors and, when
necessary, act as a translator for SHO’s representatives in meetings with
Vendors and potential Vendors.

 

•      Use best efforts to assist SHO in the investigation and prosecution of
any manufacturer, supplier or other party suspected of infringing upon SHO’s
proprietary rights.

 

•      If SHO’s Merchant rejects delivery of any of the Merchandise for whatever
reason, use its best efforts to enforce and monitor compliance with SHO’s
trademark guidelines and prevent the Vendor from disposing of such Merchandise
without removing Trademarks, labels, brand names or other markings (e.g., logos)
which may be attached to the Merchandise or collateral material (e.g., hangtags,
packaging).

 

•      Vendor Qualification and Assessment

 

•      Vendor Qualifications: based on vendor’s product strength, production
capacity, U.S. market and Retail direct experience, annual business volume,
internal quality control, company terms including payment terms, defective
policy, UTC, PLI, their service level in terms of communication and follow up,
response time based on our request

 

•      Assist SHO in working with selected Vendors on product selection, price
negotiations, packaging development and Order placement.

 

•      Procure from prospective Vendors the information required by SHO’s
applicable company or factory profile questionnaire.

 

•      Work with Vendors to comply with the applicable provisions of the manuals
and vendor import guidelines.

 

•      Product Development

 

•      Product Development Stage – based on SHO’s need and requirements, source
and designate the potential vendor matrix

 

•      Advance sample approval – ensure the product being produced at the
factory is the same level or higher standard per SHO’s approval sample

 

 

agent performing these services is Sears Holdings Global Sourcing (SHGS) Any
change to the current services provided to SHO businesses will be billed based
on an agreed upon rate.

 

Appendix 1.01-A Page A - 50



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

•      Packaging approval – ensure the packaging quality used on the product is
per SHO’s requirement

 

•      Use all commercially reasonable efforts to ensure that the Design
Materials used in or obtained or ordered for the manufacture of Merchandise are
not used for any purpose other than the production of Merchandise solely for the
account of SHO “Design Materials” includes (without limitation) documents,
designs, drawings, artwork, sketches, patterns, photographs, images, fabric
and/or samples in whatever form, whether written, physical or electronic.

 

•      Costing

 

•      Costing Stage – Solicit with vendors on quotation, sample preparation and
align Cost vs. Design requirements as defined by SHO

 

•      In accordance with the SHO Merchant’s instructions, place Orders and use
commercially reasonable efforts to negotiate and achieve the combination of
price, quality and delivery most favorable to SHO for Merchandise which complies
with the Merchandise Specifications, with the explicit understanding that SHO’s
Merchant shall have the right, but not the obligation, to directly participate
in all such negotiations.

   

 

2.       Production Management

 

•      Order Management – Order processing, training vendor base on SHO’s
testing, inspection and factory audit requirements, monitor sample approval,
packaging approval and vendors’ production and on-time performance

 

•      Regularly follow-up on production and shipments under Orders.

 

•      Keep close contact with all Vendors to ensure that production of the
Merchandise is running according to the delivery schedule set by SHO’s Merchant
for each item.

 

•      After becoming aware of any delivery delays, other noncompliance with the
applicable T&C’s or Order, or other problems, promptly inform SHO’s Merchant,
and use reasonable efforts to implement SHO’s decisions regarding new delivery
terms and/or cancellation of Orders.

 

•      Unless otherwise instructed by SHO’s Merchant in writing, instruct
vendors that Merchandise is not to be shipped to SHO after the shipment or
cancellation date specified in the applicable Order without SHO’s prior written
consent.

 

•      In the event of claims, assist in negotiations with the Vendors and
shippers on behalf of SHO to obtain settlement in the best interest of SHO.

 

 

Appendix 1.01-A Page A - 51



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

•      Use all commercially reasonable efforts to ensure that the transshipment
of Merchandise to conceal the true country of origin or the labeling of
Merchandise with information that is deceptive as to the true country where the
Merchandise was manufactured does not occur in the manufacture of Merchandise
for purchase by SHO.

 

•      If specifically requested to do so by SHO’s Merchant and agreed to by
SHMC’s agent, confirm that quota has been secured for Merchandise and, when
requested by SHO’s Merchant, SHMC’s agent shall secure quota, if required, for
the account of SHO and issue bills to SHO for the cost of said quota pursuant to
this Agreement.

   

 

3.       Quality Assurance and Technical Support

 

•      Testing & Inspection – Product Specifications and requirements are
verified through pre-production / production testing as well as in-line & final
inspections.

 

•      Conduct reasonable sampling inspections of Merchandise procured for SHO
(including at the Vendor’s facility, if SHO’s Merchant so requests) to assure
that the Merchandise meets the Merchandise Specifications and all fabric,
quality, labeling, packaging and other standards and requirements prescribed by
SHO’s Merchant.

 

•      A certificate verifying the conduct of and results of the final
inspection shall be submitted upon request by SHO’s Merchant. SHO shall have the
right to inspect those inspection records which relate to product ordered by and
shipped to SHO.

 

•      Inspections will not relieve the Vendor of its responsibility to SHO for
the quality and quantity of the products or services supplied and SHMC’s agent
shall instruct all Vendors of their responsibility in this regard.

 

•      Technical / Color Approval Support (For Apparel, Soft Home, Footwear,
Fashion Accessories) – ensure the measurement, fitting and colors are within
tolerance set forth by SHO’s Merchant.

   

 

4.       Social Compliance factory audit –

 

•      SHMC’s SHGS compliance team monitored a total of 1,619 active factory
base under Steton system, which provide factory audit history for merchandising
team to understand up-to-date social compliance performance and corrective
action plan and timeline by factory by vendor

     

 

Appendix 1.01-A Page A - 52



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

•      Comply at all times with all laws applicable to the conduct of SHMC’s
agent, including those of the country in which the Merchandise is manufactured.

 

•      Encourage and monitor Vendors’ compliance with (i) legal requirements,
including but not limited to, CPSIA safety testing requirements as it may relate
to any product categories, and (ii) the terms of applicable Orders, T&C’s,
Merchandise Specification and other contractual requirements.

 

•      Use all commercially reasonable efforts to ensure that no child, forced
or convict labor in violation of the local laws of the country in which the
Merchandise is manufactured, or to which the Merchandise is being exported, is
used in the manufacture of Merchandise.

 

•      Immediately identify to SHO’s Merchant any financial interest or family
relationship that any employee or shareholder/owner of SHMC’s agent has, had or
may have with an existing or potential Vendor or export supplier.

 

•      If SHO purchases Merchandise from a Vendor or export supplier with whom
the SHMC’s agent, agent’s employee(s) and/or agent’s shareholder(s)/owner(s)
have, had or may have a financial interest or family relationship, SHMC’s agent
shall provide written assurances to SHO that (i) such interest or relationship
will not affect the agent’s ability to perform the services described herein and
(ii) the agent shall not share profits or other proceeds with such Vendor or
export supplier from any transaction resulting from the agent’s performance of
its services.

   

 

5.       Logistics Support

 

•      Facilitate the processing of export documentation necessary for customs
clearance in the port of entry,

 

•      Monitor Merchandise shipping for compliance with Orders.

 

•      Monitor compliance with and advise SHO’s Merchant as to shipping
logistics and delivery terms required in Orders or otherwise specified by SHO’s
Merchant.

 

•      Promptly after becoming aware of the same, advise SHO’s Merchant of any
non-compliance with the above and obtain the written approval of SHO’s Merchant
for non-compliance or changes in requirements.

 

•      Prior to the exportation of the Merchandise to the United States (or such
other country as SHO’s Merchant shall designate), SHMC’s agent shall facilitate
the collection of and provide all documents, certificates, forms, statements and
information appropriate or necessary for exportation to and importation into the
United States, or other country of destination.

 

 

Appendix 1.01-A Page A - 53



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

•      Analyze best flow path per SHO’s target in-store dates and provide ocean
freight and in-land shipping cost estimation / options

 

•      Secure Vessel bookings

 

•      ensure shipping documentations are reflecting the correct details per SHO
purchase orders for smooth customs clearance

 

•      Others – See details in Warehouse Distribution & Logistic services
section of this Schedule

   

 

6.       Finance Support

 

•      Statutory Reporting: External reporting to local statutory and tax
authorities through filing of audited financials and tax returns.

 

•      Management Reporting: Internal management reporting to SHMC executives,
branch managers and department heads.

 

•      Claims Processing

 

•      Creation of claims against vendors for SHGS local services

 

•      Creation of claims against vendors on behalf of SHO

 

•      Monitor offset of claims receivables against FOB payable

 

•      Implement routine and necessary collection efforts

 

•      Exercise hold payment if necessary as leverage

 

•      Resolve disputes through co-ordination with different SHMC business
units.

 

•      Letter of Credit (LC) and payment processing

 

•      Processing steps leading to issuance of LC to vendors

 

•      Attend to all routine and ad hoc issues relating to LC processing

 

•      Process wire transfer payments

 

•      Product Liability Insurance Compliance

 

•      Monitor Product Liability Insurance applications

 

•      Ensure vendor compliance to Product Liability Insurance

 

•      Diligence and internal control Steps

 

 

Appendix 1.01-A Page A - 54



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

•       Recording and exercise custody steps over cash and fixed assets

 

•       Ensure proper authorization over all expenditure

 

•       Maintain segregation of duties and promote internal control steps

 

BILLING METHODOLOGY

 

1.      Logistics Billing Methodology

 

•      Variable handling billing

 

•       Rates for the RRCs are by flow path and by product size (Small, Medium,
Large and Extra Large). Each Div-Line is placed into a size group at the
beginning of the year based on last year’s average inbound carton cube for that
Div-Line.

 

•       Rates for the DDCs are by flow path and division.

 

•       SHO will be billed based on disbursement volume out of the distribution
centers.

 

•      Fixed handling billing

 

•       Fixed Handling represents the portion of logistics cost that does not
vary with volume and that is not related to storing merchandise.

 

•       SHO will be charged the 2012 plan level for fixed handling (plan is
based on the SHO 2011 actual charge for fixed handling by network).

 

• Storage billing

 

•       Cost is based on usage of DC inventory space.

 

•       SHO will be billed based on cubic feet of RRC inventory space and square
feet of DDC inventory space.

 

•       Cubic/Square foot space usage is allocated to SHO based on the % of
total division level volume attributed to the business.

 

There are, as of the Effective Date, no charges for RDC services to SHO. SHO
will be charged variable handling rates for RDC services for merchandise shipped
directly from an RDC to a SHO store, if that service is requested.

 

2012 Storage and Handling Rates by Flow Path are listed in Exhibit 2- 2012
Logistics Rates.

 

2.      CRC Handling and Transportation

 

•       CRC handling services are billed on a per scan basis.

 

•       Transportation rates are based on the average size of the item. SHO is
assigned a rate based on the average cube per selling unit.

 

 

Appendix 1.01-A Page A - 55



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

•       Salvage revenue is derived from recovery of salvageable merchandise.
Rate is set in accordance with our agreement with third party(s).

 

•       Freight and handling planned revenue is based on 2011 average actual
rate.

 

3.      Billing of Overhead Expenses

 

•       SHO will be billed for other Logistics Overhead expenses based on the
percentage of total DC handling expenses (fixed and variable) attributed to SHO.
Other Overhead Expenses are defined as Supply Chain Management overhead minus
Inventory Management, Space Management and Global Sourcing.

 

4.      DC Markdowns

 

•       DC Markdowns include inbound damage, price change markdowns, price
protection subsidy, and damage caused during storage and handling at the DC.

 

•       Allocation of charges to SHO for DC markdowns is based on the percentage
of division level store markdowns attributed to SHO.

 

5.      Online Fulfillment Services – No Charge

 

6.      Special Projects

 

•       Special requests for non-standard services, such as re-ticketing or
re-cartonization, will be charged to SHO on a per project basis.

 

•       Amount of the charge will be equal to the number of hours worked on the
project multiplied by $50 (the hourly special project rate).

 

•       The project must be pre-approved by submitting the Special Project
request form. SHO should contact its MSCO if it requires a Special Project.

 

7.      Third Party Warehouse Management

 

Third Party rates and billing will be agreed upon by SHO, SHMC and the Third
Party where Third Party services are determined by SHO and SHMC to be the best
option.

 

8. Supply Chain Charges will be billed monthly and trued-up to the actual
expense at the end of each quarter. This will involve a comprehensive review of
all supply chain charges.

 

9.      Puerto Rico Warehousing – No Charge

 

 

Appendix 1.01-A Page A - 56



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

10.    Puerto Rico Home Delivery:

 

SHO will be charged the carrier expense for home deliveries.SHO stores will be
billed a percentage of the total MDO monthly carrier expense equal to SHO’s
percentage of total home delivery stops completed in Puerto Rico during the
month.

 

  PAYMENT CLEARING AND RELATED FINANCIAL SERVICES    

SEARS FINANCIAL SERVICES (SFS)

 

    Third Party Payment Acceptance  

2.1 SFS manages the payment acceptance process of authorization and settlement
for the acceptance of third party credit and debit cards through contracts with
Discover, American Express, and First Data (for the acceptance of Visa and
Mastercard-branded cards). In addition, SFS will manage SHO’s Telecheck
relationship for the acceptance and settlement of checks. Sears Financial
Services manages third-party partner SLA performance, PCI and regulatory
compliance, technical enhancements and tender optimization

 

Each tender type accepted for payment at SHO has an interchange rate associated
with it, which rates SHO will pay on a pass-through basis.

  Each month, Sears Financial Services will charge out the direct liability for
third party payment costs associated with SHO’s merchandise sales for that
month. The total payment cost and total payment cost as % of sales will vary
from month to month based on merchant promotional activity (e.g.
tied-to-Sears-credit offer). Sears Financial Services will provide monthly
reporting for SHO so they can better understand the drivers of the payment costs
they incurred in each month.

 

Appendix 1.01-A Page A - 57



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Businees Area

 

Services

 

Fees

Consumer Credit Cards  

2.2 SFS manages lending relationships (currently with Citibank and Capital One)
for the provision of Sears-branded credit to SHO through either a private label
or a general purpose credit card. Provision of credit to SHO (1) reduces payment
costs, (2) builds the business partner data warehouse of marketable households
and transactional activity, (3) gives business partners access to financing to
purchase goods from SHO, (4) offers merchants a vehicle for targeting
promotional offers (including 0% financing), and (5) generates an incremental
revenue stream from lending relationships.

 

The acquisition of and ongoing business partner use of Sears-branded consumer
credit cards creates a number of benefits for SHO. Lending partnerships include
a variety of revenue, expense and subsidy streams that can be tapped to help SHO
grow sales, manage down its third party payments costs, and offset the expense
of select promotional offers (when tied to credit).

 

The successful optimization of Sears consumer credit programs requires the
alignment of incentives across Financial Services and SHO. To this end, SHMC
will distribute the credit revenues associated with the Sears credit programs
according to the following table:

 

 

     Financial
Services     SHO  

Net New Account Revenue

     25 %      75 % 

Non-0% Credit Revenue

     25 %      75 % 

Associate Incentive

       100 % 

Tied-to-Credit Subsidy

       100 % 

 

 

 

Net New Account Revenue represents the fees paid by Citi and Capital One for a
new approved, activated credit card account. For Citi and Capital One
underwritten accounts, the fee paid to SHO is the per account amount paid by
Citi and Capital One to SFS.

 

Non-0% Credit Revenue is earned only on Sears Cards issued by Citi. It is
subject to a sliding rate schedule (outlined in the Citi-Sears Program
Agreement) which is based on the Dollar Volume of SHO Merchandise sales and the
Dollar Volume of 0% Sears Card sales.

 

 

Appendix 1.01-A Page A - 58



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

 

SHMC pays for the $2 Associate Incentive earned by SHO associates for every
credit card application generated. From time to time, SHMC will fund additional
incentive contests where it will pay up to $4 for every credit card application
generated

 

In addition, SHMC will work with SHO to design, develop, and execute merchant
offers tied to credit that generate Non-0% credit revenue for SHO. These offers
may be eligible for incremental Tied-to-Credit Subsidy from Citi which will be
negotiated on a one-off basis based on the business case developed between SHMC,
Citi and SHO.

 

0% Promotional Financing is another promotional tool that can be leveraged by
SHO to incent merchandise sales. SHO will be assessed a Merchant Discount Rate
(MDR) equal to the MDR that SHMC is assessed by Citi based on the duration of
the promotion.

 

 

Appendix 1.01-A Page A - 59



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

Payment Settlement

 

SHMC will provide payment settlement services for merchandise sales proceeds
from Sears Card transactions (processed by Citibank) until such time as SHO
establishes with Citibank a separate service agreement and fund flow. SHMC will
pay SHO the Sears Card Merchandise Sales proceeds on the day following
Citibank’s settlement with SHC of Sears Card Merchandise Sales.

 

Upon establishment of a separate fund flow for SHO, payments by customers for
Discover or Sears credit cards will be remitted by SHO to SHC the day following
receipt into SHO’s bank account. SHMC will also provide SHO payment settlement
services for American Express, Visa, and MasterCard (First Data) transactions
until such time as SHO has entered into agreements with these service providers.

 

  These activities will be performed at no charge to SHO. Gift Cards  

2.3 SHMC manages the product development, operational support, vendor
management, marketing budget, and state-by-state compliance for Sears/SHO
branded gift cards. Gift cards offer SHO a convenient gifting option to offer
its customers when they cannot find or do not know what color/size/brand/style
merchandise their recipient would like most. It gives Sears/SHO an opportunity
to market Sears, Sears/SHO outside of stores through Gift Card Malls and Rewards
programs nationwide. Plus Sears/ SHO gift cards carry no fees and never expire.

 

The interchange rate on Sears/SHO gift cards will be 200bps of gift card value
redeemed. This Gift Card Fee covers the cost of running the gift card program,
i.e., ValueLink processing costs, plastics, B2B discounts (associated with third
party sales of Sears/SHO gift cards outside Sears and SHO stores), etc.

 

Requesting custom gift cards for specific promotions will incur direct fees
associated with custom card production. These will vary by promotional
requirements and volumes and will be executed according to terms that will be
mutually agreed to by the parties separately.

 

  Gift Card Acceptance  

2.4 SHC and SHO will accept each other’s gift cards as a tender type and will be
reimbursed for the “same as cash” value of the gift card redemption regardless
of where the gift card originated.

 

Sears Financial Services and SHO will agree to partner on the development and
implementation of periodic “Spend and Get” promotions which will be offered to
consumers in Sears/SHO as a means of driving incremental traffic and revenue.

 

 

Appendix 1.01-A Page A - 60



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

     Financial Summary of Spend & Get Promotions:     

 

Accounting Activity/Description

  

Account

  

Timing

At time of reward card issuance, SHO is charged 100% of reward card value   
Gross Margin Adj 50181    At Activation SHO receives 25% discount on reward card
issuance expense    Gross Margin Adj 50181    At month end close for the month
in which promotion was run SHO receives 75% of breakage benefit for expiring
states    Gross Margin Adj 50181    The month following the promotional
expiration date SHO receives 75% of breakage benefit for non- expiring states   
Gross Margin Adj 50181    The month following the promotional expiration date
SHO Receives 25% charge on any redemptions taking place within their Format   
Gross Margin Adj 50181    The month following the promotional expiration date

 

     Requesting custom Spend & Get cards for specific promotions will incur
direct fees associated with custom card production. These will vary by
promotional requirements and volumes and will be executed according to
terms that will be mutually agreed to by the parties separately.     Installment
Loans   2.5 SHMC manages the lending relationship with GE who provides the
capability for our business partners to buy our product and services over a
fixed term with equal monthly payments. Installment loans provides our
associates with a tool that allows them to promote the low monthly payment
option as a vehicle to increase sales ticket, improve attachment and grow
accessory sales. Provision of installment loans gives SHO and its merchants a
unique advantage over its major hardline competitors as they do not currently
offer this product   .

 

Appendix 1.01-A Page A - 61



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

     Similar to the utilization of 0% promotional financing in section 3.2,
Installment Loans are another promotional tool that can be leveraged by
SHO to incent merchandise sales. SHO will be assessed a Merchant
Discount Rate (MDR) based on the duration and consumer interest rate of
the promotion. The expense table for Installment Loans is included below.
By way of example, the 2012 MDR table is listed below.     

 

36 Month
Term  

APR

   MDR     Monthly
Payment on
$1,000
Purchase     4.99%      10.42 %    $ 29.97      7.99%      7.37 %    $ 31.33   
  9.99%      5.24 %    $ 32.26    12.99%      3.23 %    $ 33.69    48 Month
Term  

APR

   MDR     Monthly
Payment on
$1,000
Purchase     4.99%      13.42 %    $ 23.02      7.99%      9.40 %    $ 24.41   
  9.99%      6.72 %    $ 25.36    12.99%      4.00 %    $ 26.82   

 

Layaway  

2.6 SHO will continue to have available at point of sale and be able to
offer customers Layaway options in all retail locations. SHMC will
continue to provide access and support for the existing layaway
functionality.

 

    Reporting & Support  

SHMC will provide SHO with a month by month forecast for annual Financial
Services revenue and expense items by product (e.g. Sears Credit, Third Party
Payments, Layaway, Gift Card).

 

SHMC will provide weekly reporting of SHO sales by tender type for the purposes
of enabling your organization to forecast monthly revenues, expenses,
opportunities and risks.

 

SHMC will provide a single point of contact for SHO to address questions that it
may have as well as assist SHO in the design and execution of promotional
programs for optimizing benefits and reducing expenses.

 

 

Appendix 1.01-A Page A - 62



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

IT SERVICES    

IT SERVICES

 

Base Operations for 2012

 

THIS SECTION IS SUBJECT TO EXHIBIT 3 WHICH INCLUDES THE 2012 I&TG SERVICE
CATALOG VERSION 1.1-MAR 2012 AND THE SERVICE LEVEL AGREEMENT

 

Technology Product Domain

 

Business Strategy & Operations:

 

•        Enterprise Learning & Development

 

•        Enterprise Process Management

 

•        Enterprise Project / Program Management

 

 

 

 

 

$12,004

 

$32,744

 

$48,821

 

 

Business Strategy & Operations Total

 

 

$93,569

 

 

Information Analytics & Innovation

 

•        BI Administration

 

•        BI Application Support

 

•        BI Data Monitoring

 

•        BI Delivery Administration

 

•        BI License Management & Support

 

•        Supply Chain Management

 

 

 

 

$11,306

 

$266,063

 

$46,829

 

$57,532

 

$62,870

 

$374

  Information Analytics & Innovation Total   $444,974  

 

Network & Security Services:

 

•        Compliance

 

•        Media Services

 

•        Non-retail Asset Maintenance

 

•        Retail Asset Maintenance

 

•        Security

 

•        Telecom Provisioning & Management

 

•        Telecommunications Data

 

•        Telecommunications Voice

 

 

 

 

$89,867

 

$22,337

 

$82,513

 

$53,404

 

$460,099

 

$305,188

 

$4,095,582

 

$647,057

  Network & Security Services Total   $5,756,047  

Operational Services:

 

•        Associate & Customer Desktop Support

 

•        Data Center Operational Services

 

•        Distributed Environment Services

 

•        Storage Services

 

 

 

$65,393

 

$660,421

 

$961,213

 

$208,106

  Operational Services Total   $1,895,133

 

Appendix 1.01-A Page A - 63



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

Retail Services:

 

•        Core Retailing Transaction Support

 

•        Customer Facing Transaction Support

 

•        Hardware Support Services

 

 

 

$310,871

 

$68,673

 

$377

  Retail Services Total   $379,921  

Service Management:

 

•        Administration

 

•        Business Continuity

 

•        IT&G Service Quality Management

 

•        IT&G Service Support

 

•        I&TG Service Support – Corporate Desktop Support

 

•        Learning & Development

 

•        Performance & Service Management

 

 

 

$959

 

$27,439

 

$14,416

 

$2,254

 

$168,341

 

$1,720

 

$11,784

  Service Management Total   $226,913   BASE OFFERING GRAND TOTAL   $8,796,557
IT Support Services  

Business Strategy & Operations

 

Development & Support Services:

 

•        Fixed team minimum to support and maintain services, multiple
enhancements, external variable charged, as needed

 

 

 

$811,200

 

BUSINESS STRATEGY & OPERATIONS

SUPPORT SERVICES TOTAL

  $811,200 IT Service Costs – Base Components  

Service costs of Base Components for SHO will not exceed $9.6M for 2012,
assuming SHO usage and requirements are consistent with that experienced in
2011. Services will be billed according to plan as reflected in the “fees
column” in the Schedule of Services and Fees, with an exception for Mainframe
computing, Cloud computing, Teradata data, and Hadoop data services for which
SHO will be billed “actual” expenses.

 

•        Annual increases to the Base Component and Systems Access/Maintenance
service costs will be capped at five-percent (5%) with the exception of
increases to 3rd Party services which will be passed through to SHO.

 

•        Any additional increases will be subject to negotiation and agreement
by both parties in advance of any applicable increase.

 

Labor Rates actual spend is based on the time and materials cost associated with
Service Requests determined on a project-by-project basis, as well as by the
skill sets required to deliver the Services.

 

 

Appendix 1.01-A Page A - 64



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

  I&TG Standard Rates for Sears Holdings Corporation (SHC) and Sears IT &
Management Services India Private Limited (SHI) Associates for Fiscal Year 2012:
 

 

Labor Type

  

Skill Set

   Hourly Rate  

SHC Associate

  

Associate

   $ 65.00   

SHI Associate

  

Off-shore Engineer

   $ 35.00   

SHI Associate

  

On-site Engineer

   $ 65.00   

3rd Party Contractor

  

Variable

     TBD * 

 

*  Hourly rates will be reviewed with and approved by SHO

 

HOME SERVICES (Installation & Repair)  

Services performed in accordance with the Merchandising Agreement dated
                 , 2012 between SHO, Sears, Roebuck and Co., and others,
including those set forth in Section 11 of the Merchandising Agreement.

 

1. Home Delivery

 

Delivery Services will be made available to all SHO markets unless a market is
otherwise agreed upon as a “Hybrid” delivery market.

 

Haul Away of existing customer product(s) (as applicable)

 

Basic hookup / overview of product in the customer home will be offered (as
applicable)

 

Pickup of returned goods (RORs) from consumer

 

The rates cover all carrier and 4-wall MDO expenses and related carrier
management, carrier negotiation, site management, routing, customer engagement
and containment, infrastructure costs and all Customer Care Network (CCN) costs.

 

The Customer Care Network (CCN) costs cover the services related to customer
engagement and satisfaction.

 

The rate is per stop - if multiple products are delivered on a single retail
customer stop, only 1 charge will be incurred.

 

The Delivery rates stated for SHO Store locations do not include a potential
fuel surcharge (see fuel surcharge table).

 

Delivery Fee

 

SHO (Outlet) Customer Standard Delivery Charge is based on the Outlet Market
Delivery Rate Table. Home Services will reimburse SHO (Outlet) for any Market
Delivery Rates that exceed $69.99 on a store-by-store basis.

 

SHO (Hometown – HTS, HAS or AHS) Standard Delivery Charge is based on Market
Delivery Rate Table.

 

Appendix 1.01-A Page A - 65



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

The Delivery rates for SHO (HTS, Outlet) are included in the Outlet Market
Delivery Rate Table and Hometown Market Delivery Rate Table. Both Market
Delivery Rate Tables are included in Exhibit 4 to this Appendix 1.01-A Schedule
of Services and Fees.

 

Rates as shown in the Market Delivery Rate Tables are for the first year of this
Agreement, and then reviewed and agreed upon annually by SHMC and SHO during the
length of the agreement.

 

Hybrid Delivery Market Process

 

A Hybrid Delivery Market is a market that is either serviced out of a Sears,
Roebuck and Co. full-line department store (SDO) or out of a SHO Store (by the
SHO Store owner).

 

SHO and Home Services Delivery will review and agree on the customer location
zip codes that identify Hybrid Delivery Markets.

 

SHO will assign the Delivery Rate for each zip code and transmit the completed
zip code file with the rates to Home Services Delivery for entry into the POS
(Point of Sale) system.

 

When a Sears full-line store sells merchandise for delivery into a Hybrid
Delivery Market zip code that is assigned to a SHO store, the delivery service
revenue is transferred from the Sears full-line store to the SHO store
performing that delivery.

   

 

Home Delivery Fuel Surcharge

 

In addition to the fees for Home Delivery services set forth in the Agreement,
SHO agrees to pay to SHMC an additional amount to compensate SHMC’s Home
Services business unit for increases in the retail cost of fuel for trucks used
to provide the Services (a “Fuel Surcharge”) when such cost equals or exceeds
$4.40 per gallon (National Averages), calculated as follows:

 

On the last day of each calendar month, SHMC shall establish the retail cost of
its truck fuel by reviewing average price for the month based on the “Gasoline
and Diesel Fuel Update” as published by the U.S. Department of Energy’s
Information at: http://www.eia.gov/petroleum/gasdiesel/.

 

When the “Gasoline and Diesel Fuel Update” average price for any calendar month
is equal to or greater than $4.40 per gallon, SHMC shall charge and SHO agrees
to pay SHMC a Fuel Surcharge as described in the chart below.

 

 

Fuel Surcharge table is included.

 

Appendix 1.01-A Page A - 66



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

 

Home Delivery Fuel Surcharge Table

 

 

Monthly Average Diesel Price

     Fuel surcharge per
billed stop  

At Least

     But Less Than      $ 2.40       $ 4.40       $ 4.40       $ 4.60       $
0.36    $ 4.60       $ 4.80       $ 0.72    $ 4.80       $ 5.00       $ 1.08   
$ 5.00       $ 5.20       $ 1.44    $ 5.20       $ 5.40       $ 1.80    $ 5.40
      $ 5.60       $ 2.16    $ 5.60       $ 5.80       $ 2.52    $ 5.80       $
6.00       $ 2.88    $ 6.00       $ 6.20       $ 3.24    $ 6.20       $ 6.40   
   $ 3.60    $ 6.40       $ 6.60       $ 3.96    $ 6.60       $ 6.80       $
4.32    $ 6.80       $ 7.00       $ 4.68   

 

  In the event the fuel cost increases above $7.00 per gallon, an additional
Fuel Surcharge of $.36 will be added for each $.20 increment.  

 

Appendix 1.01-A Page A - 67



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

  When the “Gasoline and Diesel Fuel Update” average price for any calendar
month is equal to or less than $2.40 per gallon, SHMC shall rebate SHO a Fuel
Surcharge as described in the chart below.  

 

Monthly Average Diesel Price

     Fuel surcharge per
billed stop  

At Least

     But Less Than      $ 2.20       $ 2.40       ($ 0.36 )  $ 2.00       $ 2.20
      ($ 0.72 )  $ 1.80       $ 2.00       ($ 1.08 )  $ 1.60       $ 1.80      
($ 1.44 )  $ 1.40       $ 1.60       ($ 1.80 )  $ 1.20       $ 1.40       ($
2.16 )  $ 1.00       $ 1.20       ($ 2.52 ) 

 

  In the event the fuel cost decreases below $1.00 per gallon, an additional
Fuel Surcharge of $.36 will be rebated for each $.20 increment.    

 

Merchandise Pick-Up (MPU)

 

Merchandise Pick-Up (MPU) represents Home Appliances product picked up at an MDO
for delivery or installation by anyone other than a Home Services Delivery
carrier.

 

This MPU fee will be billed by division to the selling unit. MPU does not
qualify as a billable stop.

 

 

Merchandise Pick-Up Fee

 

The rate for MPU service will be a flat rate of $10.00 per deliverable unit.
Home Delivery Services will rebate $5.00 for each Retail Installation contractor
pickup (excluding Outlet Stores).

 

Appendix 1.01-A Page A - 68



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

MDO Concessions / Damage Charges

 

Charges are related to:

 

Customer Accommodation Costs (Gift Cards) related to concealed damage.

 

Merchandise Depreciation / Markdowns on Concealed Damages for Saleable and
Non-Saleable items.

 

Depreciation rates on saleable items are set between the SHMC BUs and SHO
(Outlet business).

 

Hard Inventory Markdowns on Merchandise in the MDO Inventory.

 

Charges to SHO are based on percentage of SHO ROR stops to total ROR stops by
merchandise division.

  For SHO (HTS/HAS/AHS only), SHMC has agreed to rebate $5.00 per Home Appliance
MPU related to a Retail Installation contractor pickup. The installation must be
sold at POS as that data is used to determine the rebate.  

 

2. Installation Services

 

Retail Installation Services provided include: Garage Door Opener, Garbage
Disposal, Hot Water Heater and Built In Appliance

 

 

Retail Installation Services Fees are market specific and loaded in the SHO POS
system.

 

 

Commission Rate:

 

SHMC (through its Retail Installation Services unit) will pay 15% commission on
the Net Revenue (after cancellations) of the installation sale sold in SHO
locations.

 

Fee Basis is per Installation order sold – net of cancelled customer orders.

 

SHO receives a Sell Short chargeback at month end for installations sold below
the set installation price at POS.

 

 

Commission Rate is 15% on the Net Revenue

 

 

Take the Lead Program (Installation):

 

SHMC will pay a commission to SHO from Installed Net Sales generated from the
qualified leads at SHO locations through the Take the Lead Program. “Installed
Net Sales” are the total sales proceeds received from the homeowner on sold jobs
that have been completed less allowances, cancellations and credit rejections as
settled by SHMC. The SHO (HTS owner) commission is 7.5% of Installed Net Sales
and will be listed on Line 12 of their current commission statement. SHMC will
pay SHO an additional 1% of installed Net Sales as a corporate commission.

 

 

Appendix 1.01-A Page A - 69



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

3. Product Repair Service

 

SHMC will provide product repair services for Collect (customer paid) and
In-Warranty repair customers via In-Home repairs, Carry-In repairs and repairs
at SHO locations.

 

Home Services’ services include, and SHO’s damaged rate covers: all costs
incurred for each service event including:

 

All tech, management and support labor and all parts supply

 

All CCN services related to customer engagement and satisfaction

 

All parts sourcing and related management

 

All truck expense, including lease, maintenance, fuel and insurance

 

All Supply chain / distribution services related to parts

 

All Product Quality Management and Overhead expenses

 

All claims management services

 

All capital investment to support In Home and Carry-In Operations

 

Store Stock Repair Fees

 

SHMC will perform SHO (Outlet) Store Stock repairs at the rates listed below for
each completed service call

 

 

Store Stock Repair Fees

 

ON-SITE SERVICE COSTS

  

Division

   Rate  

HO

  

Div 3

   $ 184.79   

REC

  

Div 6

   $ 144.31   

HW

  

Div 9

   $ 113.97   

HA

  

Div 20

   $ 113.30   

HA

  

Div 22

   $ 126.96   

HA

  

Div 26

   $ 130.15   

WT

  

Div 32

   $ 119.66   

HC

  

Div 42

   $ 118.21   

RF

  

Div 46

   $ 156.90   

CE

  

Div 57

   $ 63.75   

LG

  

Div 71

   $ 160.57   

 

Appendix 1.01-A Page A - 70



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

  Service Order Transfer Fee (SOTF): is defined as the Carry-In service order
transfer fee that reimburses the Store for the creation of the service order,
material handling of the customer’s product, and the collection and close of the
service order at time of customer product pick-up.   Service Order Transfer Fee
(SOTF) is $10.50 per service order.  

 

Misdirect fee: is defined as incorrect or repair-ineligible products that are
sent to the Carry-In repair centers. Stores should refer to the Carry-In Brand &
Product eligibility matrix before accepting customers’ products for repair.

 

 

Misdirect Fee is $40.00 per service order.

 

 

Diagnostics fee: is defined as the minimum Carry-In service fee to transport,
diagnose, create customer estimate, and return the product back to the Store.
Diagnostics fee will be applied to all customer service orders when repair
services are declined by the customer.

 

 

Diagnostics Fee is $40.00 per service order.

 

 

4. Service Contracts

 

SHMC will continue to offer Sears Service Contracts to customers shopping in SHO
Stores.

 

SHMC pays an acquisition fee to SHO for the sale of Sears Protection agreements
/ Sears Purchase Protect agreements.

 

Service Contract Fee/Reimbursement Schedule:

 

50% of Protection Agreement Sales will be paid to SHO as a commission on all
Service Contract sales. The 50% commission is calculated on the Net Revenue
(after cancellations).

 

Fee Basis is per protection agreement or Sears Purchase Protect agreement sold –
net of cancelled customer orders.

 

This commission rate remains in place provided that SHMC remains the exclusive
provider for Service Contracts on all merchandise sold through SHO retail
locations to SHO customers

 

 

Service Contract Fee is 50% of the Net Revenue from PA Sales.

 

Appendix 1.01-A Page A - 71



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

 

Commissions to SHO’s Outlet business employees and HTS owners are the
responsibility of SHO.

 

SHMC and SHO must review and agree before any percentage adjustments are made to
the commission paid to SHO employees and HTS owners.

   

 

5. Sears Parts Direct Services

 

The Sears Parts Direct team will maintain and continue providing access to all
SHO dependent Parts Ordering Systems. These Services include but are not limited
to:

 

Sourcing, purchasing, shipping and handling of all Parts Orders.

 

Providing sales and commissions files for all Parts Orders placed by SHO will be
handled by sears.com or Parts Direct.

 

Parts Direct collects 100% of all shipping charges on customer part orders.

 

SHMC and SHO must agree to any adjustments to the commission percentage paid to
SHO’s HTS owner.

 

SHO earns a 33.5% commission on customer part orders through Parts Direct of
which the SHO (HTS owner) receives 25% commission. SHO assumes responsibility
for resolving all SHO (HTS owner) commission payment disputes. SHMC and SHO
require agreement before any adjustments are made to the commission percentage
paid to SHO (HTS owner).

 

 

Parts Direct Fees and Commissions:

 

SHMC will pay SHO a 33.5% commission on customer part orders through Parts
Direct.

 

 

Bulk Part Orders are placed through the Sears Commercial Parts account. The bulk
order must meet a minimum purchase requirement of $400 to qualify for a 25%
discount on the transaction and free ground shipping. Transactions less than
$400 will not receive a discount or free shipping consideration.

 

All bulk transactions will be handled as a Commercial Parts transaction and the
Commercial return policy applies, with a $25 minimum to return, 25% restocking
fee, 90 days to return. Authorization is required on all returns.

 

SHO (HTS Ops) receives no financial consideration on bulk transactions.

   

 

Store Charge is used to replace a missing or damaged part on a Store display or
to replace a missing or damaged part for a customer on a product purchased from
the Store. The charges are absorbed by SHO at a cost of (Parts Direct Cost +
25%). Parts that are ordered via the Store Charge process are not returnable
unless damaged or defective. Damaged or defective parts will be replaced or
refunded.

 

 

Appendix 1.01-A Page A - 72



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

REAL ESTATE

   

 

Market Research

 

 

Mapping

 

Off Shore Market Reviews (Excludes Outlets)

 

 

$100 per map

 

No Charge

 

Estoppels

 

 

Estoppels

 

 

$1,000 per estoppel

 

Asset Management

 

 

Notice of Tenant Obligations

 

 

No Charge

 

Real Estate Transition Services (mo-to-mo for up to 6 months)

 

 

Transition Services Package includes:

 

Asset Management:

 

•      Lease Interpretation/Research

 

•      Enforcement of Landlord Developer Obligations

 

•      Notice of Tenant Obligations (SHO-owned or leased units only)

 

•      Curing Defaults (Outlets only)

 

•      Resolving Signee Issues

 

•      Evaluating Landlord Requests for Changes for Approval

 

•      Negotiating Lease Renewals

 

•      Site Plan Reviews for Store Impact (Outlets only)

 

Lease Administration:

 

•      Document Abstracting

 

•      System Maintenance for New Documents

 

•      Payment of Monthly Rent and Charges (HTS transition stores and Outlets
only)

 

•      Track Renewals (Hardware and Outlets only)

 

Finance:

 

•      Prepare CAM Reconciliations (Outlets only)

 

•      Prepare SOAR Billings (Outlets only)

 

 

For Transition Services Package: $125 per unit per month.

 

(SHO may remove units from the Transition Services Package, as it migrates those
units to its own Real Estate Administration program. Removals will be effective
the first day of the following month. SHO will give 14 days advance notice of
removals.)

Store Rents

  Reimbursement for sub-leased stores and embedded Outlet units as agreed upon
by the parties.   Separate Lease Agreements

Corporate Rent

  Headquarters space   Separate Lease Agreements

 

Appendix 1.01-A Page A - 73



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

Licensed Businesses

 

    Licensed Business Hometown Stores  

Budget Truck & Car Rental

 

1 Contractual Obligations: Agreement permits Budget Truck and Budget Cars to
establish independent License Agreements with SHO Hometown Stores for the
purpose of renting cars and trucks. Budget shall enter agreements directly with
the SHO Store owners (Participation Agreements). Transactions are processed
through Sears POS. Moving supplies are non-commissionable. SHMC will remit 100%
of all cash, check, and Sears Card transactions back to Budget. Either party may
terminate a location with 30 days notice.

 

2 Marketing Support: Budget is responsible for all marketing initiatives. Avis/
Budget group will frequently coordinate national marketing campaigns through the
Licensed Business Marketing Director. All local marketing initiatives are
subject to SHMC approval.

 

3 Operational Support: SHMC shall work with Budget’s performance managers as
needed for any auditing processes and issues that arise. SHMC remains final
authority on floor presentation in each SHO Store. Changes to layout or signage
must be approved by SHMC. SHMC will provide an account for the SHO Store owner
to process the moving supplies funds (flow-thru account used for the sale of
Budget supplies which are 100% reversed back to the SHO Store during
settlement). SHMC will allocate the 4’x4’ floor space, and must approve all
signage.

 

Licensed Business Fees:

 

Budget pays SHMC 17% of gross sales, minus SHMC’s portion of BART charges once a
month via check. SHMC pays 99% of the Budget payment to SHO, retaining 1% as
administrative fee. BART charges are allocated 30% to SHMC, and 70% to SHO.
SHMC’s portion of BART charges cannot exceed $28.50 per month.

 

 

Travel Concepts

 

1 Contractual Obligations: General contract maintenance (contract renewals,
insurance monitoring, location additions/deletions, etc). Support use of Sears
POS and standard settlement processes (exception of special travel tax that is
accessed in Puerto Rico which is processed on a weekly basis).

 

2 Marketing Support: Travel Concepts is responsible for marketing initiatives
which are subject to SHMC Licensed Business Marketing Director’s approval.

 

3 Operational Support: The SHMC Licensed Business Operation Team supports
Licensee’s space and location requirements, in accordance with the License
Agreement.

 

 

Licensed Business Fees:

 

SHO to receive all licensed business royalty income except for 1% to be retained
by SHMC as administrative fee.

 

Appendix 1.01-A Page A - 74



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

Miracle Ear

 

1 Contractual Obligations: General contract maintenance (contract renewals,
insurance monitoring, location additions/deletions, etc). Support use of Sears
POS and standard settlement processes.

 

2 Marketing Support: Miracle Ear is responsible for marketing initiatives which
are subject to SHMC Licensed Business Marketing Director’s approval.

 

3 Operational Support: The Licensed Business Operation Team supports Licensee’s
space and location requirements, in accordance with the License Agreement.

 

Licensed Business Fees:

 

SHO to receive all licensed business royalty income except for 1% to be retained
by SHMC as administrative fee.

 

Licensed Business Outlets

Stores

 

 

Budget Truck & Car Rental

 

1 Contractual Obligations: Third & Fourth Amendments to Affiliation Agreement
between SHMC and Avis Budget Group permit the leasing of both cars and trucks

 

2 Marketing Support: Budget is responsible for all marketing initiatives. Avis
Budget group will frequently coordinate national marketing campaigns through the
Licensed Business Marketing Director. All local marketing initiatives are
subject to SHMC’s approval.

 

3 Operational Support: The Licensed Business Operation Team supports Licensee’s
space and location requirements, in accordance with the License Agreement.

 

 

Licensed Business Fees:

 

Fees for Outlet Stores shall be 6% of net sales. SHO to receive 99% of Fees;
SHMC to retain 1% of Fees as administrative fee.

 

 

Universal Vending

 

1 Contractual Obligations: General contract maintenance (contract renewals,
insurance monitoring, location additions/deletions, etc). Support use of Sears
non-POS settlement processes.

 

2 Marketing Support: NA

 

3 Operational Support: Location of Vending Machines are coordinated and
supported by Licensed Business Operations Team in accordance with the License
Agreement.

 

 

Licensed Business Fees:

 

SHO to receive all licensed business commission income except for 1% to be
retained by SHMC as administrative fee.

 

Licensed Business Hardware Stores

 

 

CPI (Portrait Studios)

 

1 Contractual Obligations: General contract maintenance (contract renewals,
insurance monitoring, location additions/deletions, etc). Support use of SHMC’s
Off-Premise Reporting process and settlement processes.

 

2 Marketing Support: CPI is responsible for its marketing initiatives and
subject to SHMC Licensed Business Marketing Director’s approval

 

 

Licensed Business Fees:

 

SHO to receive all licensed business royalty income except for 1% to be retained
by SHMC as administrative fee.

 

Appendix 1.01-A Page A - 75



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

 

3 Operational Support: The Licensed Business Operation Team supports Licensee’s
space and location requirements, in accordance with the License Agreement.

 

 

New Licensed Businesses Opportunities

 

 

New Business Opportunities

 

•       All new businesses opportunities will be brought to SHO for review.

 

•       The SHMC Licensed Business Team will explore, create and develop
business opportunities that fit and complement the new company customer.

 

 

Licensed Business Fees:

 

Any cost incurred in the business development activities will be included in the
revenue share of the business.

 

SEARS DE PUERTO RICO (SDPR)

 

 

•       Marketing / Promotional Planning –

 

•   SHO will be included along with PR FLS in all activities associated with the
marketing, advertising signing and vendor relations associated with the
Marketing/Promotional process. This includes, but is not limited to all print,
electronic, digital and outdoor advertising and public relations.

 

•   SHO will participate, along with PR FLS in all monthly sales planning
meetings (MSP meetings).

 

 

 

1% of SHO sales revenue in Puerto Rico

 

•       Finance

 

•   SHMC will handle governments tax related issues involving SHO such as:

 

•    new SHO stores sales tax registration

 

•    annual gross receipt tax returns

 

•    annual personal property tax returns

 

•    Treasury Dept. information requests.

 

 

As requested

Billed at Cost

 

•       Miscellaneous

 

•   SHMC will handle Department of Consumer Affairs notifications and stores
fines in coordination with SHO.

 

  No Charge  

•       Merchandising/Assorting /Inventory –

 

•   Select all merchandise for SHO locations in Puerto Rico

 

•   Maintain pre-determined inventory levels of merchandise appropriate to
maximize promotions and drive sales increases

 

•   Support inventory requirements for each new store in Puerto Rico

 

•   Provide regular updates with inventory status, significant changes,
forecasts

 

•   Review SHMC and SDPR promotional inventory to ensure that SHO is included in
all events

 

 

Appendix 1.01-A Page A - 76



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

 

•      Maintain all merchandising systems with current status identification

 

•      Include SHO in all seasonal / promotional buys both from SHMC mainland
and SPDR specific purchases

 

•      Maintain all prices for SHO locations in Puerto Rico

 

•      Maintain all POG’s for SHO locations in Puerto Rico

 

•      Partner with and provide SHO the opportunity/ability to add special one
time buys for SHO locations

 

•      Participate in monthly updates with SHO to review current merchandising
performance and upcoming events

 

•      All subsidy collected by SDPR will be allocated based on SHO balance of
sales, not inclusive of Outlet merchandise sales, to SHO

 

•      SDPR will include SHO in key meetings and vendor discussions

 

•      SDPR and SHO will notify each other of strategic changes with vendors or
direction in promotional activity in order to avoid potential issues before they
are created

 

•      SHO and SDPR will share with each other any business information that
could be used to leverage additional sales/margins with the Sears stores in
Puerto Rico

 

•      SDPR will support SHO with any key strategic initiatives by providing any
available data, research or insights that could assist in executing such key
strategies

 

•      SHO will share key strategic initiatives with SDPR leadership on a
regular basis

 

 

Appendix 1.01-A Page A - 77



--------------------------------------------------------------------------------

Execution Copy

Appendix 1.01-A

 

Service or Business Area

 

Services

 

Fees

 

 

•      Logistics

 

•      Provide all logistics support for shipments of merchandise to and from
SHO locations in Puerto Rico

 

•      Pricing / rates for Logistics services will be consistent with SHC rates
for non SHO location in Puerto Rico

 

•      Any rate changes will be reviewed with SHO 60 days prior to
implementation, and be consistent with SHC rate changes

 

•      Provide all logistics support for the delivery of merchandise to
Customers sold via Home Delivery

 

•      Any rate changes will be reviewed with SHO 60 days prior to
implementation, and be consistent with SHMC rate changes

 

•      Provide all logistics support necessary to complete store or customer
generated RORs

 

•      ROR process in Puerto Rico, including transfer rates, will be consistent
with SHMC mainland processes and rates

 

 

Appendix 1.01-A Page A - 78



--------------------------------------------------------------------------------

Execution Copy

EXHIBITS TO APPENDIX 1.01-A TO THE SERVICES AGREEMENT

APPENDIX 1.01-B

APPENDIX 1.10



--------------------------------------------------------------------------------

Execution Copy

ONLINE SERVICES

 

OBU Project Outline

 

Requesting Business Unit:    Sears Outlet    Requestor:    Beau Warren

 

Project Name:    Sears Outlet: Retainer Services Agreement – 15311 WorkLenz ID:
   15311

 

1 Statement of Work

 

1.1 Project Description

The OBU will provide design, development, project management, QA and Support
services for the evolution and maintenance of the Sears Outlet platform. The aim
of this understanding is to provide a basis for close co-operation between the
Sears Outlet Organization and the Online Business Unit (OBU) in support of Sears
Outlet and supporting functionality, but does not address promotions, marketing
or related capabilities thereby ensuring a timely and efficient support service
is available.

Objectives of Service Level Provision

 

  1. To define the service structure and associated resources allocated to
support the Sears Outlet business needs.

 

  2. To provide a common understanding of service requirements/capabilities

 

  3. To define the cost structure associated with the service level provision
with the intent to achieve a price/value relationship that exceeds what can be
managed/sourced via competitive bid from outside SHC vendor/partners.

 

  4. To define the commencement of the understanding, its initial term and the
provision for change required throughout the lifecycle of the understanding.

 

1.2 Team

The OBU will provide both dedicated and shared resources based on and offshore
to drive and support Sears Outlet development.

The current and proposed team and timing can be found in Appendix A for a full
listing of all the roles working on Outlet projects as well as Appendix B that
will highlight the ramp-up

 

 

Sears Holdings Corporation – Confidential and Proprietary Information

EXHIBIT 1 TO APPENDIX 1.01-A

– 2 –



--------------------------------------------------------------------------------

Execution Copy

ONLINE SERVICES

 

  •  

Hiring and Recruiting: OBU is solely responsible for recruiting resources
including compensation, bonus etc. However, OBU will work closely with Sears
Outlet to manage their requirements for specific skills. OBU is solely
responsible for determining use of full time employees and/or contract
resources.

 

  •  

Performance Management: On unsatisfactory resource performance, Sears Outlet
will provide in writing the resource name and examples of poor performance.
There after OBU will determine how to handle resource issues (e.g. coaching,
performance improvement plan, reallocate tasks/roles, interchange resources,
etc.)

 

  •  

Resource Replacement and backfill: Online will attempt within commercially
reasonable effort to backfill departing team members. OBU will continue to meet
deliverable deadlines by adding temporary resources, working overtime, or other
implementing other contingencies.

 

  •  

Team Location: Dedicated resources will be based either at Hoffman Estate or
offsite.

 

  •  

Temporary Resources: additional temporary resources may be added to augment team
and/or meet specific skill set needs. This work will be quoted and contracted
separately.

 

 

Sears Holdings Corporation – Confidential and Proprietary Information

EXHIBIT 1 TO APPENDIX 1.01-A

– 3 –



--------------------------------------------------------------------------------

Execution Copy

ONLINE SERVICES

 

2 Project Costs & Timeline

 

2.1 Project Costs

Outlet 2012 Engineering & Ux – Budget / Exec Summary

Cost Category

 

     Amount (in $)  

Labor

   $ 3,110,375   

OBU

   $ 3,072,680   

Ux

   $ 450,667   

Onshore

   $ 1,560,693   

Offshore

   $ 1,061,320   

Infosys

   $ 383,292      

 

 

 

Total Labor

   $ 3,455,972      

 

 

 

Total Labor Bill (at 10% Discount)

   $ 3,110,375      

 

 

 

Other Expenses

   $ 47,000   

Site Hosting & Support

   $ 169,000   

Site Hosting & Support (after $122K Discount)

   $ 47,000   

Hardware and Software – Purchase and Install

     TBD   

Total Bill – (Labor & Other Expenses) – To Outlet BU

   $ 3,157,375      

 

 

 

Budget Basis and Key Assumptions:

 

•  

Includes Labor for Core Outlet – Engineering & Ux Delivery Team Only

Assumes the Core Team is ramped up slowly to full staffing level proposed and
not a 100% ramp up right from Day 1 of FY 2012

 

•  

Doesn’t include

 

  •  

New Infrastructure (h/w & Software planned for 2012)

 

  •  

Delivery work from OBU (Outside of Core Team, I&TG or other SHC resources)

 

 

Sears Holdings Corporation – Confidential and Proprietary Information

EXHIBIT 1 TO APPENDIX 1.01-A

– 4 –



--------------------------------------------------------------------------------

Execution Copy

ONLINE SERVICES

 

   **Each month, chargeback will occur according to the below cost Monthly Cost
   table. This cost could increase or decrease depending on ramp-up    and
availability of resources targeted for that planned month.

 

    Feb     Mar     Apr     May     Jun     Jul     Aug     Sept     Oct     Nov
    Dec     Jan     Feb  

Monthly Labor Bill – To Outlet BU

  $ 184,204.80      $ 217,900.80      $ 279,442.80      $ 255,309.60      $
255,309.60      $ 255,309.60      $ 269,349.60      $ 269,349.60      $
269,349.60      $ 284,949.60      $ 284,949.60      $ 284,949.60      $
3,110,374.80   

Other Expenses

                         

Site Hosting

  $ 14,083.33      $ 14,083.33      $ 14,083.33      $ 14,083.33      $
14,083.33      $ 14,083.33      $ 14,083.33      $ 14,083.33      $ 14,083.33   
  $ 14,083.33      $ 14,083.33      $ 14,083.33      $ 169,000.00   

Site Hosting

  $ (10,166.67 )    $ (10,166.67 )    $ (10,166.67 )    $ (10,166.67 )    $
(10,166.67 )    $ (10,166.67 )    $ (10,166.67 )    $ (10,166.67 )    $
(10,166.67 )    $ (10,166.67 )    $ (10,166.67 )    $ (10,166.67 )    $
(122,000.00 ) 

New Environment Hdw & SW Cost

                         

(Labor and Other Expenses) – To Outlet BU

  $ 188,121.47      $ 221,817.47      $ 283,359.47      $ 259,226.27      $
259,226.27      $ 259,226.27      $ 273,266.27      $ 273,266.27      $
273,266.27      $ 288,866.27      $ 288,866.27      $ 288,866.27      $
3,157,374.80   

 

** SEE APPENDIX A: Team Size – Roles

** SEE APPENDIX B: Ramp-up Schedule

Cost Review

 

OBU Product Lead:    Dan Bernstein OBU Business Lead:    Matt Guardiola

 

2.2 Term and Termination

 

  •  

Contract is in effect from February 1st, 2012 through January 31st, 2013.

 

  •  

After January 31st, 2013, contract will renew monthly unless a new contract or
extension is put in place.

 

  •  

Contract may be terminated at any time with 90 day written notice.

 

  •  

Upon termination, OBU will release and/or redeploy team resources

 

  •  

Project costs may be evaluated and adjusted from time-to-time as necessary with
mutual agreement from OBU and Sears Outlet.

 

3 Funding and Chargeback

Please provide signatures and chargeback information below. No development will
begin without acceptance and approval of Project Costs.

 

Unit # (Peoplesoft Ledger-5 digit numerical):    58479 Account # (5 digit
numerical):    54612

 

 

Sears Holdings Corporation – Confidential and Proprietary Information

EXHIBIT 1 TO APPENDIX 1.01-A

– 5 –



--------------------------------------------------------------------------------

Execution Copy

ONLINE SERVICES

 

Payment Terms. Upon signing, OBU will charge Holding Company on monthly basis
via SOAR allocation to the Unit/Account number provided above.

Expenses. Pricing does not include image royalty or software licensing, if
applicable. All third party costs are estimates. Third party expenses will be
billed and paid by Requesting Business Unit at cost.

Signature constitutes agreement to pay the above Total Cost, to be charged to
the Unit and Account numbers provided. Project Delivery Date will be confirmed
upon completion and approval of functional wireframes. Any functional, design or
technical requests in addition to the work described in the attached PRD may
result in increased costs, project delay, or both, and shall be requested via
submittal of a new Business Intake Request & Funding Form.

 

Sign-off:

  

Name

  

Title

  

Signature

BU Requestor    Beau Warren    Director, E-commerce Sears Outlet    BU Approval
   J.J. Ethridge    VP/GM Sears Outlet   

Corporate Finance Approval Limits:

Manager up to $100,000

Director up to $250,000

DVP up to $500,000

VP up to $750,000

SVP or direct report to CFO up to $999,999

 

 

Sears Holdings Corporation – Confidential and Proprietary Information

EXHIBIT 1 TO APPENDIX 1.01-A

– 6 –



--------------------------------------------------------------------------------

Execution Copy

ONLINE SERVICES

 

APPENDIX A:

Team Structure

Sears Outlet.com – 2012 Engineering & Ux Team

 

Role

   Onshore      Offshore      Total        SHC      SHI      Infosys      SHI  
   Infosys         

Dir (Engg)

     0.2                     0.2   

Del Mgr (DM)

     0.5               0.5            1   

Proj Mgr (PM)

     1         1            1            3   

Bus Analyst (BA)

     1               1            2   

Dev Lead

     2         1            1            4   

Dev (FED)

              1            1   

Dev (BED)

     2               7            9   

QA (Lead)

     1                     1   

QA

              2            2   

Architect

     1                     1   

Performance Engr

     0.25                     0.25   

Middleware Engr

              0.25            0.25   

DBA

              0.25            0.25   

Infra Engr

                    0   

Acct Mgr

     0.25                     0.25   

UxA – Proj Mgr

     0.25                     0.25   

Ux A (IA)

     1                     1   

Ux – Design/Creative

     0.5                     0.5   

Ux – FED

     1                     1   

OMS – Proj Mgr

     —                       0   

OMS – Dev

           1            1         2         11.95         2         1         14
        1         

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

Total Team Size

           29.95               29.95      

 

 

    

 

 

    

 

 

    

 

 

    

 

 

    

 

 

 

 

 

Sears Holdings Corporation – Confidential and Proprietary Information

EXHIBIT 1 TO APPENDIX 1.01-A

– 7 –



--------------------------------------------------------------------------------

Execution Copy

ONLINE SERVICES

 

Appendix B:

Ramp up Schedule

 

Team

  Onshore/
Offshore   Feb   Mar   Apr   May   Jun   Jul   Aug   Sep   Oct   Nov   Dec   Jan

Labor

                         

OBU

                         

Director (Engg)

  Onshore   0.20   0.20   0.20   0.20   0.20   0.20   0.20   0.20   0.20   0.20
  0.20   0.20

Delivery Mgr

  Onshore   0.5   0.5   0.5   0.5   0.5   0.5   0.5   0.5   0.5   0.5   0.5  
0.5

Project Mgr

  Onshore   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0  
1.0

BA

  Onshore   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0  
1.0

Dev lead

  Onshore   1.0   2.0   2.0   2.0   2.0   2.0   2.0   2.0   2.0   2.0   2.0  
2.0

Dev (BED)

  Onshore     1.0   1.0   1.0   1.0   1.0   2.0   2.0   2.0   2.0   2.0   2.0

QA (Lead)

  Onshore                     1.0   1.0   1.0

Architect

  Onshore       1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0

Performance Engr

  Onshore   0.25   0.25   0.25   0.25   0.25   0.25   0.25   0.25   0.25   0.25
  0.25   0.25

Infra Engr

  Onshore                        

Acct Mgr

  Onshore   0.25   0.25   0.25   0.25   0.25   0.25   0.25   0.25   0.25   0.25
  0.25   0.25

UxA – Proj Mgr

  Onshore   0.50   0.50   0.25   0.25   0.25   0.25   0.25   0.25   0.25   0.25
  0.25   0.25

Ux A (IA)

  Onshore       1.00   1.00   1.00   1.00   1.00   1.00   1.00   1.00   1.00  
1.00

Ux – Design/Creative

  Onshore       0.50   0.50   0.50   0.50   0.50   0.50   0.50   0.50   0.50  
0.50

Ux – FED

  Onshore       1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0

OMS – Proj Mgr

  Onshore   0.0   0.0   0.0   0.0   0.0   0.0   0.0   0.0   0.0   0.0   0.0  
0.0

Head Count (OBU Only)

    4.7   6.7   10.0   10.0   10.0   10.0   11.0   11.0   11.0   12.0   12.0  
12.0

SHI

                         

Delivery Mgr

  Offshore   0.5   0.5   0.5   0.5   0.5   0.5   0.5   0.5   0.5   0.5   0.5  
0.5

Project Mgr

  Onshore       1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0

Project Mgr

  Offshore   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0  
1.0

BA

  Offshore   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0  
1.0

Dev lead

  Onshore   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0  
1.0

Dev lead

  Offshore   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0  
1.0

Dev (FED)

  Offshore   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0  
1.0

Dev (BED)

  Offshore   5.0   6.0   6.0   7.0   7.0   7.0   7.0   7.0   7.0   7.0   7.0  
7.0

QA

  Offshore   2.0   2.0   2.0   2.0   2.0   2.0   2.0   2.0   2.0   2.0   2.0  
2.0

Middleware Engr

  Offshore   0.25   0.25   0.25   0.25   0.25   0.25   0.25   0.25   0.25   0.25
  0.25   0.25

DBA

  Offshore   0.25   0.25   0.25   0.25   0.25   0.25   0.25   0.25   0.25   0.25
  0.25   0.25

Head Count (SHI Only)

    13.0   14.0   15.0   16.0   16.0   16.0   16.0   16.0   16.0   16.0   16.0  
16.0

Infosys

                         

Outlet Dev

  Onshore   2.0   2.0   2.0                  

Outlet Dev

  Offshore   2.0   2.0   2.0                  

OMS – Dev

  Onshore         1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0

OMS – Dev

  Offshore   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0   1.0  
1.0

Head Count (Infosys Only)

    5.0   5.0   5.0   2.0   2.0   2.0   2.0   2.0   2.0   2.0   2.0   2.0

Head Count (TOTAL)

    22.70   25.70   29.95   27.95   27.95   27.95   28.95   28.95   28.95  
29.95   29.95   29.95

 

 

Sears Holdings Corporation – Confidential and Proprietary Information

EXHIBIT 1 TO APPENDIX 1.01-A

– 8 –



--------------------------------------------------------------------------------

Execution Copy

ONLINE SERVICES

 

Sears.com & Kmart.com Display Ad Rate Card - 2012

 

     Vertical Page    Category Page

Vertical

   CPM      Medium Rectangle    CPM      Leaderboard    CPM     
Medium Rectangle    CPM      Leaderboard

Appliances

   $ 13       300x250    $ 7       728x90    $ 16       300x250    $ 8      
728x90

Automotive & Tires

   $ 12       300x250    $ 7       728x90    $ 15       300x250    $ 8      
726x90

Baby

   $ 12       300x25    $ 7       728x90    $ 15       300x250    $ 8      
728x90

Beauty

   $ 12       300x250    $ 7       728x90    $ 15       300x250    $ 8      
728x90

Bed & Bath

   $ 12       300x250    $ 7       728x90    $ 15       300x250    $ 8      
728x90

Books & Magazines

   $ 12       300x250    $ 7       728x90    $ 15       300x250    $ 8      
728x90

Clothing

   $ 12       300x250    $ 7       728x90    $ 15       300x250    $ 8      
728x90

Electronics & Computers

   $ 12       300x250    $ 7       728x90    $ 15       300x250    $ 8      
728X90

Fitness & Sports

   $ 12       300x250    $ 7       728x90    $ 15       300x250    $ 8      
728x90

Food & Grocery

   $ 12       300x250    $ 7       728x90    $ 15       300x250    $ 8      
728X90

For the Home

   $ 12       300x250    $ 7       728x90    $ 15       300x250    $ 8      
728x90

Gift Registry

   $ 12       300x250    $ 7       728x90    $ 15       300x250    $ 8      
728x90

Gifts

   $ 12       300x250    $ 7       728x90    $ 15       300x250    $ 8      
728X90

Health & Wellness

   $ 12       300x250    $ 7       728x90    $ 15       300x250    $ 8      
728x90

Jewelry

   $ 14       300x250    $ 7       728x90    $ 17       300x250    $ 8      
728x90

Lawn & Garden

   $ 12       300x250    $ 7       728x90    $ 15       300x250    $ 8      
728X90

Movies Music & Gaming

   $ 12       300x250    $ 7       728x90    $ 15       300x250    $ 8      
728x90

Outdoor Living

   $ 12       300x250    $ 7       728x90    $ 15       300x250    $ 8      
728x90

PartsDlrect Parts

   $ 12       300x250    $ 7       728x90    $ 15       300x250    $ 8      
728x90

Pet Supplies

   $ 12       300x250    $ 7       728x90    $ 15       300x250    $ 8      
728x90

Shoes

   $ 12       300x250    $ 7       728x90    $ 15       300x250    $ 8      
728x90

Sports Fan Shop

   $ 12       300x250    $ 7       728x90    $ 15       300x250    $ 8      
728x90

Tools

   $ 12       300x250    $ 7       728x90    $ 15       300x250    $ 8      
728x90

TOYS & Games

   $ 12       300x250    $ 7       728x90    $ 15       300x250    $ 8      
728x90

Run of Site

   $ 7       300x250    $ 5       728x90    $ 7       300x250    $ 5      
728x90

Homepage

   $ 10       300x250    $ 6       728x90      —         —    $ 9       Non Std

 

 

EXHIBIT 1 TO APPENDIX 1.01-A

9



--------------------------------------------------------------------------------

Execution Copy

2012 LOGISTICS RATES

 

FIXED HANDLING BILLING    Monthly
Billing Rate  

Hardware

   $ 269,594   

Hometown

     903,140   

Outlet

     10,915      

 

 

 

Total

   $ 1,183,649   

 

VARIABLE HANDLING BILLING   Charge based upon carton disbursement volume and
rate by flow path and size/division     RRC Variable Handling Rates   Flowpath
   Metric      Small      Medium      Large      X-Large      Per Pick    

ACD

     Case       $ 0.17       $ 0.17       $ 0.17       $ 0.17       $ —       

EMP

     Case         0.57         0.58         0.68         0.99         —       

Stock Case

     Case         0.30         0.33         0.64         1.62         —       

Stock Case NonCon

     Case         1.08         1.11         1.35         2.11         —       

Stock Repack Each

     Case         0.63         0.66         0.86         1.53         0.13     

Stock Repack Inner

     Case         0.63         0.66         0.86         1.53         0.13     

Stock Double Break

     Case         1.29         1.32         1.53         2.19         0.13     

Stock Repack Case

     Case         0.41         0.43         0.64         1.31         0.13     

Auto Case

     Case         1.43         1.43         1.43         1.43         —       

Game Domain Case

     Case         0.96         0.96         0.96         0.96         —       

Game Domain Repack

     Case       $ 0.72       $ 0.72       $ 0.72       $ 0.72       $ 0.11   

DDC Variable Handling Rates

                                                  Accessories      Accessories  
           Billpath    Metric      B2S      MDO      B2S      MDO           

Fridge & Freezer

     Each       $ 2.45       $ 2.23       $ 0.18       $ 0.16        

Dishwasher

     Each         1.90         1.67         0.18         0.16        

Laundry

     Each         1.74         1.51         0.18         0.16        

Tractors

     Each         2.62         2.39         0.18         0.16        

Microwaves

     Each         1.86         1.64         0.18         0.16        

Other Divisions

     Each         1.78         1.55         0.18         0.16        

Range

     Each         2.02         1.79         0.18         0.16        

TVs

     Each         1.63         1.40         0.18         0.16       RDC Variable
Handling Rates   Flowpath    Metric      Small      Medium      Large     
X-Large      Per Pick    

ACD

     Case       $ 0.10       $ 0.10       $ 0.10       $ 0.10       $ —       

Flow Pallet NonCon

     Case         5.45         5.45         5.45         5.45         —       

Stock Pallet NonCon

     Case         7.40         7.40         7.40         7.40         —       

Flow Case

     Case         0.28         0.30         0.37         0.73         —       

Flow NonCon

     Case         0.20         0.22         0.33         0.89         —       

Stock Case

     Case         0.29         0.32         0.47         1.24         —       

Stock Repack Each

     Case         0.64         0.65         0.72         1.09         0.13     

Stock Repack Inner

     Case         0.64         0.65         0.72         1.09         0.13     

Stock Double Break

     Case         2.73         2.75         2.82         3.18         0.13     

Stock Case NonCon

     Case         0.53         0.57         0.73         1.62         —      RSC
Variable Handling Rates   Flowpath    Metric      Small      Medium      Large  
   X-Large      Per Pick    

ACD

     Case       $ 0.12       $ 0.12       $ 0.12       $ 0.12       $ —       

Stock Case

     Case       $ 0.33       $ 0.35       $ 0.40       $ 0.54       $ —       

Stock Repack Each

     Case       $ 0.85       $ 0.90       $ 1.00       $ 1.31       $ 0.21     

Stock Repack Inner

     Case       $ 0.85       $ 0.90       $ 1.00       $ 1.31       $ 0.21     

Stock Double Break

     Case       $ 1.03       $ 1.85       $ 1.95       $ 5.48       $ 0.21     

Stock Case NonCon

     Case       $ 0.77       $ 0.83       $ 0.94       $ 1.30       $ —     

STORAGE BILLING

 

RRC Storage Rate

   $ 0.27       per cubic foot per month

DDC Storage Rate

   $ 1.42       per square foot per month

RDC Storage Rate

   $ 0.28       per cubic foot per month

RSC Storage Rate

   $ 0.62       per cubic foot per month

 

Exhibit 2 to Appendix 1.01-A



--------------------------------------------------------------------------------

Execution Copy

2012 LOGISTICS RATES

 

CRC BILLING

 

CRC Handling Rate

    

Hardware

   $ 0.405      per scan charge

Hometown

   $ 0.405      per scan charge

Outlet

   $ 0.405      per scan charge

CRC Transportation Rate

    

Hardware

   $ 0.240      per cubic foot calculated at the division level

Hometown

   $ 0.240      per cubic foot calculated at the division level

Outlet

   $ 0.240      per cubic foot calculated at the division level

CRC Supplies & Other Rate

    

Hardware

   $ 0.077      per scan charge

Hometown

   $ 0.077      per scan charge

Outlet

   $ 0.077      per scan charge

CRC Revenue

    

Hardware

     salvage revenue recovery rate with 3rd Party by division

Hometown

     salvage revenue recovery rate with 3rd Party by division

Outlet

     salvage revenue recovery rate with 3rd Party by division

CRC Freight & Handling Credit

     10 %    handling credit rate OTHER     

Space Management

   $ 38.50/hour     

Inventory Management

   $ 10,070 / month     

Billing Adjustment

     Quarterly true up of actual logistics expense performed.

Logistics Overhead Billing Rate

 

    Feb     Mar     Apr     May     Jun     Jul     Aug     Sep     Oct     Nov
    Dec     Jan  

Hometown

    86,511        121,517        103,689        78,032        76,951       
73,050        70,063        68,687        68,821        69,415        76,294   
    82,082   

Hardware

    21,914        38,325        42,771        25,075        22,920        20,681
       20,443        20,690        18,498        19,444        21,057       
26,292   

Outlet

    1,048        1,814        917        929        1,045        688        754
       823        1,001        766        685        838   

 

Exhibit 2 to Appendix 1.01-A

Exhibit 2 to Appendix 1.01-A

Ex. 2 – Page 2



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

 

LOGO [g408843sears_holdingsnew.jpg]

Service Level Agreement between Sears Holdings Corporation and SHO

 

 

OVERVIEW

 

LOGO [g408843s_image.jpg]

  HMC (currently through its I&TG Business Unit (at times referred to as
“I&TG”)) will perform services, upon request of SHO.  

The following defines the scope of I&TG Services, and deliverables that SHMC
will provide to SHO, and will:

 

  1. Help enable SHO to understand the technology levers it has available to
maximize performance for better decision making.

 

  2. Provide the framework to conduct business together.

 

  3. Create a simple methodology for understanding demand and consumption of
technology services delivery.

 

  4. Clarify key roles and responsibilities that contribute to the Parties’
joint governance and resulting success.

 

  5. Employ a structure to minimize post-agreement tracking and administrative
support.

 

  6. Enable service data collection to feed financial reporting for SHO in a
mechanized manner.

 

  7. Describe I&TG Services and outline SHMC’s engagement model to proactively
bring SHO new products and services to help improve performance.

As a supplier of Technology Services, SHMC is responsible for understanding how
technology can promote more competitive business models, for delivering planned
and budgeted business solutions and serving as service management consultants to
SHO by entering into agreements and managing relationships with outside service
providers as needed. SHO is responsible for defining its business processes,
needs and requirements in support of stated business objectives; quantifying the
value impact of its Service Requests, and providing business insight and
review/approvals required during scoping, planning, design and delivery of its
business solutions.

The Parties must work in close collaboration so that I&TG can deliver business
solutions to meet SHO needs. SHMC will review the currency of infrastructure and
applications supporting technology on an ongoing basis and recommend, in SHMC’s
discretion, that SHO consider adoption of new, more efficient automation
methods.

To help confirm alignment on service delivery goals, SHMC will implement a SHO
Technology Leader role to better lead efforts in collaboration with the SHO team
to effectively:

 

  •  

Identify business process pain points

 

  •  

Conduct needs assessments and requirements definition

 

  •  

Scope and plan Request for Services (RFS)

 

  •  

Monitor Service Delivery

 

 

Sears Holdings Corporation proprietary and confidential for internal use only.

EXHIBIT 3 TO APPENDIX 1.01-A



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

 

LOGO [g408843sears_holdingsnew.jpg]

Service Level Agreement between Sears Holdings Corporation and SHO

 

 

  •  

Gain key input from all SHO and SHMC stakeholders to help confirm alignment on
priorities and delivery of business solutions

The SHO Technology Leader role (described below) is paramount to coordinating
the Parties’ joint delivery of value. The Request-for-Services (RFS) process,
managed through the I&TG Project Management Organization (“PMO”), takes the I&TG
Services and manifests it in specific timelines, skill-sets, pricing, and
milestones linked to each Service Request and gives the Parties
joint transparency on costs, effort, risk, and solution delivery.

CLIENT SERVICE MINDSET

SHMC’S I&TG STRATEGY

 

LOGO [g408843t_image.jpg]

  he strategy for I&TG focuses on 4 areas that will help drive value creation
for SHO by improving SHMC’s ability to assist SHO with technology innovation and
service delivery.

 

  1. Business Model

 

  A. Product and service offerings defined

 

  B. Usage and billing processes documented

 

  C. Project lifecycle revamped and refined

 

  2. Organization and Talent

 

  A. Technology leaders engaged with SHO Personnel

 

  B. Development and operation teams re-aligned

 

  3. Financials

  A. Market rates for services

 

  B. Usage-driven chargeback for both development and support Services

 

  C. Greater transparency and choice for SHO

 

  4. Strategic Initiatives

 

  A. Improve the customer and associate digital experience

 

  B. Increase the flexibility, agility, and capabilities of SHMC’s retail
systems

 

  C. Modernize SHMC’s technology infrastructure

 

LOGO [g408843ex10_7pg108anew.jpg]

 



 

SHMC classifies the I&TG Services into 2 major categories: Technology Services
and Operational Services.

 

LOGO [g408843ex10_7pg108bnew.jpg]    LOGO [g408843ex10_7pg108cnew.jpg]   
Service revenues for custom technology services and projects (technical
advisory, business process engineering, solution design, build and deliver)   

 

LOGO [g408843ex10_7pg108dnew.jpg]

  

 

Usage revenues from operational services currently used by our customers
(integrated retail, merchant & sourcing intelligence, pricing & marketing,
supply chain, remote customer support and infrastructure)

 

 

 

Sears Holdings Corporation proprietary and confidential for internal use only.

Exhibit 3 to Appendix 1.01-A

– 1 –



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

 

LOGO [g408843sears_holdingsnew.jpg]

Service Level Agreement between Sears Holdings Corporation and SHO

 

 

SHO TECHNOLOGY ENGAGEMENT

In order to align more closely, SHMC created a key role within the SHO
Technology Engagement function; that of the SHO Technology Lead. The mission of
the SHO Technology Lead is the official, though not single, point of interface
between SHO and SHMC to facilitate delivery of business solutions and value
creation on a timely basis.

To do this, the SHO Technology Lead will:

 

  1. Assist SHO in properly documenting business processes & requirements.

 

  2. Help business teams create needs assessments and business cases in support
of business solutions.

 

  3. Facilitate all phases of the systems delivery lifecycle to help ensure that
the SHMC I&TG and SHO teams are aligned, aware and working effectively to meet
business requirements. (Note that the assigned SHO Technology Leader is not
responsible for directly managing technology projects, but will maintain active
oversight on every Service Request and project related to SHO and
intervene where necessary to keep projects on track).

 

  4. Be responsible for securing SHO sign-off (or documented rejection) for each
step in which it is required during the Service Delivery process.

 

  5. Provide an escalation point for the SHO business teams with respect to
technology issues and for the technology teams with respect to business
engagement in Base Operations and Service Delivery activities.

 

  6. Monitor the resolution of technology related issues (as tracked by SHMC
I&TG PMO), following up with issue owners where necessary to ensure timely
resolution.

 

  7. Communicate updates relating to technology direction and status to the SHO
teams.

 

  8. Be the steward of technology capability for SHO, maintaining an awareness
of external developments relevant to their business domain (e.g. new
technologies being used by competitors, etc.) and helping confirm SHO has access
to appropriate and value-adding solutions in the short and long term.

The SHO Technology Leader will be held to account for:

 

  1. Aged issue status for technology related issues raised by SHO and submitted
through the PMO process or through error-ticket systems.

 

  2. Adherence by the business team to systems delivery process (e.g. completion
of business process models, appropriate scope and timely sign-off of
requirements, completion of UAT, business investment in user training and change
management, etc.).

 

  3. Facilitating effective communication and eliminating disconnects between
teams involved in delivering solutions to their business, including technology
teams, transformation & development, training & change management, and the SHO
team itself.

 

  4. Client satisfaction in solutions and engagement model (where measured).

 

 

Sears Holdings Corporation proprietary and confidential for internal use only.

Exhibit 3 to Appendix 1.01-A

– 2 –



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

 

LOGO [g408843sears_holdingsnew.jpg]

Service Level Agreement between Sears Holdings Corporation and SHO

 

 

SERVICE DELIVERY & MAINTENANCE

The key responsibilities for the Service Delivery & Maintenance functions within
I&TG are:

 

  1. Managing the underlying technical and application infrastructure.

 

  2. Being responsible for the quality and availability of technology services;
provided that SHO performs its responsibilities and that SHO senior management
remains responsible for SHO-specific management decisions.

 

  3. Continuity management as it relates to the support and operations of the
business-critical processes and systems.

 

  4. Risk and Security management.

 

  5. Identity and Access management.

TECHNOLOGY SERVICES

ENGAGEMENT MODEL & REQUEST-FOR-SERVICES (RFS)

 

LOGO [g408843s_image.jpg]   HMC’s I&TG’s Engagement Models helps maximize the
value created from technology investments through processes that ensure
alignment and results. The engagement models align priorities, funding and
resources, and elevate decision making, decision rights and accountability to
the appropriate levels at SHO through both the SHO Technology Leader role and
the RFS process.

All Service Requests - projects, change requests and new requirements will be
managed through a defined process. This process is used to help confirm the
following:

 

  •  

Requests are rejected if not supported by necessary endorsement, business
process model, clear business case and requirements documentation, or if
considered not implementable

 

  •  

All Service Requests are recorded and assigned a WorkLenz (WL) number to confirm
I&TG specialists participate in the estimating process, with tracking of the
approved allocation and subsequent progress of the request. This includes
rejected requests and requests that are subsequently dropped or rolled into
another request or project.

 

  •  

For all activated business service requests, SHMC time spent will equal time
billed to SHO regardless of whether the request is delivered in full, cancelled
or postponed. Commitment of skilled resources comes with a cost that must be
recovered during the request fulfillment process.

 

  •  

A contingency allowance will be built into the pricing for projects considered
to be high risk endeavors, as evaluated according to a set of risk assessment
criteria, such as technology employed, business calendar/season, SHO exposure,
project budget or duration, regulatory impact or effect on critical business
systems (infrastructure, applications, tools).

 

  •  

Maintaining a single funnel for acquisition of all requests is essential to the
success of this approach

 

  •  

Governance/PMO will administer this process.

 

 

Sears Holdings Corporation proprietary and confidential for internal use only.

Exhibit 3 to Appendix 1.01-A

– 3 –



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

 

LOGO [g408843sears_holdingsnew.jpg]

Service Level Agreement between Sears Holdings Corporation and SHO

 

 

SHO’S APPROVAL PROCESS

The chart below represents SHMC’s I&TG collective governance model; through a
series of authorization “gates” throughout the project initiation lifecycle,
this model helps confirm that opportunities that are most highly aligned with
business strategy are pursued, and that timing of initiation is commensurate
with the urgency of SHO needs.

 

LOGO [g408843ex10_7pg111new.jpg]

This chart also illustrates the numerous points at which SHO must work with SHMC
to ensure alignment between the Parties. The steps above which are circled in
red indicate the minimum interface points and are detailed below.

 

  1. Approving Business VP Approval: At this point, SHO Vice President is
required to approve the project for estimation. Up until this point in the
project’s lifecycle, there has been little or no SHMC involvement in the
project. Once this approval is received, SHMC will begin the estimation effort
and can begin charging SHO for the time involved in pulling together the
high-level cost estimate.

 

  2. Executive Sponsor Approval: The high-level cost estimates have been created
and included in the project’s information. SHO Executive Sponsor (a direct
report to the CEO) is now required to approve these estimates in order for the
project to continue through the remaining lifecycle steps.

 

  3. Obtain SHO Funding Approval: Once the Executive sponsor has approved the
project request, the SHO CFO/Finance Manager is required to approve. This
ensures that SHO has the necessary funds to cover the cost of the planned or
unplanned project and is committed to having the work performed.

 

  4. Update I&TG Estimates: This is the final cost estimate which gets submitted
by SHMC. It is possible, through the process of collecting and documenting the
detailed requirements and finalizing the design solution, that SHMC may need to
update the costs associated with delivering the project. If the final cost
estimate exceeds the original estimate by more than 50%, an additional approval
by SHO Executive Sponsor will be required.

 

 

Sears Holdings Corporation proprietary and confidential for internal use only.

Exhibit 3 to Appendix 1.01-A

– 4 –



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

 

LOGO [g408843sears_holdingsnew.jpg]

Service Level Agreement between Sears Holdings Corporation and SHO

 

 

  5. Request Functional Readiness Approval: The SHO project sponsor must approve
/ sign-off on the project’s readiness to be moved into production. This is the
final approval step needed on SHO side.

PROJECT CHANGE CONTROL PROCESS

Throughout the lifecycle of a service request within SHMC, various factors may
affect the overall cost to deliver. These factors may include (but are not
limited to) a change in project scope, a better understanding of specialized
skill sets needed, a shift in priorities from SHO or a change in the cost of
materials (hardware or software) required to complete the project. Any time a
change occurs, the SHMC I&TG project manager will initiate a Change Control
Request. This is a formal process within I&TG and helps confirm the
necessary governance is followed and approvals are obtained before any
additional costs are incurred.

A note of change to the approval process for 2012 represents an easing of review
and approval requirements if the request is under a pre-set percentage of the
initially approved funding. The percentage will be set by the governing SHO
project team and allows for work to move ahead once the preliminary project
estimate (E1) has been approved if the additional cost to the project is under
the stated amount. After proceeding through the Evaluate activities, if the
executive approval gate (E2) indicates the change exceeds the
allowed percentage, the full scope of requirements, revised project plan and
business case must be reviewed again and approved prior to moving forward.

The diagram below depicts the steps which are followed as part of the Change
Control process.

 

LOGO [g408843ex10_7pg112new.jpg]

This chart also illustrates the additional approval steps necessary from SHO:

 

  6. Executive Sponsor Approval: The revised cost estimates have been created
and included in the project’s information. SHO Project Sponsor must approve
these amended estimates in order for the project to continue through the
remaining Change Control steps.

 

 

Sears Holdings Corporation proprietary and confidential for internal use only.

Exhibit 3 to Appendix 1.01-A

– 5 –



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

 

LOGO [g408843sears_holdingsnew.jpg]

Service Level Agreement between Sears Holdings Corporation and SHO

 

 

  7. Obtain SHO Funding Approval: Once the Executive sponsor has approved the
Change Control request, SHO CFO/Finance Manager is required to approve. This
ensures that SHO has the necessary funds to cover the additional costs related
to the Change Control request.

OPERATIONAL SERVICES

LOGO [g408843ex10_7pg113.jpg] &TG Service Lines have been designed to meet SHO
Base operating/support needs and Request-for-Service demand. A fundamental
underpinning of I&TG’s Service Lines is the use of its Business
Process Management (BPM) Center of Excellence (COE). I&TG uses BPM as its
overarching framework to help SHO achieve competitive advantage and business
growth through process performance, capability and adaptability. Each Service
Request SHMC undertakes will have a business process model and
clear requirements to help confirm the value is understood. SHMC will assist SHO
in understanding the value of business process management and provide enablement
services through its BPM COE so that SHO can create and own its process
definitions to expedite needs assessment and business solution delivery.

OPERATIONAL SERVICE REQUESTS COMPONENTS

The operational Services I&TG will provide are:

 

  1. Technology & Business Innovation

 

  A. Innovation Lab & Prototyping

 

  B. Commercial Grade Solutioning

 

  2. Business Process Consulting & Technology Advisory Services

 

  A. Value Engineering / Business Process Optimization

 

  B. Business / Technology Needs Assessment

 

  C. Scoping, Planning, Estimating and Road-Mapping

 

  D. To-Be Process Modeling & Enablement

 

  E. Change Leadership

 

  3. Business Solution Development / Ad Hoc Service Requests

 

  A. Project, Program and Budget Management

 

  B. Milestone, Issue and Risk Management

 

  C. Deliverables / Quality Assurance

 

  D. Project Coordination

 

  E. Communications & Training

 

  F. Core Development & Solution Delivery

There exist a variety of business models to accommodate the different request
types received from SHO and offered for delivery by I&TG. One design and
delivery model may not be appropriate for all; thus SHMC employs a flexible
assignment process to help determine the anticipated optimum way to satisfy a
new request, particularly in the project space. SHMC I&TG knowledge and
experience spans the potential use of:

 

  •  

Traditional service lifecycle with analysis, planning, design, build, test and
deploy.

 

 

Sears Holdings Corporation proprietary and confidential for internal use only.

Exhibit 3 to Appendix 1.01-A

– 6 –



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

 

LOGO [g408843sears_holdingsnew.jpg]

Service Level Agreement between Sears Holdings Corporation and SHO

 

 

  •  

An agile style of iterative development building to a phased set of
requirements, working toward an end product that helps meet a business objective
and enable a new operational capability.

 

  •  

Pilot approach where a full set of requirements becomes an initial version of
the end product, goes into a trial operational period and then benefits from
continuous improvement process based on trial learnings.

 

  •  

“Walk before we run” model – a series of modules designed, built and deployed
individually under a single architecture such that add-on modules enhance the
original capability using consistent and complementary functional elements and
technologies.

Each project approach has a different cost model that may influence the joint
SHO / SHMC decision on how to proceed. This review and decision process should
occur during the Ideate stage and can be reviewed or reconsidered early in the
Evaluate stage with minimal impact on the final project cost.

BASE OPERATIONS COMPONENTS

The Services I&TG provides as part of the Base Operations (Keep-the-Lights-On)
are organized into key Operational Services and I&TG Product Domains:

 

Best Offering    Technology Product Domain Business Strategy & Operations   
Enterprise Learning & Development    Enterprise Process Management    Enterprise
Support Corporate Technology Services    Audit / Legal / Real Estate Support   
Corporate Services Support    Finance & Procurement Systems Support    Financial
Services Support    Human Resources Management    Payroll Management   
Procurement Systems Support    Real Estate Systems Support Decision Analytics &
BI    Tax Systems Support    BI Administration    BI Application Support    BI
Data Monitoring    BI Delivery Administration    BI License Management & Support
   Shop Your Way Rewards Support    Supply Chain Management Home Services   
Targeted Interactions Support    Customer Management    Knowledge Management   
Order Management    Planning/Consulting    Sales Lifecycle Management   
Software Maintenance    Supply Chain Management Marketing, Pricing & Loyalty   
Support and Services    Clearance Pricing Services    Dynamic Pricing Services
   Loyalty Services    Marketing / Advertising Services    Pricing Services   
Publishing Services

Base Offering    Technology Product Domain Network & Security Services   
Compliance    Media Services    Non-retail Asset Maintenance    Retail Asset
Maintenance    Security    Telecom Provisioning & Management   
Telecommunications Data    Telecommunications Voice Operational Services    Data
Center Operational Services    Distributed Environment Services    Mainframe
Services    Storage Services    Teradata Sevices Retail Services    Associate &
Customer Desktop Support    Core Retailing Transaction Support    Customer
Facing Transaction Support    Hardware Support Services    Administration
Service Management    Business Continuity    I&TG Service Quality Management   
I&TG Service Support    I&TG Service Support – Corporate Desktop Support   
Learning & Development    Performance & Service Mgmt    Business to Business
Systems Support Supply Chain Services    Design Systems Support    Distribution
Center Systems Support    Import Systems Support    Inventory Management    Item
Management Services    Ordering & Receiving Support    Retail Demand
Intelligence    Return Goods Processing Support    Store Space Management
Systems Support    Transportation Systems Support    Vendor Management Services

 

 

SHO DEPENDENT OPERATING/SUPPORT SYSTEMS

 

 

Sears Holdings Corporation proprietary and confidential for internal use only.

Exhibit 3 to Appendix 1.01-A

– 7 –



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

 

LOGO [g408843sears_holdingsnew.jpg]

Service Level Agreement between Sears Holdings Corporation and SHO

 

 

Maintenance and access to the following systems required by SHO to operate its
business, and other additional or replacement systems as later identified by the
Parties:

 

SHO Dependent Operating/Support Systems

AdPlan/PMI

  

Dynamic Pricing

  

IMPACT

  

NTE

  

RTV

  

Store Ordering

Alex

  

ECM

  

In-Store Hardware Maintenance

  

OMS

  

SADI

  

Store Planning (Epic 2/4)

Applicant Drug Testing

  

EDI Star Wars

  

iPlan

  

OneSource

  

Sales Tax Exempt Certification Systems (SECS)

  

Store Visit Scheduler

Associate Contribution Reports

  

EHDS

  

IPS

  

OTM

  

Sales Tax Tables

  

Super RIM

Associate Discount

  

eHire

  

Kenshoo

  

outlet.com

  

SAS

  

Support Services

Cash Flow

  

EIS

  

LCM

  

Outlook

  

SCIM/NSN

  

SYWR

CLRP

  

eProperty

  

LDAP

  

PartsDirect

  

Sears Sales Tax Support System (S4) and Reporting

  

Tax Compliance Calendar

Combo Receiving

  

ESB

  

Lease Payments (LPS)

  

PBW

  

Sears Source Subsidy (SSIS)

  

TKC

Concur

  

Essbase

  

LicenseHQ

  

PC RIM

  

Service Desk

  

TPC

CORE

  

Financial Transaction Data (FTD) Warehouse

  

LIS

  

PDS

  

ServiceLive

  

Tracker

Core HR Function

  

FIPS

  

Loss Prevention

  

Pebble

  

Settlement & Reconciliations

  

Trading Partners

CorpTax

  

Fixed Asset Management

  

LPub

  

Planogram

  

SHARP Authorizations

  

Training Tracker

CRT Income Tax

  

Fixed Asset Software (FAS)

  

MARE

  

POM

  

SHARP Refund Management

  

Treasury Database

CRT Sales Tax

  

FLEXXperts

  

Markdown Mgmt (MDM)

  

POS (NPOS & CashR)

  

SHC POM

  

TS21

CSAT

  

GameOn

  

MIM

  

PRCM

  

SHC Procurement Portal

  

Unity (Movaris)

Customer Data Warehouse (CDW/EDW)

  

General Ledger Management

  

MS Office

  

RCS – Rapid Credit Application Processing

  

Shopping Recap

  

USIS

DCPO

  

Google Affilicate Connect Commerce

  

My Personal Information (MPI)

  

Retail Enterprise Suite (RES)

  

Signature and Receipt Application (SARA)

  

ViewDIrect

 

 

Sears Holdings Corporation proprietary and confidential for internal use only.

Exhibit 3 to Appendix 1.01-A

– 8 –



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

 

LOGO [g408843sears_holdingsnew.jpg]

Service Level Agreement between Sears Holdings Corporation and SHO

 

 

Deal Management

  

Help Ticket

  

NAI

  

Revised Accounts Payable

  

SIMI/BOSS

  

Waste Reconciliation and Stock Ledger

Dealer Commission

  

HomeTown Store Connect

  

National Accounts Payable (NAP)

  

RIM

  

SKU 991 Table/Database

  

WFA

Desktop Support

  

HRP

  

National Disbursements Journal (NDJ)

  

Risk Management Information System

  

SNC – Fusion on a Workstation

  

WFM

Digital Asset Management

  

I9 and WOTC

  

NFX

  

RMDS

  

SNC/iSNC

  

WLP

DOS

  

IDRP

  

NPS

  

RSOS

  

SPIN

  

DOS SOE

  

IMA

  

NROS

  

RTI

  

SPRS/MDRS

  

I&TG SERVICE CATALOG

A detailed 2012 I&TG Service Catalog is attached to this Exhibit as Addendum 3.
Addendum 3 may be unilaterally amended by SHMC. SHMC will notify the SHO contact
person of changes to this Addendum 3.

ISSUES MANAGEMENT / RESOLUTION

LOGO [g408843ex10_7pg116.jpg] HMC employs severity scales for Issue Management
to help confirm that proper ownership, collaboration, and resolution of Issues
occurs as swiftly as possible. SHO agrees to make commercially reasonable
efforts to timely provide SHMC with complete and accurate information and
material requested by SHMC and required for use in replicating and diagnosing an
Issue. SHO also agrees to make reasonably available appropriate employees when
options for resolution are being vetted and course-of-action decisions are
required.

 

 

Sears Holdings Corporation proprietary and confidential for internal use only.

Exhibit 3 to Appendix 1.01-A

– 9 –



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

 

LOGO [g408843sears_holdingsnew.jpg]

Service Level Agreement between Sears Holdings Corporation and SHO

 

 

I&TG COSTS AND RATES FOR SERVICES

BASE COMPONENT & SERVICE REQUEST CHARGES

 

LOGO [g408843ex10_7pg117.jpg]   ervice costs for Base Components (enterprise
support, integrated retailing, merchant & sourcing intelligence, technology
infrastructure, etc.) have been bottom-up identified and are charged based
an appropriate allocation method or usage/consumption level.

Service costs of Base Components for SHO will not exceed $9.6M for 2012,
assuming SHO usage and requirements are consistent with that experienced in
2011. Each subsequent year of the agreement will provide the next fiscal year’s
plan to SHO ninety (90) days in advance of the close of the fiscal year.
Annual increases to the Base Component and Systems Access/Maintenance service
costs will be capped at five-percent (5%) with the exception of increases to 3rd
Party services which will be passed through to SHO. Any additional increases
will be subject to negotiation and agreement by both parties in advance of any
applicable increase.

Labor Rates have been determined for FY’12, however actual spend is based on the
time and materials cost associated with Service Requests determined on a
project-by-project basis, as well as by the skill sets required to deliver the
Services.

The rate/hour for Service Requests is as follows:

I&TG Standard Rates for SHC and SHI Associates FY2012

 

SHC Associates    Skill Set    Rate    Associate    $65 / hour SHI Associate   
Skill Set    Rate    Off-shore Engineer    $35 / hour    On site Engineer    $65
/ hour 3rd Party Contractor    Skill Set    Rate    Will vary   

$/hour will be reviewed with and approved by SHO

SUPPORT SERVICES AND ENGAGEMENT TEAM

An SHMC I&TG Engagement Team will be formed to support SHO to provide support
and maintenance services and multiple enhancements. External variable labor for
project development will be charged as needed and agreed upon with SHO. The SHMC
team will be comprised of a Director, Project Manager, Business Analysts and
Solution Architects with an annual cost of $811,200 for 2012.

 

 

Sears Holdings Corporation proprietary and confidential for internal use only.

Exhibit 3 to Appendix 1.01-A

– 10 –



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

 

LOGO [g408843sears_holdingsnew.jpg]

Service Level Agreement between Sears Holdings Corporation and SHO

 

 

EXPECTATIONS

COLLABORATION

LOGO [g408843ex10_7pg118.jpg] HMC and SHO will work together, utilizing
collaborative planning focused on meeting business objectives, efficient and
cost effective shared service centers, common service management processes and
an organization designed and skilled to help optimize a commercially viable
service model.

SHMC will assist SHO in identifying the business processes critical to SHO
customers and the computer systems or services which support those processes.
Once that list of critical systems and processes has been identified, a mutually
agreed-upon level of service will be provided with the commensurate costs
detailed.

BUSINESS SPONSOR / CUSTOMER RESPONSIBILITIES

In order for SHMC to effectively provide the Services, SHO will:

 

  1. Ensure sound business processes exist prior to engaging SHMC for solution
architecture

This can be accomplished by leveraging SHMC Business Process Management Center
of Excellence as described above. Ensuring a sound business process before
introducing new technology helps to ensure the solution being delivered will
properly address SHO’s problem or need.

 

  2. Provide proper allocation and timely availability of SHO Personnel as part
of the engagement team

SHMC is only part of the solution process. SHO must allocate sufficient
resources to the engagement. If SHO does not allocate and make available
appropriate resources, the solution being delivered will most likely not fulfill
the need appropriately.

 

  3. Ensure responsiveness and participation of SHO senior executives & sponsors

There are key, significant times within the lifecycle of the engagement where
Senior SHO Executive and Sponsors must participate and collaborate with the SHMC
I&TG engagement teams. From the initial approval to submit requests to SHMC, to
funding approvals, to periodic status updates, through to the engagement
close-out – all of these gates and project events require engagement by Senior
SHO members. It is the responsibility of the both Parties, through the joint
project management team, to pre plan the meeting calendar and build sufficient
executive time into the project plan for all such executive requirements. It
will be SHO’s responsibility to confirm that all necessary internal SHO
approvals are obtained.

 

  4. Define accurate & reasonable expectations of project benefits (quantifiable
wherever possible)

While SHMC is responsible for identifying the costs associated with performing
the requested services for SHO, it is entirely the responsibility of SHO to
identify potential benefits for the engagement. These benefits have typically
been represented as monetary (EBITDA & BOP) but are not limited to that
category. Additional, quantifiable metrics could include:

 

  •  

Faster time to productivity

 

  •  

Improved ease of use leading to faster transaction processing time

 

  •  

Increased users or usage

 

 

Sears Holdings Corporation proprietary and confidential for internal use only.

Exhibit 3 to Appendix 1.01-A

– 11 –



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

 

LOGO [g408843sears_holdingsnew.jpg]

Service Level Agreement between Sears Holdings Corporation and SHO

 

 

  •  

Increased system uptime/availability

 

  •  

Increased response time

 

  •  

Increased units of client or customer data captured

 

  •  

Increased data accuracy (fewer defects)

Only by identifying these quantifiable metrics can accurate benefit realization
be measured.

 

  5. Complete Customer Satisfaction Surveys (CSATs) upon the conclusion of the
engagement

The key mechanism by which SHMC can measure the success of the engagement with
SHO is through the Customer Satisfaction Survey which is sent at the conclusion
of each engagement. The survey itself takes only a few minutes to complete, but
allows SHMC to understand what went well or what areas may need improvement as
part of SHMC’s engagement model.

 

  6. For projects that affect SHO only, SHO will be responsible for key
strategic and material management decisions. For projects that affect both SHO
and other SHMC clients, SHO and SHMC will have joint strategic and material
management decisions regarding the respective project; provided that SHO will
remain responsible for decision making as it affects SHO.

INFORMATION & TECHNOLOGY GROUP RESPONSIBILITIES

As part of the collaboration between SHMC and SHO, there will be periodic
governance meetings between which will be used to discuss the following:

 

  1. Accomplishments to date – These will include:

 

  a. Planned projects delivered to-date

 

  b. Unplanned projects delivered to-date

 

  c. Base & Support services provided

 

  d. Improvements or cost reductions made towards Base & Support services

 

  2. Metrics

 

  a. Service metrics are in place (internal, customer)

 

  b. Project, Base and Support metrics jointly agreed to be tracked in SLA/OLA

 

  c. What metrics have been met

 

  d. Any operational issues with meeting committed metrics

 

  3. Expenses

 

  a. Planned expenses versus actual expenses as measured on a period-to-date and
year-to-date basis

 

  b. New items or expenses from SHMC

 

  c. Expected changes to expenses for the remainder of the year (either
decreases or increases)

 

  d. Charges incurred by SHO for postponed or cancelled projects

 

 

Sears Holdings Corporation proprietary and confidential for internal use only.

Exhibit 3 to Appendix 1.01-A

– 12 –



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

 

LOGO [g408843sears_holdingsnew.jpg]

Service Level Agreement between Sears Holdings Corporation and SHO

 

 

LIST OF ADDENDUMS

Below is a list of I&TG-related Addenda to the Agreement:

 

Addendum 1.    SHO 2012 Base & Support Charges Addendum 2.    SHO 2012 Support
Services Addendum 3.    2012 I&TG Service Catalog

 

 

Sears Holdings Corporation proprietary and confidential for internal use only.

Exhibit 3 to Appendix 1.01-A

– 14 –



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

LOGO [g408843sears_holdingsnew.jpg]

Service Level Agreement between Sears Holdings Corporation and SHO

 

 

ADDENDUM 1 – SHO BASE AND SUPPORT CHARGES

Base Components (Technology Products) – Usage/Consumption Charge (per year):

 

Base Operations for 2012

  

Technology Product Domain

   Total  

Business Strategy & Operations

  

Enterprise Learning & Development

   $ 12,004      

Enterprise Process Management

   $ 32,744      

Enterprise Project / Program Support

   $ 48,821         

 

 

 

Business Strategy & Operations Total

   $ 93,569         

 

 

 

Information Analytics & Innovation

  

BI Administration

   $ 11,306      

BI Application Support

   $ 266,063      

BI Data Monitoring

   $ 46,829      

BI Delivery Administration

   $ 57,532      

BI License Management & Support

   $ 62,870      

Supply Chain Management

   $ 374         

 

 

 

Information Analytics & Innovation Total

   $ 444,974         

 

 

 

Network & Security Services

  

Compliance

   $ 89,867      

Media Services

   $ 22,337      

Non-retail Asset Maintenance

   $ 82,513      

Retail Asset Maintenance

   $ 53,404      

Security

   $ 460,099      

Telecom Provisioning & Management

   $ 305,188      

Telecommunications Data

   $ 4,095,582      

Telecommunications Voice

   $ 647,057         

 

 

 

Network & Security Services Total

   $ 5,756,047         

 

 

 

Operational Services

  

Associate & Customer Desktop Support

   $ 65,393      

Data Center Operational Services

   $ 660,421      

Distributed Environment Services

   $ 961,213      

Storage Services

   $ 208,106         

 

 

 

Operational Services Total

   $ 1,895,133         

 

 

 

Retail Services

  

Core Retailing Transaction Support

   $ 310,871      

Customer Facing Transaction Support

   $ 68,673      

Hardware Support Services

   $ 377         

 

 

 

Retail Services Total

   $ 379,921         

 

 

 

Service Management

  

Administration

   $ 959      

Business Continuity

   $ 27,439      

I&TG Service Quality Management

   $ 14,416      

I&TG Service Support

   $ 2,254      

I&TG Service Support - Corporate Desktop Support

   $ 168,341      

Learning & Development

   $ 1,720      

Performance & Service Mgmt

   $ 11,784         

 

 

 

Service Management Total

   $ 226,913         

 

 

 

Base Offering Grand Total

   $ 8,796,557         

 

 

 

 

 

Sears Holdings Corporation proprietary and confidential for internal use only.

Exhibit 3 to Appendix 1.01-A

– 15 –



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

LOGO [g408843sears_holdingsnew.jpg]

Service Level Agreement between Sears Holdings Corporation and SHO

 

 

ADDENDUM 2 – SHO SUPPORT SERVICES

 

Support Services

        Total  

Development & Support Services

  

Fixed team minimum to support and maintain services, multiple enhancements,
external variable charged, as needed

   $ 811,200         

 

 

 

Business Strategy & Operations Total

   $ 811,200         

 

 

 

ADDENDUM 3 – 2012 I&TG SERVICE CATALOG

2012 I&TG Service Catalog is provide as a separate document.

 

 

Sears Holdings Corporation proprietary and confidential for internal use only.

Exhibit 3 to Appendix 1.01-A

– 16 –



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

 

2012 I&TG Service Catalog

 

LOGO [g408843ex10_7pg123.jpg]

Version 1.1 – Mar 2012

 

Exhibit 3 to Appendix 1.01-A



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

 

Charge Back Models

     3   

Base Offerings Descriptions

     4   

Business Services

  

Business Strategy & Operations

  

Enterprise Learning & Development

     5   

Enterprise Process Management

     6   

Enterprise Project / Program Support

     7   

Corporate Technology Services

  

Audit / Legal / Real Estate Support

     8   

Corporate Services Support

     9   

Finance & Procurement Systems Support

     10   

Financial Services Support

     11   

Human Resources Management

     12   

Payroll Management

     13   

Procurement Systems Support

     14   

Real Estate Systems Support

     15   

Tax Systems Support

     16   

Home Services

  

Customer Management

     17   

Knowledge Management

     18   

Order Management

     19   

Planning/Consulting

     20   

Sales Lifecycle Management

     21   

Software Maintenance

     22   

Supply Chain Management

     23   

Support and Services

     24   

Information Analytics & Innovation

  

BI Administration

     25   

BI Application Support

     26   

BI Data Monitoring

     27   

BI Delivery Administration

     28   

BI License Management & Support

     29   

Shop Your Way Rewards Support

     30   

Supply Chain Management

     31   

Targeted Interactions Support

     32   

Marketing, Pricing & Loyalty

  

Clearance Pricing Services

     33   

Dynamic Pricing Services

     34   

Loyalty Services

     35   

Marketing / Advertising Services

     36   

Pricing Services

     37   

Publishing Services

     38   

Network & Security Services

  

Compliance

     39   

Media Services

     40   

Non-retail Asset Maintenance

     41   

Retail Asset Maintenance

     42   

Security

     43   

Telecom Provisioning & Management

     44   

Telecommunications Data

     45   

Telecommunications Voice

     46   

Operational Services

  

Associate & Customer Desktop Support

     47   

Data Center Operational Services

     48   

Distributed Environment Services

     49   

Mainframe Services

     50   

Storage Services

     51   

Teradata Services

     52   

Retail Services

  

Core Retailing Transaction Support

     53   

Customer Facing Transaction Support

     54   

Hardware Support Services

     55   

Service Management

  

Administration

     56   

Business Continuity

     57   

I&TG Service Quality Management

     58   

I&TG Service Support

     59   

I&TG Service Support – Corporate Desktop Support

     60   

Learning & Development

     61   

Performance & Service Mgmt

     62   

Supply Chain Services

  

Business to Business Systems Support

     63   

Design Systems Support

     64   

Distribution Center Systems Support

     65   

Import Systems Support

     66   

Inventory Management

     67   

Item Management Services

     68   

Ordering & Receiving Support

     69   

Retail Demand Intelligence

     70   

Return Goods Processing Support

     71   

Store Space Management Systems Support

     72   

Transportation Systems Support

     73   

Vendor Management Services

     74   

 

 

Exhibit 3 to Appendix 1.01-A

2



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

 

Charge Back Models:

 

Model Type

  

Explanation

  

Formula

Equal Distribution

   Total cost is spread equally across all of the Operating Units    Cost / 20
(5%)

Transaction

   Spread the cost based on what % of the overall transactions are processed on
behalf of the Operating BU    (BU Transaction Count) / (Total Transaction Count)

Revenue

   The cost is spread out based on the % of the overall revenue that is
generated by the Operating BU    (BU Generated Revenue) / (Total Revenue)

Headcount

   Total cost is spread based on the headcount % within the Operating BU
compared to the overall headcount    (BU Headcount) / (Total Headcount)

Headcount (ex-POS)

   Total cost is spread based on the headcount % within the Operating BU
compared to the overall headcount    (BU Headcount) / (Total Headcount)

Actual

   Total cost is spread across the Operating BUs based on actual cost incurred
   BU Cost

Seat

   Total cost is spreadout by the number of license seats distributed    (BU
Assigned Seats/Total Seats Allocated)

Application Consumption

   Support and infrastructure charges assigned across the business units
depending the usage of applications being supported by those infrastructure
components    (BU-specific applications / Total SHC applications)

Project Consumption

   The total cost to provide this services is spread across the Business Units
who consume the most in terms of the resources required to do project work in
the fiscal year    (# of projects initiated by BU / total # of projects in
fiscal year)

 

Exhibit 3 to Appendix 1.01-A

3



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

 

Base Offering / Portfolio Descriptions

Business Strategy & Operations

The Business Strategy & Operations offerings encompass several functions aimed
at providing governance and structure to the I&TG Business Unit. These functions
include: supplier management; project and portfolio management; process quality
assurance; and pricing and allocations management.

Corporate Technology Services

The Corporate Technology Services offerings are comprised of services which
enable the Support Business Units to provide services to their customers. These
services include (but are not limited to): financial; tax; legal; procurement;
human resources; payroll; real estate; and tax.

Home Services

The Home Services offerings are aligned specifically to support the Home
Services and ServiceLive Business Units. These services include: customer
management; knowledge management; order management; sales lifecycle management;
supply chain management; and the support and maintenance of these services.

Information Analytics & Innovation

The Information Analytics & Innovation services are a collection of business
intelligence services which provide support for: analytics tool licensing; data
monitoring; supply chain analytics; and support for specific program such as
Shop Your Way Rewards and Targeted Interaction.

Marketing, Pricing & Loyalty

The Marketing, Pricing & Loyalty offerings support the business units with
services specifically tailored to provide: pricing modeling; marketing and
advertising services; and support for the loyalty programs such as Shop Your Way
Rewards.

Network & Security Services

The Network & Security Services offerings are provided across all of SHC and
include: industry compliance; retail and non-retail asset maintenance;
enterprise systems security; and an array of telecommunications services for
voice and data.

Operational Services

The Operational Services offerings include all the services and support
necessary to run the data center operations group which include: desktop
support; distributed environment support, mainframe services; storage services;
and Teradata services.

Retail Services

The Retail Services offerings are specifically aligned to support the Retail
Services Business Unit and their Operating Business Unit customers. These
services include: retailing transaction support; customer facing transaction
support; and hardware support services.

Service Management

The Service Management offerings are a collection of services which provide the
SHC enterprise with: enterprise business continuity management; service quality
management; service support for corporate as well as field customers; and
performance management services.

Supply Chain

The Supply Chain offerings are a collection of services aligned to support the
Supply Chain Business Unit and their customers with the following: business to
business support; distribution center support; import, inventory and item
management; order management; and transportation systems support.

 

Exhibit 3 to Appendix 1.01-A

4



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Business Strategy & Operations

 

Service:    Enterprise Learning & Development Service Description:    The
Enterprise Learning & Development services provide the following:   

• Computer based training catalogs for IT-related topics, Office Productivity,
and Business & Soft skills

  

• Facilitation of on-site, instructor lead training classes

Chargeback method:    Seat Service Components:   

• ElementK / SkillSoft

  

• Caliber Training

  

• Global Knowledge

  

• SHU Training

  

• SHC Course

 

Exhibit 3 to Appendix 1.01-A

5



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Business Strategy & Operations

 

Service:    Enterprise Process Management Service Description:   

The Enterprise Process Management service is a collection of applications and
services which provide:

 

• Enterprise and BU-specific process documentation

 

• Metrics-based process management modeling

 

• A process governance framework

Chargeback method:    Project Consumption Service Components:   

• Process Quality Assurance

 

• Business Process Management Consulting

 

Exhibit 3 to Appendix 1.01-A

6



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Business Strategy & Operations

 

Service:    Enterprise Project / Program Support Service Description:    The
Project Management Office (PMO) is responsible for managing all project
requests, monitoring the health of projects, helping with the portfolio
optimization and prioritization process and providing guidance to each of the
portfolio sponsors. Chargeback method:    Project Consumption Service
Components:   

• WorkLenz (PPM CentraI)

 

• Enterprise Program Management

 

• Enterprise Project Management

 

Exhibit 3 to Appendix 1.01-A

7



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Corporate Technology Services

 

Service:    Audit / Legal / Real Estate Support Service Description:    Support
provided to the Audit, Legal and Real Estate groups which would include the
following services:   

• Application break/fix support

  

• Application monitoring

  

• Minor enhancements

  

• Interface support and application upgrades

Chargeback method:    Actual Service Components:   

• CT Tymetrix

  

• Internal Audit apps (TeamMate)

  

• Legal Apps (DM, T360, Intella, Deltaview, etc.)

  

• Legal Global Compliance Maintenance

  

• Legal Requests for Sales/Product Information

  

• OpenText DM

 

Exhibit 3 to Appendix 1.01-A

8



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Corporate Technology Services

 

Service:    Corporate Services Support Service Description:    Support provided
across Sears Holdings involving enterprise wide applications or services which
would include the following:   

• Application break/fix support

  

• Minor enhancements to applications

Chargeback method:    Actual Service Components:   

• Corporate Services applications (Utilities, Front Desk Badge, Scheduler Plus,
etc.)

  

• Food applications (Bottle Deposit)

  

• Google Earth and Google Earth Pro

  

• Identicard Badges

  

• Licensed Business Requests for Sales/Product Information

  

• MARE

  

• Server moves, Office/OS/IE upgrade testing, Mainframe Migration research, etc.

  

• Relius Government Forms

  

• Risk Management Information Systems

  

• Sales Data

  

• Sears Store Planning (EPIC2/4)

  

• SOX and Internal Audit Reviews

  

• STAR

  

• Store Operations Requests for Sales/Product Information

  

• Third Party Desktop Applications

 

Exhibit 3 to Appendix 1.01-A

9



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Corporate Technology Services

 

Service:    Finance & Procurement Systems Support Service Description:    The
Finance & Procurement systems support services is a collection of applications
and services which provide:   

• Accounts Payable services

  

• Credit card processing

  

• Accounting services

  

• General Ledger services

  

• Treasury services

Chargeback method:    Actual Service Components:   

• Accounts Payable (NDJ, IPS, NAP, CSI, RAPS)

  

• Activity Based Costing (ABC)

  

• Bridge Warehouse

  

• CASH & SALES

  

• Concur

  

• Daily Credit Card Settlement

  

• Finance & Acctg (Tracker, LPS, JDE)

  

• Kmart RE Acctg App (J.D. Edwards)

  

• Licensed Business (STL0)

  

• LOCN and Store Master

  

• NAI (Sears General Ledger)

  

• PeopleSoft Financials - Asset Management, Project Costing, and Procurement

  

• PeopleSoft General Ledger and FTD

  

• Royalty System

  

• Stock Ledger (including Waste Recon, SPA’s, Daily Cycle lnv.)

  

• Treasury (Tweb, JPMAccess, CashPro, Treasury Db, etc.)

 

Exhibit 3 to Appendix 1.01-A

10



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Corporate Technology Services

 

Service:    Financial Systems Support Service Description:    A suite of
applications and services tailored to meet the needs of the Financial Services
support business. These systems facilitate:   

• Authorizations and Credit

  

• Processing of Layaways

  

• ID Validation services

  

• Reporting services

  

• Settlements

Chargeback method:    Actual Service Components:   

• Centralized Vault

  

• Associate reimbursement

  

• Authorizations

  

• Credit Extranet

  

• Layaway

  

• Rapid Credit / ID Validation Services

  

• SARA

  

• SAS / Essbase reporting

  

• SCPE

  

• Settlement

 

Exhibit 3 to Appendix 1.01-A

11



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Corporate Technology Services

 

Service:    Human Resources Management Service Description:    A suite of
applications and services tailored to meet the needs of the Sears Holdings
associates. These systems facilitate:   

• Sears & Kmart discount card system, cards provided by the vendor, FirstData

  

• Calculation of associate commissions

  

• Supporting the hourly recruiting application

  

• Associate performance review and goal planning

  

• Management reporting for the analysis of associate data

Chargeback method:    Actual Service Components:   

• Associate Discount (AD)

  

• Commission System

  

• eHire

  

• eLearning

  

• HRP

  

• Human Resources Case Management Tool

  

• IVR

  

• My Personal Information (MPI)

  

• TPC

  

• Workforce Analytics (WFA)

 

Exhibit 3 to Appendix 1.01-A

12



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Corporate Technology Services

 

Service:    Payroll Management Service Description:    A suite of applications
and services which facilitate payroll functions such as:   

• PeopleSoft HR and Payroll applications

  

• Timekeeping services

Chargeback method:    Actual Service Components:   

• Paybase

  

• PeopleSoft HCM

  

• PeopleSoft HCM - Oracle DB

  

• TKC

  

• WFC Kronos

 

Exhibit 3 to Appendix 1.01-A

13



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Corporate Technology Services

 

Service:    Procurement Systems Support Service Description:    A suite of
applications and services tailored to meet the needs of Procurement. These
systems facilitate:   

• Asset Management

  

• Procure-to-Pay and 3rd Party Supplier integrations

Chargeback method:    Actual Service Components:   

• Asset Management, Project Costing, and Procurement

  

• P2P (Ariba) Integration

 

Exhibit 3 to Appendix 1.01-A

14



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Corporate Technology Services

 

Service:    Real Estate Systems Support Service Description:    A suite of
applications and services tailored to meet the needs of the Sears Real Estate
business. These services include:   

• Application break / fix

  

• Minor enhancements

  

• Application monitoring

  

• Strategic market planning

  

• Sales territory planning

  

• Targeted geomarketing

Chargeback method:    Actual Service Components:   

• FIPS

  

• Tactician

 

Exhibit 3 to Appendix 1.01-A

15



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Corporate Technology Services

 

Service:    Tax Systems Support Service Description:    A suite of applications
and services supporting tax related activities. These services include:   

• Interface support for web based training system for field associates

  

• Property tax data mining

  

• Commercial real estate appraisal

  

• Tax calculations for sales, purchases and rentals

  

• Application upgrades

  

• Application break /fix support

Chargeback method:    Actual Service Components:   

• Gross Receipts Tax (License HQ)

  

• Income Tax (CorpTax, Intelliforms)

  

• Property Tax (eProperty, Narrative1, Directory of MM, etc.)

  

• Sales Tax (Tax Matrix for Sales Tax, Taxware, Kmart Sales Tax, S4, etc.)

 

Exhibit 3 to Appendix 1.01-A

16



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Home Services

 

Service:    Customer Management Service Description:    Customer management is a
collection of services aimed at providing a complete customer relationship
capability. These services include:   

• Software platform for building and deploying ECRM applications

  

• Multi-channel analytics capturing customer interactions across all channels

  

• Customer service and sales

Chargeback method:    Actual Service Components:   

• Aspect

  

• Autonomy

  

• Avaya

  

• Ciboodle

  

• Facilities Management / Field Support

  

• HSCCD

  

• HSCCN&SC

  

• HSQUALITY

  

• HSVRU

  

• Nuance

  

• Serviont

  

• TSG

 

Exhibit 3 to Appendix 1.01-A

17



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Home Services

 

Service:    Knowledge Management Service Description:    Knowledge management is
a suite of applications and services aligned to provide the following:   

• Enterprise Content Management including document management and web content
management

  

• Real-time data integration and high-availability solutions

  

• Large scale data warehousing and analytics

Chargeback method:    Actual Service Components:   

• Alfresco

  

• Golden Gate

  

• GREENPLUM1HS

  

• HSBUSINTEL

  

• IBM CDC

  

• Intelex

  

• Kaidara

  

• SAS

 

Exhibit 3 to Appendix 1.01-A

18



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Home Services

 

Service:    Order Management Service Description:    The order management
service is a collection of applications and services which provide:   

• Compression software and tools for geographic data, document management, and
web distribution

  

• Workforce optimization and 3rd party network management

  

• Digital maps

  

• Dynamic routing

Chargeback method:    Actual Service Components:   

• ESRI

  

• HS - Help Desk

  

• HS - Wireless Communication

  

• HSHAL

  

• HSHDROUTING

  

• HSNEWCO

  

• HSROUTING

  

• HSSOMCS

  

• HSSOMNP

  

• LizardTech

  

• SAS Forecasting

  

• ServicePower

  

• Teleatlas

  

• Teleatlas - Map updates

 

Exhibit 3 to Appendix 1.01-A

19



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Home Services

 

Service:    Planning / Consulting Service Description:    The planning and
consulting services provide pre-project assistance in the analysis of business
requirements and needs, in an effort to better align the business demand with
the technology solutions available. Chargeback method:    Actual Service
Components:   

• I&TG Planning / Consulting

  

• Other BU Planning / Consulting

 

Exhibit 3 to Appendix 1.01-A

20



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Home Services

 

Service:    Sales Lifecycle Management Service Description:    Sales lifecycle
management is a series of applications and services aimed and providing:   

• Sales campaign management

  

• Commission management

Chargeback method:    Actual Service Components:   

• HSCAMPAIGN

  

• HSCOMMSALES

 

Exhibit 3 to Appendix 1.01-A

21



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Home Services

 

Service:    Software Maintenance Service Description:    Software maintenance is
a service which manages the software licensing and maintenance for the SAP suite
of tools. Chargeback method:    Actual Service Components:   

• SAP

 

Exhibit 3 to Appendix 1.01-A

22



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Home Services

 

Service:    Supply Chain Management Service Description:    Supply chain
management is a collection of applications and services which provide the
following functionality:   

• Enabling business agility and IT efficiency by providing innovative data
management technology and services that transform data into a strategic asset

  

• Research and development

  

• Transforming service business operations and accessing new sources of revenue,
profits, competitive differentiation and customer loyalty

Chargeback method:    Actual Service Components:   

• Data Flux

  

• Deja Imagining

  

• HSPARTSDIRECT

  

• HSPARTSNPN

  

• Iron Mountain - Software Escrow

  

• Lawson

  

• LeadTech

  

• Servigistics

  

• Softeaon

 

Exhibit 3 to Appendix 1.01-A

23



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Home Services

 

Service:    Support and Services Service Description:    Support and services is
a collection of applications, tools and services which provide:   

• Web site monitoring

  

• License management

  

• System load testing

  

• Architectural services

Chargeback method:    Actual Service Components:   

• Gomez - Web site monitoring

  

• Hewlett Packard

  

• LoadRunner

  

• Systems Architecture - Pipeline

  

• Systems Architecture - R&D

  

• Profiling Tool

  

• Troy Data Center

 

Exhibit 3 to Appendix 1.01-A

24



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Information Analytics & Innovation

 

Service:    BI Administration Service Description:    The Business Intelligence
administration service is an aggregation of all the administrative tasks
associated with the analytics applications and services provided across SHC.
Chargeback method:    Transaction Service Components:   

• BI Admin Production Support

 

Exhibit 3 to Appendix 1.01-A

25



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Information Analytics & Innovation

 

Service:    BI Application Support Service Description:    The Business
Intelligence application support services provide break / fix, monitoring and
support for various analytics applications and functions such as:   

• Associate contribution

  

• An integrated environment that consolidates multiple data subjects for both
Kmart and Sears into a single platform driving a consistent view

  

• In Store reporting for store operations defined metrics and actionable
information.

Chargeback method:    Transaction Service Components:   

• BI ACR / FLS

  

• BI Alex MSTR Support

  

• BI Alex Support

  

• BI Application Support

  

• BI Business Objects Support

  

• BI CRRS Support

  

• BI Data Modeling

  

• BI OWB Support

  

• BI SPRS Support

  

• BI View Direct

  

• KMWB Support

 

Exhibit 3 to Appendix 1.01-A

26



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Information Analytics & Innovation

 

Service:    BI Data Monitoring Service Description:    The Business Intelligence
data monitoring service provides real-time monitoring of the various data feeds
from transactional systems into data marts and data warehouses. Chargeback
method:    Transaction Service Components:   

• BI Data Monitoring Production Support

  

• BI Data Monitoring Support

 

Exhibit 3 to Appendix 1.01-A

27



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Information Analytics & Innovation

 

Service:    BI Delivery Administration Service Description:    The Business
Intelligence delivery administration is a service which provides support for the
project intake and execution related to analytics applications and services.
Chargeback method:    Transaction Service Components:   

• BI Delivery Administration - BU Analytics Training

  

• BI Delivery Administration - Delivery Administration

  

• BI Delivery Administration - Intake

 

Exhibit 3 to Appendix 1.01-A

28



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Information Analytics & Innovation

 

Service:    BI License Management & Support Service Description:    The Business
Intelligence license management and support service provides a single point of
contact between various vendors of analytics tools and services and SHC. These
tools and services include:   

• Individual customer recognition and identification information

  

• Web-hosted solutions

  

• Web-based controls used on SHC portals

  

• Data modeling software

Chargeback method:    Transaction / Seat Service Components:   

• BI - Acxiom - Abilitec & Infobase

  

• BI - Applied Predictive Technologies - Subscription

  

• BI - APT - Hosted Analytics solution

  

• BI - EIS - Maintenance & Finance Labor Support

  

• BI - EssBase Finance Labor Support

  

• BI - Financial Coordinator

  

• BI - Hyperion EssBase - Maintenance

  

• BI - Netezza - Maintenance

  

• BI - SAS Institute - Maintenance

  

• BI -Telenik - Maintenance

  

• BI - Unica Annual Maintenance

  

• BI - WeatherBank - Maintenance

  

• BI Livelink Support

  

• Bus Obj and USPS software licensing (NCOA)

  

• KXEN Sofware Mainenance

  

• Microstrategy CPU License Maintenance

  

• Microstrategy Term License

  

• Replicon - Web Resource Tool

  

• Sybase - PowerDesigner License

 

Exhibit 3 to Appendix 1.01-A

29



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Information Analytics & Innovation

 

Service:    Shop Your Way Rewards Support Service Description:    The
Information and Analytics Shop Your Way Rewards support services provides all
the vendor, licensing, monitoring and hosting support for the Shop Your Way
Rewards program. Chargeback method:    Transaction Service Components:   

• Epsilon fees to develop SYWR system

  

• Epsilon mgmt fees within SYWR system

  

• SYWR - S/W Maintenance (Oracle)

  

• SYWR Managed services fee (Oracle)

 

Exhibit 3 to Appendix 1.01-A

30



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Information Analytics & Innovation

 

Service:    Supply Chain Management Service Description:    The Information
Analytics Supply Chain Management services are a collection of applications and
services which assist the Supply Chain function with the following:   

• A centralized database of product information

  

• Space and floor planning

  

• Assortment planning

Chargeback method:    Actual Service Components:   

• BI - Advance Visual Tech - Retail Focus

  

• BI - APT Merchandise Optimization Tool - Hosting Fee

  

• BI - Gerber Technology Inc - Web PDM Maintenance

  

• BI - iPLanMerch., Fin., & Assort. Planning - SAS.Market Max

  

• BI - JDA - Space and Floor Planning - Maintenance

  

• BI - SAS Institute - Merch., Fin., & Assort. Planning - ASAP Weblogic

  

• BI - SAS Institute ( iPLanMerch., Fin., & Assort. Planning)

  

• Data Visualization

  

• Web PDM

 

Exhibit 3 to Appendix 1.01-A

31



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Information Analytics & Innovation

 

Service:    Targeted Interactions Support Service Description:    The targeted
interactions support services are aligned to provide in-depth information about
customer behavior and provide real-time analytics and reporting to better align
future offers. Chargeback method:    Transaction / seat Service Components:   

• Unica and Application Reporting Hosting/Support

  

• Unica Realtime annual maintenance

 

Exhibit 3 to Appendix 1.01-A

32



--------------------------------------------------------------------------------

Execution Copy

 

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Marketing, Pricing & Loyalty

 

Service:    Clearance Pricing Services Service Description:    The clearance
pricing services are a collection of applications and services which provide:   

• Markdown management services

  

• Clearance pricing services

Chargeback method:    Actual Service Components:   

• CLRP

  

• Kmart Markdown Management

  

• No Home Clearance System

  

• SAS Markdown Optimization

  

• Sears Markdown Management

 

Exhibit 3 to Appendix 1.01-A

33



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Marketing, Pricing & Loyalty

 

Service:    Dynamic Pricing Services Service Description:    The dynamic pricing
services are a collection of applications and services which provide the
following:   

• Detailed analytics around competitor pricing

  

• Pricing recommendations

  

• Product matching services

Chargeback method:    Actual Service Components:   

• Dynamic Pricing - Best Seller

  

• Dynamic Pricing - Crawling

  

• Dynamic Pricing - Data Sourcing

  

• Dynamic Pricing - Mygofer

  

• Dynamic Pricing - Price Recommendation

  

• Dynamic Pricing - Product Matching

 

Exhibit 3 to Appendix 1.01-A

34



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Marketing, Pricing & Loyalty

 

Service:    Loyalty Services Service Description:    Loyalty services within the
Marketing, Pricing and Loyalty offering are specifically aligned to the Shop
Your Way Rewards program. These services provide management over the supplier
being leveraged to host the program. Chargeback method:    Actual Service
Components:   

• SYWR - Epsilon

 

Exhibit 3 to Appendix 1.01-A

35



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Marketing, Pricing & Loyalty

 

Service:    Marketing / Advertising Services Service Description:    The
marketing and advertising services are a collection of applications and services
which provide:   

• A consolidated database of customer information

  

• Digital asset management

Chargeback method:    Actual Service Components:   

• CDW

  

• DAM

  

• Marketing/Advertising - IMPACT

  

• Marketing/Advertising - Kmart Legacy

  

• Marketing/Advertising - New Project Evaluation

  

• Marketing/Advertising - Sears Legacy

  

• TI

  

• Workhorse

 

Exhibit 3 to Appendix 1.01-A

36



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Marketing, Pricing & Loyalty

 

Service:    Pricing Services Service Description:    The pricing services is a
collection of applications and services which provide the following:   

• Price optimization

  

• Web portal to view pricing information

  

• Price management for both Sears and Kmart formats

Chargeback method:    Actual Service Components:   

• Deal Management

  

• K-Link

  

• McLane Cost Change Process

  

• Price Optimization

  

• Pricing - Ad Forecasting

  

• Pricing - DSD

  

• Pricing - GAME

  

• Pricing - Kmart Price Management

  

• Pricing - New Price

  

• Pricing - SAM

  

• Pricing - Sears Price Management

  

• Pricing - Uplift

  

• Pricing Portal

  

• Vendor Flags (a.k.a. VSAM)

 

Exhibit 3 to Appendix 1.01-A

37



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Marketing, Pricing & Loyalty

 

Service:    Publishing Services Service Description:    The publishing services
is a service which provides an electronic alternative to a printed advertising
circular. The electronic version would do a better job of targeting specific
audiences with relevant advertising information. Chargeback method:    Actual
Service Components:   

• e-Publishing

 

Exhibit 3 to Appendix 1.01-A

38



--------------------------------------------------------------------------------

Execution Copy

 

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Network & Security Services

 

Service:    Compliance Service Description:    The Compliance service is a
collection of applications and processes which enable enterprise-wide adherence
to industry requirements and best-practices which include:   

• Email protection services

  

• Penetration testing and intrusion detection

  

• Software licensing compliance

Chargeback method:    Headcount / Headcount (Ex-POS) Service Components:   

• NPE - SLA Tracking/Reporting

  

• NPE - Vendor Governance

  

• SEC - Compliance - SW Maint - Bradford NAC

  

• SEC - Compliance - SW Maint - Email Encryption

  

• SEC - Compliance - SW Maint - RSA DLP

  

• SEC - Compliance - SW Maint - Tripwire

  

• SEC - Compliance eDiscovery Tool SW Maint

  

• SEC - Compliance HW Maintenance

  

• SEC - On-Line - SW Maint - Fortify

 

Exhibit 3 to Appendix 1.01-A

39



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Network & Security Services

 

Service:    Media Services Service Description:    Media Services is a suite of
applications and services which provide SHC-wide capabilities such as:   

• Peer-to-peer video conferencing

  

• Voice conferencing and equipment support

  

• Video conference room support and services

Chargeback method:    Headcount - (Ex-POS) Service Components:   

• Maintenance on (2) Polycom video conference systems in Troy and Royal Oak

  

• Maintenance on Vidyo equipment, new in 2011 - PART OF RFP

  

• NPE - AudioWeb Conferencing Support

  

• NPE - Video Engineering

  

• NPE - Video Standards & Architecture

  

• Symon Readerboards in SHTC Annual Maintenance

  

• Video conferencing maintenance - New systems in 2011

 

Exhibit 3 to Appendix 1.01-A

40



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Network & Security Services

 

Service:    Non-retail Asset Maintenance Service Description:    Non-retail
Asset Maintenance is a collection of tools and services aimed at providing asset
maintenance to the non-retail functions. These services include:   

• Private Branch Exchange (PBX) management for voice

  

• Cellular repeaters for the major facilities

  

• Wide Area Network (WAN) service optimization

  

• Voice over IP (VoIP) services

  

• Wireless services

Chargeback method:    Headcount (Ex-POS) Service Components:   

• AT&T(Troy) - PBX, Mail etc.

  

• Hoffman Cellular repeater infrastructure T&M maintenance

  

• Meru controller maintenance new in 2010

  

• Meru s/w maintenance new in 2010

  

• Nexum - Checkpoint hardware maintenance used for Troy & Hoffman firewalls

  

• Palo Alto annual maintenance

  

• Riverbed annual maintenance

  

• SBC Hoffman PBX maintenance

  

• Sniffer Infinistream (Netscout) hardware maintenance for Troy network core

 

Exhibit 3 to Appendix 1.01-A

41



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Network & Security Services

 

Service:    Retail Asset Maintenance Service Description:    Retail Asset
Maintenance is a collection of tools and services aimed at providing asset
maintenance to the retail functions. These services include:   

• Private Branch Exchange (PBX) management for voice

  

• Wide Area Network (WAN) service optimization

  

• Voice over IP (VoIP) services

  

• Wireless services

  

• Interactive voice response (IVR) systems support

Chargeback method:    Headcount / Headcount (Ex-POS) Service Components:   

• AT&T 3174 SNA PU/LU Support

  

• Bluecoat hw maintenance for Kmart store systems proxies

  

• Bluecoat sw maintenance for Kmart store systems proxies

  

• Cisco - Verizon Smartnet maintenance financed through Cisco Capital 7/1/11 -
6/30/14

  

• Intervoice HW maint - IVR used for store locator, procedure help line,
Kexpress, product return hotline, flu clinic, AP

  

• Maintenance on Telident 911 System - new in 2010

  

• Nortel BCM (PBX) Maintenance - Crosscom /Siemens

  

• Nortel maintenance - Troy legacy routers

  

• Sentinel T&M maintenance for Cisco VoIP to desktop phones

  

• Siemens Maintenance Contract for all Sear locations with Siemens PBX,
including Call Centers, PRS, SLS, Logistics and FLS

 

Exhibit 3 to Appendix 1.01-A

42



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Network & Security Services

 

Service:    Security Service Description:    Security services is a suite of
tools, applications and services which provide the following:   

• Secure web access and digital certificates

  

• Single Sign On (SSO) authentication

  

• Network scanning for vulnerabilities and threat management

  

• Payment Card Industry (PCI) compliance

  

• Crisis management

Chargeback method:    Headcount / Headcount (Ex-POS) Service Components:   

• SEC - Secure Web Gateway

  

• SEC - Access Support

  

• SEC - Compliance vGO SSO

  

• SEC - Digital Certificates

  

• SEC - Endpoint Encryption & Security

  

• SEC - Identity Management

  

• SEC - Internal Vulnerability Scanning

  

• SEC - IPS Chassis

  

• SEC - Maint for mainframe ID creation tool

  

• SEC - Maintenance of Security Appliances

  

• SEC - Managed Security Service

  

• SEC - Mobile Management Server

  

• SEC - PCI Code Reviews & Vulnerability Scanning

  

• SEC - Production Support (Access Administration)

  

• SEC - Secops Project Management & Tools

  

• SEC - Security Compliance Support

  

• SEC - Security Operations Support

  

• SEC - SHC Crisis Management Program

  

• SEC - Vulnerability/Threat Management

 

Exhibit 3 to Appendix 1.01-A

43



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Network & Security Services

 

Service:    Telecom Provisioning & Management Service Description:    Telecom
Provisioning & Management services provide support for the following:   

• Provisioning of telecom equipment

  

• On-line, expense management systems and services

  

• Comprehensive Telecom Expense Management with our providers

  

• Contract management

Chargeback method:    Headcount / Headcount (Ex-POS) Service Components:   

• NPE - Management & Administration

  

• NPE - Project Management & Administration

  

• NPE - Business Financials

  

• NPE - Provisioning & Support (Voice/Data/Cellular/BB)

  

• NPE - Telecom Expense Management

  

• TEM tool

 

Exhibit 3 to Appendix 1.01-A

44



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Network & Security Services

 

Service:    Telecommunications Data Service Description:    Telecommunications
Data services are a collection of applications, tools and services which provide
the following data services:   

• Broadband internet/WAN services

  

• Dense wavelength division multiplexing (DWDM) services providing high-speed
connectivity across campuses

  

• Wireless support services

  

• Network performance monitoring and analysis services

Chargeback method:    Actual / Headcount / Headcount (Ex-POS)
Service Components:   

• ARIN - Internet Registration (Kmart)

  

• AT&T Broadband Aggregation, MIS / DSL Circuits and ANIRA

  

• Data Network cabling time & materials charges

  

• DWDM Private Data Network (PDN)

  

• Enterprise fee

  

• Hoffman Campus Wireless maintenance & support (AirWave)

  

• Hughes - Dealer Stores Lease & DSL

  

• Level 3 MPLS for Off Mall Sites

  

• NPE - Core/Data Center Engineering, Standards & Architecture

  

• NPE - Data Support Services Corporate, Off-Mall & Retail

  

• NPE - Engineering Standards & Architecture

  

• NPE - Firewall Engineering, Standards & Architecture

  

• NPE - Hometown Store Support

  

• NPE - Routing and Switching Engineering, Standards & Architecture

  

• NPE - Server & Application Load Balancing Engineering

  

• NPE - VPN/Remote Access Engineering, Standards & Architecture

  

• Opnet Maintenance

  

• Solarwinds Maintenance for Network analysis tools

  

• Sprint MPLS Head End Circuits OC3’s (Hoffman and Troy)

 

Exhibit 3 to Appendix 1.01-A

45



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Network & Security Services

 

Service:    Telecommunications Voice Service Description:    Telecommunications
Voice services are a collection of applications, tools and services which
provide the following voice services:   

• BlackBerry device support and connectivity

  

• Wireless cell phone support

  

• Call center support and maintenance services

  

• Voicemail systems support

Chargeback method:    Actual / Headcount / Headcount (Ex-POS)
Service Components:   

• Amerinet - Secure Sidewinder (Blackberry firewalls)

  

• AT&T Wireless Cell Phone Credit

  

• Intervoice SW maint - IVR used for store locator, procedure help line,
Kexpress, product return hotline, flu clinic, AP

  

• IVR Application (Edify replacement)

  

• Lyrix - Peoplefind, automated operator on Troy PBX

  

• NPE - Call Center/Voice Engineering, Standards & Architecture

  

• NPE - DATA/VOICE/WIRELESS MACD Corporate, Off-Mall & Retail

  

• NPE - Voice Support Services Corporate, Off-Mall & Retail

  

• NPE - Wireless Engineering

  

• NPE - Wireless Services Support Corporate, Off-Mall & Retail

  

• NPE - Wireless Standards & Architecture

  

• Research in Motion (RIM) - annual server licenses and fees

  

• Unimax 2nd Nature Software Maint - Hoffman uses to program/support the PBX and
Voicemail systems Nortel Call Pilot; Help Desk; Call Manager

  

• Unimax 2nd Nature Software Maint - Troy PBX programming interface & Help Desk

  

• Voice - AT&T CSU maintenance, to Call Centers

  

• WIRELESS - Cell Phones, Pagers, Blackberries, Wireless Air Card Backup (Outlet
and SAC stores)

 

Exhibit 3 to Appendix 1.01-A

46



--------------------------------------------------------------------------------

Execution Copy

 

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Operational Services

 

Service:    Associate & Customer Desktop Support Service Description:   
Associate & Customer Desktop Support services are a set of services which
provide:   

• Desktop support for the enterprise systems users

  

• Support for mobile platforms

  

• Desktop operating systems support

  

• Remote software installation and support services

Chargeback method:    Headcount (Ex-POS) Service Components:   

• Enterprise Desktop - Non Retail

  

• Enterprise Mobility Framework

  

• Enterprise Windows Operating Systems

  

• Enterprise Workstation Builds

  

• Enterprise Wrkstn Pkg Install Rtl/NonRtl

 

Exhibit 3 to Appendix 1.01-A

47



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Operational Services

 

Service:    Data Center Operational Services Service Description:    Data Center
Operational Services are a collection of services provided out of our data
center which provide:   

• Cloud computing support and services

  

• Hadoop (large data) support, services and analytics

  

• Data center facilities support and maintenance services

Chargeback method:    Actual Service Components:   

• Cloud

  

• Hadoop

  

• Operations Center Support

 

Exhibit 3 to Appendix 1.01-A

48



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Operational Services

 

Service:    Distributed Environment Services Service Description:    Distributed
Environment Services are a collection of services which provide the following
for the distributed computing environment:   

• Computer maintenance

  

• Support and service of the various software packages and installations

  

• Equipment support and repairs

Chargeback method:    Application Consumption Service Components:   

• Distributed - Computer Maintenance

  

• Distributed - Data Procs Software Packages

  

• Distributed - Equipment Repairs

 

Exhibit 3 to Appendix 1.01-A

49



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Operational Services

 

Service:    Mainframe Services Service Description:    Mainframe Services is a
collection of tools and services which provide support to our mainframe
environment which includes:   

• Computer maintenance services

  

• Software support

  

• Equipment repairs and rentals

Chargeback method:    Transaction Service Components:   

• Mainframe - Computer Maintenance

  

• Mainframe - Data Procs Software Packages

  

• Mainframe - Equipment Repairs

  

• Mainframe - Machine Rentals

 

Exhibit 3 to Appendix 1.01-A

50



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Operational Services

 

Service:    Storage Services Service Description:    Storage Services is a
collection of tools and services which provide support to our data storage needs
which includes:   

• Computer maintenance services

  

• Software support

  

• Equipment repairs and rentals

Chargeback method:    Application Consumption Service Components:   

• Storage - Computer Maintenance

  

• Storage - Data Procs Software Packages

  

• Storage - Machine Rental

 

Exhibit 3 to Appendix 1.01-A

51



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Operational Services

 

Service:    Teradata Services Service Description:    Teradata Services is a
collection of tools and services which provide support specific to our use of
the Teradata platform. These services include:   

• Teradata computer maintenance services

  

• Software support

Chargeback method:    Transaction Service Components:   

• Teradata - Computer Maintenance

  

• Teradata - Data Procs Software Packages

 

Exhibit 3 to Appendix 1.01-A

52



--------------------------------------------------------------------------------

Execution Copy

 

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Retail Services

 

Service:    Core Retailing Transaction Support Service Description:    Core
Retailing transactions support is a collection of applications and services
which provide support to the Point of Sale including:   

• Back office suite (SNC, MPU, KIN, RMU) support

  

• Integrated retailing mobile support (SHC Connect)

  

• Store opening and closing support

  

• Loss prevention support and services

  

• Labor management support and services

  

• Sign Management support and services

Chargeback method:    Actual Service Components:   

• ABD

  

• Back Office Suite (SNC MPU) & (KIN RMU)

  

• EOD Processing NFX

  

• Grocery Host

  

• Hometown - Hometown Connection

  

• Hometown - Sears Auth Deal Incnt SADI

  

• Hometown - Workstation SNC

  

• I&TG Int Retail SHC Connect

  

• I&TG Int Retail Str Open/Close - All Formats

  

• I&TG Int Retail Support Tool SOSl(Builds)

  

• Int Retail - My Gofer

  

• KIN Mainframe

  

• Kiosk Support - All Formats

  

• Labor Mgt(VLM WFM LMF)

  

• Loss Prevention - Wazagua

  

• Loss Prevention ASPECT - Sears(annually)

  

• Loss Prevention ASPECT -Kmart (twice a year)

  

• Sign Management RES

  

• Support Tool RWI(Services)

 

Exhibit 3 to Appendix 1.01-A

53



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Retail Services

 

Service:    Customer Facing Transaction Support Service Description:    Customer
Facing transactions support is a collection of applications and services which
provide support to the Point of Sale for end-user transaction processing,
including:   

• Kmart Point of Sale (XPOS)

  

• Sears Point of Sale (NPOS)

  

• The Great Indoors point of sales support

  

• Automotive Point of Sale (TPOS)

  

• Outlet Stores point of sales support

Chargeback method:    Actual Service Components:   

• Kmart XPOS

  

• Outlet - Searsoutlet.com

  

• Outlet LIS

  

• Outlet Portal

  

• Outlet SOAP

  

• Pharmacy

  

• Sears NPOS

  

• TGI 20/20

  

• TGI BDM

  

• TGI MSL

  

• TGI OMNI

  

• TPOS

 

Exhibit 3 to Appendix 1.01-A

54



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Retail Services

 

Service:    Hardware Support Services Service Description:    Hardware Support
Services within the Retail Services area is specifically aimed at providing
support for Point of Sale hardware. This includes:   

• Back office printer support and services

Chargeback method:    Actual Service Components:   

• Back Office Printers

 

Exhibit 3 to Appendix 1.01-A

55



--------------------------------------------------------------------------------

Execution Copy

 

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Service Management

 

Service:    Administration Service Description:    The Administration services
within the Service Management area are the necessary people to ensure the
Service Support & Maintenance activities are properly administered. Chargeback
method:    Headcount Service Components:   

• Support Administration

 

Exhibit 3 to Appendix 1.01-A

56



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Service Management

 

Service:    Business Continuity Service Description:    Business Continuity
services provide the support and services necessary to ensure the business of
Sears Holdings would continue to operate effectively in time of crisis or
systems outages. Chargeback method:    Headcount (Ex-POS) Service Components:   

• Business Continuity

 

Exhibit 3 to Appendix 1.01-A

57



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Service Management

 

Service:    I&TG Service Quality Management Service Description:    I&TG Service
Quality Management services are a collection of processes and services which
provide:   

• Change management services

  

• Service level monitoring and reporting services

  

• Configuration management services

  

• Release management services

Chargeback method:    Headcount Service Components:   

• I&TG Service Change Mgmt

  

• I&TG Service Level Reporting

  

• I&TG Service Mgmt Asset Management

  

• I&TG Service Mgmt Configuration Management

  

• I&TG Service Mgmt HW Maintenance Support

  

• I&TG Service Release Mgmt

 

Exhibit 3 to Appendix 1.01-A

58



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Service Management

 

Service:    I&TG Service Support Service Description:    The I&TG Service
Support services are a collection of services which are aimed specifically at
providing support to the named I&TG Portfolios (aligned by the Business Units
they represent). Chargeback method:    Actual Service Components:   

• I&TG Service Support - BI

  

• I&TG Service Support - Home Services/Service Live

  

• I&TG Service Support - Marketing & Pricing

  

• I&TG Service Support - Store Systems

  

• I&TG Service Support - Supply Chain

 

Exhibit 3 to Appendix 1.01-A

59



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Service Management

 

Service:    I&TG Service Support - Corporate Desktop Support
Service Description:    I&TG Service Support - Corporate Desktop Support are
services specifically designed to support the Corporate Desktop environment
(Hoffman Estates) and all the Business Units represented there.
Chargeback method:    Headcount (Ex-POS) Service Components:   

• I&TG Service Support - Corporate Desktop Support

 

Exhibit 3 to Appendix 1.01-A

60



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Service Management

 

Service:    Learning & Development Service Description:    The Learning &
Development support services within Service Management are all the applications,
tools and services necessary to provide the CTC training rooms with the
computer/lab equipment. Chargeback method:    Headcount (Ex-POS) Service
Components:   

• Training Room

 

Exhibit 3 to Appendix 1.01-A

61



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Service Management

 

Service:    Performance & Service Mgmt Service Description:    Performance &
Service Management services are a collection of services and processes which
provide I&TG service continuity in the following areas:   

• Business Service Management services

  

• Incident Management services

  

• Knowledge Management services

  

• Problem Management services

Chargeback method:    Headcount Service Components:   

• I&TG Service Mgmt Business Service Management

  

• I&TG Service Mgmt Incident Management

  

• I&TG Service Mgmt Knowledge Management

  

• I&TG Service Mgmt Problem Management

 

Exhibit 3 to Appendix 1.01-A

62



--------------------------------------------------------------------------------

Execution Copy

 

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Supply Chain Services

 

Service:    Business to Business Systems Support Service Description:   
Business to Business Systems Support are the services and applications which
provide support from one BU to another and include:   

• Order support systems for Kenmore, Craftsman & Diehard

  

• Cross training of BU associates

Chargeback method:    Actual Service Components:   

• Brand Order Support System (BOSS)

  

• Cross Training

 

Exhibit 3 to Appendix 1.01-A

63



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Supply Chain Services

 

Service:    Design Systems Support Service Description:    Design Systems
Support is a collection of applications and services which provide support and
software to the Design business unit. Chargeback method:    Actual
Service Components:   

• Product Design Software

 

Exhibit 3 to Appendix 1.01-A

64



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Supply Chain Services

 

Service:    Distribution Center Systems Support Service Description:   
Distribution Center Systems support is a collection of applications and services
which provide support to the various types of distribution centers within Supply
Chain. These include:   

• Direct Delivery Centers support

  

• Customer Direct Fulfillment Centers support

  

• Jewelry Replenishment Centers support

  

• Warehouse Management Systems support

Chargeback method:    Actual Service Components:   

• Black Box

  

• Direct Delivery Center (DDC) WMS

  

• DOS DD

  

• DOS DD MF

  

• Jewely Replenishment Center

  

• JFC & CDFC WMS

  

• KEXE

  

• Market Delivery Operation (MDO)

  

• mygoferWMS

  

• OH

  

• PDC/IRC WMS

  

• PkMS

  

• Retail/Jewelry Replenishment Center (RRC/JRC) WMS

  

• RRC, TDC, JRC - DOS TW-MF

  

• Source Availability System (SAS) - Mainframe

  

• Third Party DC (Distribution Center)

  

• WMS

 

Exhibit 3 to Appendix 1.01-A

65



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Supply Chain Services

 

Service:    Import Systems Support Service Description:    Import Systems
support services is the collection of applications and services necessary to
provide support for the Import function within Supply Chain. Chargeback method:
   Actual Service Components:   

• Import 2000

 

Exhibit 3 to Appendix 1.01-A

66



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Supply Chain Services

 

Service:    Inventory Management Service Description:    Inventory Management
services is a suite of applications and services which provide support for the
following:   

• Inventory allocation services

  

• Inventory replenishment services

  

• Integrated demand and replenishment planning services

Chargeback method:    Actual Service Components:   

• Allocation

  

• IDRP

  

• Kmart Replenishment

  

• Scan Based Trading

 

Exhibit 3 to Appendix 1.01-A

67



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Supply Chain Services

 

Service:    Item Management Services Service Description:    Item Management
Services are a suite of applications and services which are used to Design,
Source, and fully setup products in the systems required for ordering,
receiving, shipping, selling and paying for products sold in Kmart, Sears, TGI
and online formats. These include:   

• Item On-Boarding services

  

• Item Maintenance Application (IMA)

  

• Costing Model Application (CMA)

  

• Data Catalogue Integration (1Sync and Inovis third party catalogues)

Chargeback method:    Actual Service Components:   

• CORE & IMA2CORE&BVP

  

• Costing Model Application (CMA)

  

• Data Catalogue / Data Integration

  

• Item Batch, Vision, Other

  

• Item Maintenance Application (IMA)

  

• SHC Hierarchy

 

Exhibit 3 to Appendix 1.01-A

68



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Supply Chain Services

 

Service:    Ordering & Receiving Support Service Description:    Ordering &
Receiving Support services include applications and services related to
Distribution Center ordering and receiving functions. Chargeback method:   
Actual Service Components:   

• DC Order Mgmt System (OMS)

 

Exhibit 3 to Appendix 1.01-A

69



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Supply Chain Services

 

Service:    Retail Demand Intelligence Service Description:    Retail Demand
Intelligence services are a collection of applications and services which
include support for break/fix, monitoring, and enhancements). These systems
summarize sales data at various levels to be used by Allocation and
Replenishment. Chargeback method:    Actual Service Components:   

• BEST

 

Exhibit 3 to Appendix 1.01-A

70



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Supply Chain Services

 

Service:    Return Goods Processing Support Service Description:    Return Goods
Processing Support services is responsible for processing Return of Goods via
Store along with tracking the Goods received and shipped from Third Party Return
Distribution Centers. Chargeback method:    Actual Service Components:   

• Return Goods

 

Exhibit 3 to Appendix 1.01-A

71



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Supply Chain Services

 

Service:    Store Space Management Systems Support Service Description:    Store
Space Management Systems Support services is a collection of services and
applications which provide the functionality necessary to appropriately plan and
allocation store space to displays and product placement. Chargeback method:   
Actual Service Components:   

• Space/Floor Planning

 

Exhibit 3 to Appendix 1.01-A

72



--------------------------------------------------------------------------------

Execution Copy

IT SERVICES

2012 I&TG Service Catalog

Base Offering: Supply Chain Services

 

Service:    Transportation Systems Support Service Description:   
Transportation Systems Support services is a collection of services and
applications which help with the optimization and management of transportation
functions and systems. Chargeback method:    Actual Service Components:   

• Legacy Transportation

 

Exhibit 3 to Appendix 1.01-A

73



--------------------------------------------------------------------------------

HOME SERVICES

2012 DELIVERY RATES

2012 Delivery Attachment

Hometown

2012 IBA

 

Type of Store

   Store#      MDO      2012 Rate  

Hometown

     3439         45078       $ 87.33   

Hometown

     3409         45078       $ 87.33   

Hometown

     5501         45078       $ 87.33   

Hometown

     7392         45094       $ 80.45   

Hometown

     5467         45094       $ 80.45   

Hometown

     3161         45094       $ 80.45   

Hometown

     7163         45094       $ 80.45   

Hometown

     7203         45094       $ 80.45   

Hometown

     9632         32980       $ 86.92   

Hometown

     3099         32980       $ 86.92   

Hometown

     3492         32980       $ 86.92   

Hometown

     5824         32980       $ 86.92   

Hometown

     3838         45573       $ 86.83   

Hometown

     3856         45573       $ 86.83   

Hometown

     7816         45573       $ 86.83   

Hometown

     7377         45573       $ 86.83   

Hometown

     6420         45117       $ 85.81   

Hometown

     3281         45117       $ 85.81   

Hometown

     3091         45117       $ 85.81   

Hometown

     1832         45117       $ 85.81   

Hometown

     3930         45117       $ 85.81   

Hometown

     5584         45117       $ 85.81   

Hometown

     5710         45117       $ 85.81   

Hometown

     5811         45117       $ 85.81   

Hometown

     3204         45117       $ 85.81   

Hometown

     7821         45117       $ 85.81   

Hometown

     5777         45119       $ 105.90   

Hometown

     2726         45119       $ 105.90   

Hometown

     5407         45119       $ 105.90   

Hometown

     5918         45119       $ 105.90   

Hometown

     5272         45119       $ 105.90   

Hometown

     5469         45119       $ 105.90   

Hometown

     3430         45119       $ 105.90   

Hometown

     5520         45120       $ 93.58   

Hometown

     5559         45120       $ 93.58   

Hometown

     3849         45120       $ 93.58   

Hometown

     5524         45568       $ 107.99   

Hometown

     5232         45568       $ 107.99   

Hometown

     3294         45568       $ 107.99   

Hometown

     6087         45568       $ 107.99   

Hometown

     3610         45569       $ 91.35   

Hometown

     2780         45569       $ 91.35   

Hometown

     5929         45569       $ 91.35   

Hometown

     3081         45569       $ 91.35   

Hometown

     7211         45569       $ 91.35   

Hometown

     5220         45569       $ 91.35   

Hometown

     3482         45569       $ 91.35   

 

  EXHIBIT 4 TO APPENDIX 1.01-A    1 of 14  

 

Ex. 4 – Page 1

  



--------------------------------------------------------------------------------

HOME SERVICES

2012 DELIVERY RATES

2012 Delivery Attachment

Hometown

2012 IBA

 

Type of Store

   Store#      MDO      2012 Rate  

Hometown

     6558         45570       $ 91.12   

Hometown

     6213         45570       $ 91.12   

Hometown

     8146         45570       $ 91.12   

Hometown

     3887         45130       $ 99.24   

Hometown

     7301         45130       $ 99.24   

Hometown

     7515         45130       $ 99.24   

Hometown

     5945         45130       $ 99.24   

Hometown

     6720         45130       $ 99.24   

Hometown

     3944         45130       $ 99.24   

Hometown

     5588         45133       $ 96.29   

Hometown

     3576         45133       $ 96.29   

Hometown

     6288         45133       $ 96.29   

Hometown

     6741         45133       $ 96.29   

Hometown

     5534         45133       $ 96.29   

Hometown

     5891         45136       $ 117.48   

Hometown

     5510         45136       $ 117.48   

Hometown

     5495         45136       $ 117.48   

Hometown

     3647         45136       $ 117.48   

Hometown

     6240         45136       $ 117.48   

Hometown

     3936         45136       $ 117.48   

Hometown

     3525         45148       $ 113.55   

Hometown

     5735         45148       $ 113.55   

Hometown

     3445         45148       $ 113.55   

Hometown

     5505         45566       $ 77.99   

Hometown

     5620         45566       $ 77.99   

Hometown

     3870         45566       $ 77.99   

Hometown

     2753         45566       $ 77.99   

Hometown

     3739         45566       $ 77.99   

Hometown

     5826         45566       $ 77.99   

Hometown

     3974         45566       $ 77.99   

Hometown

     5835         45166       $ 90.62   

Hometown

     3123         45166       $ 90.62   

Hometown

     5815         45166       $ 90.62   

Hometown

     3463         45166       $ 90.62   

Hometown

     6979         45166       $ 90.62   

Hometown

     5759         45166       $ 90.62   

Hometown

     3690         45166       $ 90.62   

Hometown

     7476         45583       $ 117.44   

Hometown

     1846         45583       $ 117.44   

Hometown

     7267         45583       $ 117.44   

Hometown

     3898         45583       $ 117.44   

Hometown

     5760         45583       $ 117.44   

Hometown

     3545         45583       $ 117.44   

Hometown

     7468         45591       $ 107.96   

Hometown

     3875         45591       $ 107.96   

Hometown

     8108         45591       $ 107.96   

Hometown

     5193         45062       $ 75.20   

 

  EXHIBIT 4 TO APPENDIX 1.01-A    2 of 14  

 

Ex. 4 – Page 2

  



--------------------------------------------------------------------------------

HOME SERVICES

2012 DELIVERY RATES

2012 Delivery Attachment

Hometown

2012 IBA

 

Type of Store

   Store#      MDO      2012 Rate  

Hometown

     1444         45062       $ 75.20   

Hometown

     7703         45062       $ 75.20   

Hometown

     5462         45064       $ 76.23   

Hometown

     3694         45064       $ 76.23   

Hometown

     5960         45064       $ 76.23   

Hometown

     6637         45064       $ 76.23   

Hometown

     3514         45064       $ 76.23   

Hometown

     7262         45065       $ 64.57   

Hometown

     3384         45065       $ 64.57   

Hometown

     5194         45065       $ 64.57   

Hometown

     6966         45065       $ 64.57   

Hometown

     3609         45065       $ 64.57   

Hometown

     7694         45070       $ 82.49   

Hometown

     2713         45070       $ 82.49   

Hometown

     5876         45070       $ 82.49   

Hometown

     3246         45070       $ 82.49   

Hometown

     3426         45070       $ 82.49   

Hometown

     1926         45070       $ 82.49   

Hometown

     3965         45070       $ 82.49   

Hometown

     2634         45070       $ 82.49   

Hometown

     7506         45070       $ 82.49   

Hometown

     5180         45076       $ 67.50   

Hometown

     1849         45076       $ 67.50   

Hometown

     3469         45076       $ 67.50   

Hometown

     3449         45076       $ 67.50   

Hometown

     3448         45077       $ 91.28   

Hometown

     7658         45079       $ 75.09   

Hometown

     5822         45079       $ 75.09   

Hometown

     2579         45079       $ 75.09   

Hometown

     3611         45081       $ 97.55   

Hometown

     3883         45081       $ 97.55   

Hometown

     5216         45081       $ 97.55   

Hometown

     3791         45081       $ 97.55   

Hometown

     2172         45081       $ 97.55   

Hometown

     6726         45081       $ 97.55   

Hometown

     4951         45081       $ 97.55   

Hometown

     3983         45081       $ 97.55   

Hometown

     7638         45083       $ 72.93   

Hometown

     3101         45083       $ 72.93   

Hometown

     8030         45083       $ 72.93   

Hometown

     6475         45083       $ 72.93   

Hometown

     6611         45088       $ 76.69   

Hometown

     1870         45088       $ 76.69   

Hometown

     7370         45088       $ 76.69   

Hometown

     3102         45088       $ 76.69   

Hometown

     3341         45088       $ 76.69   

Hometown

     6573         45088       $ 76.69   

 

   EXHIBIT 4 TO APPENDIX 1.01-A    3 of 14   

 

Ex. 4 – Page 3

  



--------------------------------------------------------------------------------

HOME SERVICES

2012 DELIVERY RATES

2012 Delivery Attachment

Hometown

2012 IBA

 

Type of Store

   Store#      MDO      2012 Rate  

Hometown

     9890         45088       $ 76.69   

Hometown

     7290         45088       $ 76.69   

Hometown

     3250         45095       $ 76.32   

Hometown

     1933         45095       $ 76.32   

Hometown

     9607         45095       $ 76.32   

Hometown

     7357         45095       $ 76.32   

Hometown

     7406         45095       $ 76.32   

Hometown

     5400         45095       $ 76.32   

Hometown

     3181         45095       $ 76.32   

Hometown

     7952         45095       $ 76.32   

Hometown

     5231         45095       $ 76.32   

Hometown

     9291         45572       $ 78.88   

Hometown

     9292         45572       $ 78.88   

Hometown

     6856         45572       $ 78.88   

Hometown

     5494         45572       $ 78.88   

Hometown

     5977         45105       $ 83.08   

Hometown

     1848         45105       $ 83.08   

Hometown

     3649         45106       $ 75.58   

Hometown

     1801         45109       $ 77.56   

Hometown

     6908         45109       $ 77.56   

Hometown

     2572         45109       $ 77.56   

Hometown

     7284         45109       $ 77.56   

Hometown

     9270         45109       $ 77.56   

Hometown

     1741         45109       $ 77.56   

Hometown

     1806         45109       $ 77.56   

Hometown

     1803         45109       $ 77.56   

Hometown

     5825         45109       $ 77.56   

Hometown

     6583         45109       $ 77.56   

Hometown

     2930         45109       $ 77.56   

Hometown

     3591         45565       $ 75.96   

Hometown

     2701         45565       $ 75.96   

Hometown

     5542         45565       $ 75.96   

Hometown

     5482         45565       $ 75.96   

Hometown

     6614         45116       $ 95.41   

Hometown

     3112         45116       $ 95.41   

Hometown

     3612         45116       $ 95.41   

Hometown

     7630         45116       $ 95.41   

Hometown

     1852         45116       $ 95.41   

Hometown

     7433         45116       $ 95.41   

Hometown

     3472         45116       $ 95.41   

Hometown

     5724         45116       $ 95.41   

Hometown

     6586         45116       $ 95.41   

Hometown

     3830         45116       $ 95.41   

Hometown

     5738         45116       $ 95.41   

Hometown

     7742         45116       $ 95.41   

Hometown

     1842         45116       $ 95.41   

Hometown

     3242         45116       $ 95.41   

 

  EXHIBIT 4 TO APPENDIX 1.01-A    4 of 14  

 

Ex. 4 – Page 4

  



--------------------------------------------------------------------------------

HOME SERVICES

2012 DELIVERY RATES

2012 Delivery Attachment

Hometown

2012 IBA

 

Type of Store

   Store#      MDO      2012 Rate  

Hometown

     3921         45116       $ 95.41   

Hometown

     3652         45116       $ 95.41   

Hometown

     5464         45127       $ 116.60   

Hometown

     7954         45127       $ 116.60   

Hometown

     5751         45127       $ 116.60   

Hometown

     6325         45127       $ 116.60   

Hometown

     7291         45127       $ 116.60   

Hometown

     9209         45598       $ 103.67   

Hometown

     2024         45598       $ 103.67   

Hometown

     3526         45598       $ 103.67   

Hometown

     1939         45598       $ 103.67   

Hometown

     3259         45598       $ 103.67   

Hometown

     3565         45598       $ 103.67   

Hometown

     3674         45598       $ 103.67   

Hometown

     7271         45598       $ 103.67   

Hometown

     5748         45129       $ 86.50   

Hometown

     5790         45129       $ 86.50   

Hometown

     3969         45129       $ 86.50   

Hometown

     3055         45129       $ 86.50   

Hometown

     8164         45129       $ 86.50   

Hometown

     7815         45134       $ 81.81   

Hometown

     7737         45134       $ 81.81   

Hometown

     8092         45134       $ 81.81   

Hometown

     5915         45134       $ 81.81   

Hometown

     5916         45134       $ 81.81   

Hometown

     9628         45134       $ 81.81   

Hometown

     5919         45134       $ 81.81   

Hometown

     5875         45135       $ 87.38   

Hometown

     7483         45135       $ 87.38   

Hometown

     7807         45135       $ 87.38   

Hometown

     3036         45135       $ 87.38   

Hometown

     3636         45135       $ 87.38   

Hometown

     5695         45560       $ 111.62   

Hometown

     5165         45560       $ 111.62   

Hometown

     6622         45560       $ 111.62   

Hometown

     6643         45154       $ 95.42   

Hometown

     3473         45154       $ 95.42   

Hometown

     3913         45154       $ 95.42   

Hometown

     3603         45154       $ 95.42   

Hometown

     3134         45154       $ 95.42   

Hometown

     3148         45154       $ 95.42   

Hometown

     5504         45156       $ 69.07   

Hometown

     7893         45156       $ 69.07   

Hometown

     5412         45156       $ 69.07   

Hometown

     5152         45156       $ 69.07   

Hometown

     3871         45156       $ 69.07   

Hometown

     7102         45164       $ 76.56   

 

   EXHIBIT 4 TO APPENDIX 1.01-A    5 of 14   

 

Ex. 4 – Page 5

  



--------------------------------------------------------------------------------

HOME SERVICES

2012 DELIVERY RATES

2012 Delivery Attachment

Hometown

2012 IBA

 

Type of Store

   Store#      MDO      2012 Rate  

Hometown

     3434         45164       $ 76.56   

Hometown

     7693         45164       $ 76.56   

Hometown

     3712         45164       $ 76.56   

Hometown

     6846         45165       $ 74.72   

Hometown

     5507         45165       $ 74.72   

Hometown

     5756         45165       $ 74.72   

Hometown

     9272         45165       $ 74.72   

Hometown

     1845         45169       $ 91.95   

Hometown

     6135         45170       $ 87.48   

Hometown

     7378         45170       $ 87.48   

Hometown

     6581         45170       $ 87.48   

Hometown

     7720         45170       $ 87.48   

Hometown

     3150         45170       $ 87.48   

Hometown

     9843         45599       $ 84.77   

Hometown

     5711         45599       $ 84.77   

Hometown

     3374         45599       $ 84.77   

Hometown

     7813         45176       $ 81.27   

Hometown

     6557         45137       $ 99.46   

Hometown

     3587         45137       $ 99.46   

Hometown

     3217         45137       $ 99.46   

Hometown

     6740         45137       $ 99.46   

Hometown

     7726         45137       $ 99.46   

Hometown

     3906         45137       $ 99.46   

Hometown

     3007         45137       $ 99.46   

Hometown

     7202         45137       $ 99.46   

Hometown

     3574         45060       $ 82.99   

Hometown

     7545         45060       $ 82.99   

Hometown

     3003         45060       $ 82.99   

Hometown

     3673         45060       $ 82.99   

Hometown

     3273         45060       $ 82.99   

Hometown

     5461         45060       $ 82.99   

Hometown

     3285         45060       $ 82.99   

Hometown

     3064         45060       $ 82.99   

Hometown

     3503         45061       $ 98.75   

Hometown

     5455         45061       $ 98.75   

Hometown

     2702         45061       $ 98.75   

Hometown

     4864         45061       $ 98.75   

Hometown

     6686         45061       $ 98.75   

Hometown

     5522         45061       $ 98.75   

Hometown

     7573         45061       $ 98.75   

Hometown

     5847         45067       $ 63.48   

Hometown

     5734         45067       $ 63.48   

Hometown

     5192         45067       $ 63.48   

Hometown

     5955         45067       $ 63.48   

Hometown

     9698         45067       $ 63.48   

Hometown

     5533         45067       $ 63.48   

Hometown

     3640         45578       $ 107.81   

 

   EXHIBIT 4 TO APPENDIX 1.01-A    6 of 14   

 

Ex. 4 – Page 6

  



--------------------------------------------------------------------------------

HOME SERVICES

2012 DELIVERY RATES

2012 Delivery Attachment

Hometown

2012 IBA

 

Type of Store

   Store#      MDO      2012 Rate  

Hometown

     3121         45578       $ 107.81   

Hometown

     5828         45578       $ 107.81   

Hometown

     9970         45068       $ 95.54   

Hometown

     5853         45068       $ 95.54   

Hometown

     5993         45068       $ 95.54   

Hometown

     5858         45068       $ 95.54   

Hometown

     7550         45073       $ 70.45   

Hometown

     5820         45073       $ 70.45   

Hometown

     2426         45073       $ 70.45   

Hometown

     3166         45577       $ 87.36   

Hometown

     1825         45577       $ 87.36   

Hometown

     3226         45577       $ 87.36   

Hometown

     6224         45577       $ 87.36   

Hometown

     5867         45577       $ 87.36   

Hometown

     2004         45577       $ 87.36   

Hometown

     5852         45577       $ 87.36   

Hometown

     5690         45577       $ 87.36   

Hometown

     5836         45577       $ 87.36   

Hometown

     5696         45577       $ 87.36   

Hometown

     3236         45577       $ 87.36   

Hometown

     5704         45074       $ 91.25   

Hometown

     5498         45581       $ 78.22   

Hometown

     3450         45581       $ 78.22   

Hometown

     1861         45581       $ 78.22   

Hometown

     1860         45581       $ 78.22   

Hometown

     5754         45581       $ 78.22   

Hometown

     2159         45574       $ 84.27   

Hometown

     5515         45574       $ 84.27   

Hometown

     5888         45574       $ 84.27   

Hometown

     5937         45574       $ 84.27   

Hometown

     3549         45574       $ 84.27   

Hometown

     8034         45574       $ 84.27   

Hometown

     6574         45084       $ 68.21   

Hometown

     7671         45084       $ 68.21   

Hometown

     3432         45084       $ 68.21   

Hometown

     5895         45084       $ 68.21   

Hometown

     3980         45084       $ 68.21   

Hometown

     4789         45084       $ 68.21   

Hometown

     5933         45559       $ 70.86   

Hometown

     3303         45559       $ 70.86   

Hometown

     5951         45559       $ 70.86   

Hometown

     3261         45559       $ 70.86   

Hometown

     5903         45559       $ 70.86   

Hometown

     5212         45559       $ 70.86   

Hometown

     3280         45559       $ 70.86   

Hometown

     5536         45559       $ 70.86   

Hometown

     9655         45089       $ 60.03   

 

   EXHIBIT 4 TO APPENDIX 1.01-A    7 of 14   

 

Ex. 4 – Page 7

  



--------------------------------------------------------------------------------

HOME SERVICES

2012 DELIVERY RATES

2012 Delivery Attachment

Hometown

2012 IBA

 

Type of Store

   Store#      MDO      2012 Rate  

Hometown

     9666         45089       $ 60.03   

Hometown

     9668         45089       $ 60.03   

Hometown

     5855         45089       $ 60.03   

Hometown

     1483         45089       $ 60.03   

Hometown

     4661         45089       $ 60.03   

Hometown

     7860         45091       $ 69.31   

Hometown

     7674         45091       $ 69.31   

Hometown

     5276         45099       $ 67.31   

Hometown

     5312         45099       $ 67.31   

Hometown

     1867         45099       $ 67.31   

Hometown

     7617         45099       $ 67.31   

Hometown

     3590         45099       $ 67.31   

Hometown

     7497         45099       $ 67.31   

Hometown

     3826         45100       $ 83.38   

Hometown

     1839         45100       $ 83.38   

Hometown

     3349         45100       $ 83.38   

Hometown

     6526         45100       $ 83.38   

Hometown

     5803         45100       $ 83.38   

Hometown

     1815         45101       $ 65.45   

Hometown

     5202         45101       $ 65.45   

Hometown

     9099         45101       $ 65.45   

Hometown

     2559         45101       $ 65.45   

Hometown

     7408         45101       $ 65.45   

Hometown

     3519         45101       $ 65.45   

Hometown

     9228         45103       $ 56.77   

Hometown

     4718         45103       $ 56.77   

Hometown

     9219         45103       $ 56.77   

Hometown

     5956         45103       $ 56.77   

Hometown

     9080         45104       $ 70.40   

Hometown

     3037         45104       $ 70.40   

Hometown

     1841         45104       $ 70.40   

Hometown

     1829         45104       $ 70.40   

Hometown

     7537         45104       $ 70.40   

Hometown

     4778         45104       $ 70.40   

Hometown

     3048         45107       $ 56.51   

Hometown

     9206         45108       $ 119.95   

Hometown

     5938         45111       $ 90.39   

Hometown

     5191         45111       $ 90.39   

Hometown

     9941         45111       $ 90.39   

Hometown

     7514         45111       $ 90.39   

Hometown

     5303         45111       $ 90.39   

Hometown

     7782         45111       $ 90.39   

Hometown

     5706         45111       $ 90.39   

Hometown

     5521         45112       $ 87.70   

Hometown

     5812         45112       $ 87.70   

Hometown

     2761         45112       $ 87.70   

Hometown

     5950         45112       $ 87.70   

 

   EXHIBIT 4 TO APPENDIX 1.01-A    8 of 14   

 

Ex. 4 – Page 8

  



--------------------------------------------------------------------------------

HOME SERVICES

2012 DELIVERY RATES

2012 Delivery Attachment

Hometown

2012 IBA

 

Type of Store

   Store#      MDO      2012 Rate  

Hometown

     3192         45113       $ 98.67   

Hometown

     7657         45113       $ 98.67   

Hometown

     5489         45113       $ 98.67   

Hometown

     5742         45113       $ 98.67   

Hometown

     4663         45113       $ 98.67   

Hometown

     7502         45114       $ 95.82   

Hometown

     8036         45114       $ 95.82   

Hometown

     3738         45115       $ 68.92   

Hometown

     5570         45115       $ 68.92   

Hometown

     5859         45115       $ 68.92   

Hometown

     3702         45115       $ 68.92   

Hometown

     5869         45115       $ 68.92   

Hometown

     3453         45115       $ 68.92   

Hometown

     2941         45115       $ 68.92   

Hometown

     5949         45115       $ 68.92   

Hometown

     1821         45115       $ 68.92   

Hometown

     5850         45115       $ 68.92   

Hometown

     6150         45115       $ 68.92   

Hometown

     3802         45115       $ 68.92   

Hometown

     3532         45115       $ 68.92   

Hometown

     6414         45115       $ 68.92   

Hometown

     2192         45115       $ 68.92   

Hometown

     3572         45115       $ 68.92   

Hometown

     5952         45115       $ 68.92   

Hometown

     1940         45115       $ 68.92   

Hometown

     3440         45115       $ 68.92   

Hometown

     5839         45115       $ 68.92   

Hometown

     5582         45115       $ 68.92   

Hometown

     3391         45115       $ 68.92   

Hometown

     1862         45115       $ 68.92   

Hometown

     9982         45115       $ 68.92   

Hometown

     6437         45115       $ 68.92   

Hometown

     1931         45115       $ 68.92   

Hometown

     7559         45122       $ 71.46   

Hometown

     3321         45122       $ 71.46   

Hometown

     5893         45122       $ 71.46   

Hometown

     5975         45122       $ 71.46   

Hometown

     9242         45122       $ 71.46   

Hometown

     6747         45122       $ 71.46   

Hometown

     5827         45122       $ 71.46   

Hometown

     9077         45122       $ 71.46   

Hometown

     9227         45122       $ 71.46   

Hometown

     2706         45122       $ 71.46   

Hometown

     3977         45122       $ 71.46   

Hometown

     2708         45122       $ 71.46   

Hometown

     5840         45122       $ 71.46   

Hometown

     7569         45122       $ 71.46   

 

   EXHIBIT 4 TO APPENDIX 1.01-A    9 of 14   

 

Ex. 4 – Page 9

  



--------------------------------------------------------------------------------

HOME SERVICES

2012 DELIVERY RATES

2012 Delivery Attachment

Hometown

2012 IBA

 

Type of Store

   Store#      MDO      2012 Rate  

Hometown

     9472         45122       $ 71.46   

Hometown

     1816         45122       $ 71.46   

Hometown

     9504         45122       $ 71.46   

Hometown

     6665         45122       $ 71.46   

Hometown

     3307         45122       $ 71.46   

Hometown

     9073         45122       $ 71.46   

Hometown

     8076         45122       $ 71.46   

Hometown

     3135         45125       $ 100.21   

Hometown

     5491         45125       $ 100.21   

Hometown

     3704         45125       $ 100.21   

Hometown

     6267         45125       $ 100.21   

Hometown

     3125         45125       $ 100.21   

Hometown

     3145         45125       $ 100.21   

Hometown

     5973         45125       $ 100.21   

Hometown

     7363         45125       $ 100.21   

Hometown

     3918         45125       $ 100.21   

Hometown

     7220         45126       $ 88.70   

Hometown

     3346         45126       $ 88.70   

Hometown

     7350         45126       $ 88.70   

Hometown

     6684         45126       $ 88.70   

Hometown

     7709         45126       $ 88.70   

Hometown

     5726         45126       $ 88.70   

Hometown

     5691         45132       $ 90.25   

Hometown

     3787         45132       $ 90.25   

Hometown

     7491         45132       $ 90.25   

Hometown

     5917         45132       $ 90.25   

Hometown

     5887         45132       $ 90.25   

Hometown

     3736         45132       $ 90.25   

Hometown

     3950         45132       $ 90.25   

Hometown

     7210         45132       $ 90.25   

Hometown

     3012         45132       $ 90.25   

Hometown

     3915         45132       $ 90.25   

Hometown

     1869         45132       $ 90.25   

Hometown

     7614         45132       $ 90.25   

Hometown

     3157         45132       $ 90.25   

Hometown

     3186         45132       $ 90.25   

Hometown

     6208         45132       $ 90.25   

Hometown

     6504         45132       $ 90.25   

Hometown

     6753         45132       $ 90.25   

Hometown

     9286         45138       $ 57.22   

Hometown

     7728         45138       $ 57.22   

Hometown

     5658         45138       $ 57.22   

Hometown

     6911         45138       $ 57.22   

Hometown

     5663         45138       $ 57.22   

Hometown

     5947         45138       $ 57.22   

Hometown

     5656         45138       $ 57.22   

Hometown

     5657         45138       $ 57.22   

 

   EXHIBIT 4 TO APPENDIX 1.01-A    10 of 14   

 

Ex. 4 – Page 10

  



--------------------------------------------------------------------------------

HOME SERVICES

2012 DELIVERY RATES

2012 Delivery Attachment

Hometown

2012 IBA

 

Type of Store

   Store#      MDO      2012 Rate  

Hometown

     5359         45139       $ 73.64   

Hometown

     5626         45139       $ 73.64   

Hometown

     5681         45139       $ 73.64   

Hometown

     3039         45139       $ 73.64   

Hometown

     3908         45139       $ 73.64   

Hometown

     6402         45139       $ 73.64   

Hometown

     6410         45139       $ 73.64   

Hometown

     3999         45139       $ 73.64   

Hometown

     5707         45139       $ 73.64   

Hometown

     5343         45140       $ 50.00   

Hometown

     9295         45140       $ 50.00   

Hometown

     5557         45142       $ 70.31   

Hometown

     7609         45142       $ 70.31   

Hometown

     5530         45142       $ 70.31   

Hometown

     5535         45142       $ 70.31   

Hometown

     5674         45142       $ 70.31   

Hometown

     3437         45142       $ 70.31   

Hometown

     3038         45142       $ 70.31   

Hometown

     5576         45142       $ 70.31   

Hometown

     5565         45142       $ 70.31   

Hometown

     5615         45142       $ 70.31   

Hometown

     3079         45142       $ 70.31   

Hometown

     5727         45142       $ 70.31   

Hometown

     5453         45143       $ 93.37   

Hometown

     3859         45143       $ 93.37   

Hometown

     2169         45143       $ 93.37   

Hometown

     3046         45143       $ 93.37   

Hometown

     5250         45145       $ 59.89   

Hometown

     5686         45145       $ 59.89   

Hometown

     7789         45145       $ 59.89   

Hometown

     5636         45145       $ 59.89   

Hometown

     5743         45145       $ 59.89   

Hometown

     5609         45145       $ 59.89   

Hometown

     5642         45145       $ 59.89   

Hometown

     5606         45145       $ 59.89   

Hometown

     5682         45145       $ 59.89   

Hometown

     5889         45146       $ 59.10   

Hometown

     5633         45146       $ 59.10   

Hometown

     3178         45146       $ 59.10   

Hometown

     5612         45146       $ 59.10   

Hometown

     5635         45146       $ 59.10   

Hometown

     5643         45146       $ 59.10   

Hometown

     5637         45146       $ 59.10   

Hometown

     5645         45146       $ 59.10   

Hometown

     5654         45146       $ 59.10   

Hometown

     5650         45146       $ 59.10   

Hometown

     5628         45146       $ 59.10   

 

   EXHIBIT 4 TO APPENDIX 1.01-A    11 of 14   

 

Ex. 4 – Page 11

  



--------------------------------------------------------------------------------

HOME SERVICES

2012 DELIVERY RATES

2012 Delivery Attachment

Hometown

2012 IBA

 

Type of Store

   Store#      MDO      2012 Rate  

Hometown

     5648         45146       $ 59.10   

Hometown

     7557         45149       $ 73.04   

Hometown

     2235         45149       $ 73.04   

Hometown

     7565         45149       $ 73.04   

Hometown

     2785         45149       $ 73.04   

Hometown

     4746         45149       $ 73.04   

Hometown

     5221         45149       $ 73.04   

Hometown

     3520         45151       $ 67.68   

Hometown

     5052         45151       $ 67.68   

Hometown

     6561         45151       $ 67.68   

Hometown

     7482         45151       $ 67.68   

Hometown

     3020         45151       $ 67.68   

Hometown

     3113         45153       $ 72.75   

Hometown

     5832         45153       $ 72.75   

Hometown

     5755         45153       $ 72.75   

Hometown

     5490         45153       $ 72.75   

Hometown

     7853         45153       $ 72.75   

Hometown

     5807         45153       $ 72.75   

Hometown

     6795         45153       $ 72.75   

Hometown

     2751         45153       $ 72.75   

Hometown

     9361         45153       $ 72.75   

Hometown

     2739         45158       $ 74.46   

Hometown

     1858         45158       $ 74.46   

Hometown

     9201         45158       $ 74.46   

Hometown

     7567         45158       $ 74.46   

Hometown

     8105         45158       $ 74.46   

Hometown

     7686         45158       $ 74.46   

Hometown

     6017         45158       $ 74.46   

Hometown

     6206         45158       $ 74.46   

Hometown

     1811         45158       $ 74.46   

Hometown

     1936         45158       $ 74.46   

Hometown

     1856         45158       $ 74.46   

Hometown

     3497         45158       $ 74.46   

Hometown

     3388         45158       $ 74.46   

Hometown

     1928         45158       $ 74.46   

Hometown

     1937         45158       $ 74.46   

Hometown

     5927         45158       $ 74.46   

Hometown

     3697         45158       $ 74.46   

Hometown

     1819         45158       $ 74.46   

Hometown

     3528         45158       $ 74.46   

Hometown

     6400         45158       $ 74.46   

Hometown

     7489         45160       $ 77.38   

Hometown

     3961         45160       $ 77.38   

Hometown

     4798         45160       $ 77.38   

Hometown

     3816         45160       $ 77.38   

Hometown

     5818         45160       $ 77.38   

Hometown

     3458         45160       $ 77.38   

 

   EXHIBIT 4 TO APPENDIX 1.01-A    12 of 14   

 

Ex. 4 – Page 12

  



--------------------------------------------------------------------------------

HOME SERVICES

2012 DELIVERY RATES

2012 Delivery Attachment

Hometown

2012 IBA

Type of Store

   Store#      MDO      2012 Rate  

Hometown

     3756         45160       $ 77.38   

Hometown

     4693         45160       $ 77.38   

Hometown

     9774         45160       $ 77.38   

Hometown

     7222         45160       $ 77.38   

Hometown

     7667         45161       $ 82.80   

Hometown

     5795         45161       $ 82.80   

Hometown

     2709         45162       $ 69.50   

Hometown

     3468         45162       $ 69.50   

Hometown

     5809         45162       $ 69.50   

Hometown

     7787         45162       $ 69.50   

Hometown

     7391         45162       $ 69.50   

Hometown

     7379         45162       $ 69.50   

Hometown

     1808         45162       $ 69.50   

Hometown

     1859         45162       $ 69.50   

Hometown

     7403         45162       $ 69.50   

Hometown

     5794         45162       $ 69.50   

Hometown

     1857         45162       $ 69.50   

Hometown

     5414         45162       $ 69.50   

Hometown

     5868         45162       $ 69.50   

Hometown

     8033         45162       $ 69.50   

Hometown

     1965         45162       $ 69.50   

Hometown

     1938         45162       $ 69.50   

Hometown

     3607         45162       $ 69.50   

Hometown

     1932         45162       $ 69.50   

Hometown

     7178         45162       $ 69.50   

Hometown

     1809         45162       $ 69.50   

Hometown

     2187         45579       $ 88.16   

Hometown

     5854         45579       $ 88.16   

Hometown

     7697         45579       $ 88.16   

Hometown

     6722         45579       $ 88.16   

Hometown

     5946         45579       $ 88.16   

Hometown

     5175         45579       $ 88.16   

Hometown

     3686         45579       $ 88.16   

Hometown

     3948         45579       $ 88.16   

Hometown

     7907         45579       $ 88.16   

Hometown

     7114         45579       $ 88.16   

Hometown

     5885         45579       $ 88.16   

Hometown

     5897         45579       $ 88.16   

Hometown

     3215         45580       $ 85.65   

Hometown

     3305         45580       $ 85.65   

Hometown

     5587         45580       $ 85.65   

Hometown

     6502         45580       $ 85.65   

Hometown

     5673         45580       $ 85.65   

Hometown

     5821         45580       $ 85.65   

Hometown

     4780         45580       $ 85.65   

Hometown

     4855         45580       $ 85.65   

Hometown

     7180         45576       $ 63.24   

 

   EXHIBIT 4 TO APPENDIX 1.01-A    13 of 14   

 

Ex. 4 – Page 13

  



--------------------------------------------------------------------------------

HOME SERVICES

2012 DELIVERY RATES

2012 Delivery Attachment

Hometown

2012 IBA

 

Type of Store

   Store#      MDO      2012 Rate  

Hometown

     5547         45576       $ 63.24   

Hometown

     3073         45576       $ 63.24   

Hometown

     7190         45576       $ 63.24   

Hometown

     7172         45576       $ 63.24   

Hometown

     3743         45163       $ 60.30   

Hometown

     2552         45163       $ 60.30   

Hometown

     3006         45163       $ 60.30   

Hometown

     4763         45163       $ 60.30   

Hometown

     2194         45163       $ 60.30   

Hometown

     3323         45163       $ 60.30   

Hometown

     2202         45163       $ 60.30   

Hometown

     7692         45163       $ 60.30   

Hometown

     2733         45593       $ 94.79   

Hometown

     1817         45593       $ 94.79   

Hometown

     3494         45593       $ 94.79   

Hometown

     5882         45593       $ 94.79   

Hometown

     1836         45593       $ 94.79   

Hometown

     1923         45593       $ 94.79   

Hometown

     5872         45593       $ 94.79   

Hometown

     9916         45168       $ 73.97   

Hometown

     3745         45168       $ 73.97   

Hometown

     6474         45171       $ 72.10   

Hometown

     2566         45171       $ 72.10   

Hometown

     2925         45171       $ 72.10   

Hometown

     1855         45171       $ 72.10   

Hometown

     5321         45171       $ 72.10   

Hometown

     7825         45172       $ 86.48   

Hometown

     5162         45172       $ 86.48   

Hometown

     1912         45172       $ 86.48   

Hometown

     7070         45172       $ 86.48   

Hometown

     8155         45172       $ 86.48   

Hometown

     7285         45172       $ 86.48   

Hometown

     7734         45177       $ 69.19   

Hometown

     1903         45177       $ 69.19   

Hometown

     5496         45177       $ 69.19   

Hometown

     5512         45177       $ 69.19   

 

  EXHIBIT 4 TO APPENDIX 1.01-A    14 of 14  

 

Ex. 4 – Page 14

  



--------------------------------------------------------------------------------

HOME SERVICES

2012 DELIVERY RATES

2012 Delivery Attachment

Outlet

2012 IBA

 

Type of Store

   Store#      MDO      2012 Rate  

Outlet

     5264         45573       $ 86.83   

Outlet

     7661         45120       $ 93.58   

Outlet

     7633         45062       $ 75.20   

Outlet

     7424         45065       $ 64.57   

Outlet

     4324         45065       $ 64.57   

Outlet

     7564         45070       $ 82.49   

Outlet

     9974         45070       $ 82.49   

Outlet

     9888         45076       $ 67.50   

Outlet

     5397         45076       $ 67.50   

Outlet

     4620         45081       $ 97.55   

Outlet

     7592         45081       $ 97.55   

Outlet

     5060         45081       $ 97.55   

Outlet

     7601         45083       $ 72.93   

Outlet

     7611         45083       $ 72.93   

Outlet

     9603         45083       $ 72.93   

Outlet

     7562         45572       $ 78.88   

Outlet

     4583         45572       $ 78.88   

Outlet

     7237         45105       $ 83.08   

Outlet

     9849         45106       $ 75.58   

Outlet

     4619         45109       $ 77.56   

Outlet

     4696         45109       $ 77.56   

Outlet

     8279         45116       $ 95.41   

Outlet

     7533         45129       $ 86.50   

Outlet

     7588         45134       $ 81.81   

Outlet

     8487         45134       $ 81.81   

Outlet

     7820         45135       $ 87.38   

Outlet

     4994         45164       $ 76.56   

Outlet

     7593         45165       $ 74.72   

Outlet

     9983         45165       $ 74.72   

Outlet

     7507         45599       $ 84.77   

Outlet

     4823         45067       $ 63.48   

Outlet

     8286         45067       $ 63.48   

Outlet

     9892         45068       $ 95.54   

Outlet

     4599         45073       $ 70.45   

Outlet

     9876         45577       $ 87.36   

Outlet

     4606         45581       $ 78.22   

Outlet

     1916         45581       $ 78.22   

Outlet

     9670         45581       $ 78.22   

Outlet

     4790         45581       $ 78.22   

Outlet

     9756         45581       $ 78.22   

Outlet

     7538         45574       $ 84.27   

Outlet

     4119         45574       $ 84.27   

Outlet

     9788         45574       $ 84.27   

Outlet

     9850         45084       $ 68.21   

Outlet

     5230         45084       $ 68.21   

 

  EXHIBIT 4 TO APPENDIX 1.01-A    1 of 3  

 

Ex. 4 – Page 15

  



--------------------------------------------------------------------------------

HOME SERVICES

2012 DELIVERY RATES

2012 Delivery Attachment

Outlet

2012 IBA

 

Type of Store

   Store#      MDO      2012 Rate  

Outlet

     7911         45084       $ 68.21   

Outlet

     9986         45084       $ 68.21   

Outlet

     7561         45084       $ 68.21   

Outlet

     9696         45089       $ 60.03   

Outlet

     5361         45089       $ 60.03   

Outlet

     4585         45090       $ 63.41   

Outlet

     7577         45091       $ 69.31   

Outlet

     7159         45091       $ 69.31   

Outlet

     9251         45091       $ 69.31   

Outlet

     7590         45091       $ 69.31   

Outlet

     8496         45091       $ 69.31   

Outlet

     5207         45091       $ 69.31   

Outlet

     5640         45091       $ 69.31   

Outlet

     9785         45091       $ 69.31   

Outlet

     7704         45091       $ 69.31   

Outlet

     7540         45091       $ 69.31   

Outlet

     9981         45091       $ 69.31   

Outlet

     9870         45091       $ 69.31   

Outlet

     8246         45099       $ 67.31   

Outlet

     9764         45099       $ 67.31   

Outlet

     7541         45099       $ 67.31   

Outlet

     7529         45101       $ 65.45   

Outlet

     4099         45103       $ 56.77   

Outlet

     5298         45103       $ 56.77   

Outlet

     4958         45103       $ 56.77   

Outlet

     5282         45103       $ 56.77   

Outlet

     7349         45104       $ 70.40   

Outlet

     7089         45104       $ 70.40   

Outlet

     4598         45104       $ 70.40   

Outlet

     7359         45107       $ 56.51   

Outlet

     4328         45107       $ 56.51   

Outlet

     4001         45111       $ 90.39   

Outlet

     9112         45111       $ 90.39   

Outlet

     4611         45115       $ 68.92   

Outlet

     7652         45115       $ 68.92   

Outlet

     7612         45122       $ 71.46   

Outlet

     7556         45122       $ 71.46   

Outlet

     8470         45122       $ 71.46   

Outlet

     7438         45140       $ 50.00   

Outlet

     4049         45140       $ 50.00   

Outlet

     7659         45140       $ 50.00   

Outlet

     4618         45142       $ 70.31   

Outlet

     9229         45142       $ 70.31   

Outlet

     9486         45143       $ 93.37   

Outlet

     8346         45145       $ 59.89   

 

  EXHIBIT 4 TO APPENDIX 1.01-A    2 of 3  

 

Ex. 4 – Page 16

  



--------------------------------------------------------------------------------

HOME SERVICES

2012 DELIVERY RATES

2012 Delivery Attachment

Outlet

2012 IBA

 

Type of Store

   Store#      MDO      2012 Rate  

Outlet

     9497         45146       $ 59.10   

Outlet

     4697         45146       $ 59.10   

Outlet

     7238         45146       $ 59.10   

Outlet

     9688         45146       $ 59.10   

Outlet

     7586         45149       $ 73.04   

Outlet

     8495         45149       $ 73.04   

Outlet

     7546         45149       $ 73.04   

Outlet

     7450         45151       $ 67.68   

Outlet

     7440         45151       $ 67.68   

Outlet

     4333         45153       $ 72.75   

Outlet

     9671         45153       $ 72.75   

Outlet

     4689         45153       $ 72.75   

Outlet

     9796         45158       $ 74.46   

Outlet

     7631         45158       $ 74.46   

Outlet

     4617         45158       $ 74.46   

Outlet

     7920         45158       $ 74.46   

Outlet

     4486         45158       $ 74.46   

Outlet

     4650         45158       $ 74.46   

Outlet

     9897         45160       $ 77.38   

Outlet

     9411         45162       $ 69.50   

Outlet

     8234         45162       $ 69.50   

Outlet

     7818         45162       $ 69.50   

Outlet

     9284         45579       $ 88.16   

Outlet

     8412         45580       $ 85.65   

Outlet

     7457         45580       $ 85.65   

Outlet

     5342         45576       $ 63.24   

Outlet

     4044         45576       $ 63.24   

Outlet

     9114         45576       $ 63.24   

Outlet

     4621         45576       $ 63.24   

Outlet

     4601         45576       $ 63.24   

Outlet

     9944         45163       $ 60.30   

Outlet

     8482         45163       $ 60.30   

Outlet

     9282         45163       $ 60.30   

Outlet

     8461         45167       $ 153.00   

Outlet

     5365         45168       $ 73.97   

Outlet

     4345         45168       $ 73.97   

Outlet

     4185         45171       $ 72.10   

Outlet

     4335         45171       $ 72.10   

Outlet

     6052         45171       $ 72.10   

 

  EXHIBIT 4 TO APPENDIX 1.01-A    3 of 3  

 

Ex. 4 – Page 17

  



--------------------------------------------------------------------------------

Execution Copy

 

Appendix 1.01-B

Effective Date

The Effective Date referred to in Section 1.01 is September     , 2012.

 

Appendix 1.01-B- Page – 1



--------------------------------------------------------------------------------

Execution Copy

 

Appendix 1.10 Service Operating Committee

Party Contact Persons

For SHMC:

Chris Eyunni

For SHO:

J.J. Ethridge

Services Operating Committee

For SHMC:

Chris Eyunni, Carol Ricchio, Rob Riecker

For SHO:

J.J. Etheridge, Mike Gray, Jon Phillips,

Initial Chairperson: Chris Eyunni

 

Appendix 1.10 Page - 1